Execution Copy

 
CREDIT AGREEMENT
dated as of November 26, 2013,
 
among
 
INTERNAP NETWORK SERVICES CORPORATION,
as Borrower,

 
THE GUARANTORS PARTY HERETO,
as Guarantors,

 
THE LENDERS PARTY HERETO,
 
JEFFERIES FINANCE LLC,
as Administrative Agent and Collateral Agent,

 
JEFFERIES FINANCE LLC and PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Book Managers,

 
PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent,

 
ING CAPITAL LLC,
as Documentation Agent,
and
 
JEFFERIES FINANCE LLC,
as Issuing Bank and Swingline Lender

 

 

 

 

 

 
TABLE OF CONTENTS


Article I          DEFINITIONS
2
   
Section 1.01
Defined Terms
2
     
Section 1.02
Classification of Loans and Borrowings
54
     
Section 1.03
Terms Generally
54
     
Section 1.04
Accounting Terms; GAAP
55
     
Section 1.05
Pro Forma Calculations
55
     
Section 1.06
Resolution of Drafting Ambiguities
56
     
Article II         THE CREDITS
56
   
Section 2.01
Commitments
56
     
Section 2.02
Loans
56
     
Section 2.03
Borrowing Procedure
58
     
Section 2.04
Evidence of Debt; Repayment of Loans
58
     
Section 2.05
Fees
59
     
Section 2.06
Interest on Loans
61
     
Section 2.07
Termination and Reduction of Commitments
62
     
Section 2.08
Interest Elections
62
     
Section 2.09
Amortization of Term Borrowings
64
     
Section 2.10
Optional and Mandatory Prepayments of Loans
64
     
Section 2.11
Alternate Rate of Interest
68
     
Section 2.12
Increased Costs; Change in Legality
68
     
Section 2.13
Breakage Payments
71
     
Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
71
     
Section 2.15
Taxes
73
     
Section 2.16
Mitigation Obligations; Replacement of Lenders
76
     
Section 2.17
Swingline Loans
80
     
Section 2.18
Letters of Credit
82
     
Section 2.19
Increases of the Term Loan and Revolving Commitments
89
     
Section 2.20
Amend and Extend Transactions
92
     
Article III        REPRESENTATIONS AND WARRANTIES
95

 

- i -

 

 

 
Section 3.01
Organization; Powers; Regulatory Licenses
95
     
Section 3.02
Authorization; Enforceability
96
     
Section 3.03
No Conflicts; No Default
96
     
Section 3.04
Financial Statements; Projections
96
     
Section 3.05
Properties
98
     
Section 3.06
Intellectual Property
98
     
Section 3.07
Equity Interests and Subsidiaries
99
     
Section 3.08
Litigation; Compliance with Legal Requirements
100
     
Section 3.09
Agreements
100
     
Section 3.10
Federal Reserve Regulations
100
     
Section 3.11
Investment Company Act, etc
101
     
Section 3.12
Use of Proceeds
101
     
Section 3.13
Taxes
101
     
Section 3.14
No Material Misstatements
101
     
Section 3.15
Labor Matters
102
     
Section 3.16
Solvency
102
     
Section 3.17
Employee Benefit Plans
102
     
Section 3.18
Environmental Matters
103
     
Section 3.19
Insurance
103
     
Section 3.20
Mortgages
104
     
Section 3.21
Anti-Terrorism Law; Foreign Corrupt Practices Act
104
     
Section 3.22
Security Documents
105
     
Section 3.23
Acquisition Documents; Status of Obligations as Senior Indebtedness, etc
105
     
Section 3.24
License Subsidiaries
106
   
Article IV        CONDITIONS TO CREDIT EXTENSIONS
106
   
Section 4.01
Conditions to Initial Credit Extension
106
     
Section 4.02
Conditions to All Credit Extensions
112
   
Article V        AFFIRMATIVE COVENANTS
113
   
Section 5.01
Financial Statements, Reports, etc
113
     
Section 5.02
Litigation and Other Notices
116

 

- ii -

 

 

 
Section 5.03
Existence; Businesses and Properties
117
     
Section 5.04
Insurance
117
     
Section 5.05
Obligations and Taxes
119
     
Section 5.06
Employee Benefits
119
     
Section 5.07
Maintaining Records; Access to Properties and Inspections; Annual Meetings
119
     
Section 5.08
Use of Proceeds
120
     
Section 5.09
Compliance with Environmental Laws; Environmental Reports
120
     
Section 5.10
Compliance Policy
120
     
Section 5.11
Additional Collateral; Additional Guarantors
121
     
Section 5.12
Security Interests; Further Assurances
123
     
Section 5.13
Information Regarding Collateral
123
     
Section 5.14
Maintenance of Ratings
123
     
Section 5.15
Post Closing Matters
123
   
Article VI        NEGATIVE COVENANTS
123
   
Section 6.01
Indebtedness
123
     
Section 6.02
Liens
125
     
Section 6.03
Sale and Leaseback Transactions
128
     
Section 6.04
Investments, Loans and Advances
128
     
Section 6.05
Mergers and Consolidations
130
     
Section 6.06
Asset Sales
131
     
Section 6.07
Acquisitions
132
     
Section 6.08
Dividends
133
     
Section 6.09
Transactions with Affiliates
133
     
Section 6.10
Financial Covenants
134
     
Section 6.11
Prepayments of Other Indebtedness; Modifications of Organizational Documents,
Acquisition and Certain Other Documents, etc
136
     
Section 6.12
Limitation on Certain Restrictions on Subsidiaries
137
     
Section 6.13
Limitation on Issuance of Capital Stock
137
     
Section 6.14
Business
137
     
Section 6.15
Limitation on Accounting Changes
138

 

- iii -

 

 

 
Section 6.16
Fiscal Periods
138
     
Section 6.17
No Further Negative Pledge
138
     
Section 6.18
Anti-Terrorism Law; Anti-Money Laundering
138
     
Section 6.19
Embargoed Person
138
     
Section 6.20
Compliance with Canadian Pension Plans
139
     
Section 6.21
Permitted Activities of License Subsidiaries
139
     
Section 6.22
Regulatory Licenses
139
   
Article VII        GUARANTEE
140
   
Section 7.01
The Guarantee
140
     
Section 7.02
Obligations Unconditional
140
     
Section 7.03
Reinstatement
141
     
Section 7.04
Subrogation; Subordination
142
     
Section 7.05
Remedies
142
     
Section 7.06
Instrument for the Payment of Money
142
     
Section 7.07
Continuing Guarantee
142
     
Section 7.08
General Limitation on Guarantee Obligations
142
     
Section 7.09
Release of Guarantors
143
     
Section 7.10
Right of Contribution
143
     
Section 7.11
Qualified ECP Guarantors
143
     
Article VIII        EVENTS OF DEFAULT
144
   
Section 8.01
Events of Default
144
     
Section 8.02
Rescission
148
     
Section 8.03
Borrower’s Right to Cure
148
     
Section 8.04
Application of Proceeds
149
     
Article IX        THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
150
   
Section 9.01
Appointment
150
     
Section 9.02
Agent in Its Individual Capacity
151
     
Section 9.03
Exculpatory Provisions
151
     
Section 9.04
Reliance by Agent
152
     
Section 9.05
Delegation of Duties
152
     
Section 9.06
Successor Agent
153

 

- iv -

 

 

 
Section 9.07
Non-Reliance on Agent and Other Lenders
153
     
Section 9.08
Name Agents
154
     
Section 9.09
Indemnification
154
     
Section 9.10
Reserved
154
     
Section 9.11
Lender Action
154
     
Section 9.12
Withholding Taxes
155
     
Section 9.13
Lender’s Representations, Warranties and Acknowledgements
155
     
Section 9.14
Security Documents and Guarantee
156
     
Section 9.15
Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim
158
   
Article X       MISCELLANEOUS
158
   
Section 10.01
Notices
158
     
Section 10.02
Waivers; Amendment
161
     
Section 10.03
Expenses; Indemnity; Damage Waiver
165
     
Section 10.04
Successors and Assigns
167
     
Section 10.05
Survival of Agreement
174
     
Section 10.06
Counterparts; Integration; Effectiveness
174
     
Section 10.07
Severability
175
     
Section 10.08
Right of Setoff; Marshalling; Payments Set Aside
175
     
Section 10.09
Governing Law; Jurisdiction; Consent to Service of Process
175
     
Section 10.10
Waiver of Jury Trial
176
     
Section 10.11
Headings
177
     
Section 10.12
Confidentiality
177
     
Section 10.13
Interest Rate Limitation
178
     
Section 10.14
Assignment and Assumption
178
     
Section 10.15
Obligations Absolute
178
     
Section 10.16
Waiver of Defenses; Absence of Fiduciary Duties
179
     
Section 10.17
Reinstatement
179
     
Section 10.18
USA Patriot Act
180
     
ANNEXES
         
Annex I
Initial Lenders and Commitments
 

 

- v -

 

 

 
SCHEDULES


Schedule 1.01(a)
Mortgaged Property
Schedule 1.01(b)
Guarantors
Schedule 1.01(c)
Pledgors
Schedule 1.01(d)
Refinancing Indebtedness
Schedule 1.01(e)
Data Center Leases
Schedule 3.01(b)
Regulatory Licenses
Schedule 3.06(a)
Ownership; No Claims; Use of Intellectual Property; Protection of Trade Secrets
Schedule 3.07(a)
Subsidiaries
Schedule 3.07(c)
Corporate Organizational Chart
Schedule 3.09
Material Agreements
Schedule 3.18
Environmental Matters
Schedule 3.19
Insurance
Schedule 3.20
Mortgage Filing Offices
Schedule 3.23
Acquisition Documents
Schedule 4.01(l)(vi)
Landlord Access Agreements
Schedule 4.01(m)(iii)
Title Insurance Amounts
Schedule 5.15
Post-Closing Matters
Schedule 6.01(b)
Existing Indebtedness
Schedule 6.02(c)
Existing Liens
Schedule 6.04(b)
Existing Investments
Schedule 8.01(o)
Permissible Data Center Terminations
   
EXHIBITS
     
Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Borrowing Request
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Intercompany Note
Exhibit E
Form of Interest Election Request
Exhibit F
Form of Landlord Access Agreement
Exhibit G
Form of LC Request
Exhibit H-1
Form of Fee Mortgage
Exhibit H-2
Form of Leasehold Mortgage
Exhibit I-1
Form of Term Note
Exhibit I-2
Form of Revolving Note
Exhibit I-3
Form of Swingline Note
Exhibit J-1
Form of Perfection Certificate
Exhibit J-2
Form of Perfection Certificate Supplement
Exhibit K
Form of Security Agreement
Exhibit L
Form of Non-Bank Certificate
Exhibit M
Form of Solvency Certificate
Exhibit N-1
Form of Opinion of Warner Norcross & Judd LLP

 

- vi -

 

 

 
Exhibit N-2
Form of Opinion of Jones Day

 

- vii -

 

 


CREDIT AGREEMENT
 
This CREDIT AGREEMENT (this “Agreement”) dated as of November 26, 2013, among
Internap Network Services Corporation, a Delaware corporation (“Borrower”), the
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I), the Lenders, Jefferies
Finance LLC and PNC Capital Markets LLC, as joint lead arrangers (in such
capacity, the “Arrangers”) and as book managers (in such capacity, the “Book
Managers”), Jefferies Finance LLC, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”) and as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent”), PNC Bank, National
Association, as syndication agent (in such capacity, the “Syndication Agent”),
ING Capital LLC, as documentation agent  (in such capacity, the “Documentation
Agent”), JEFFERIES FINANCE LLC, as swingline lender (in such capacity, the
“Swingline Lender”) for the Lenders and as issuing bank (in such capacity, the
“Issuing Bank”) for the Lenders.
 
WITNESSETH:
 
WHEREAS, 8672377 Canada Inc., a corporation organized under the Canadian
Business Corporations Act (“Acquiror”) and a Wholly Owned Subsidiary of
Borrower, has entered into a Share Purchase Agreement, dated as of October 30,
2013 (as amended, supplemented or otherwise modified from time to time in
accordance with the provisions hereof and thereof, together with the annexes,
schedules, exhibits and attachments thereto and the Transition Plan, the
“Purchase Agreement”), among Acquiror, Groupe iWeb Inc. (also known as iWeb
Group Inc.), a corporation organized under the Canadian Business Corporations
Act (“Target”), Borrower, the sellers party thereto (collectively, the
“Sellers”) and Novacap Technologies III, L.P., as sellers’ representative, to
acquire (the “Acquisition”) all of the outstanding Equity Interests of Target
from the Sellers.
 
WHEREAS, Borrower has requested the Lenders to extend credit in the form of (a)
Initial Term Loans on the Closing Date in an aggregate principal amount not in
excess of $300,000,000 and (b) Revolving Loans at any time and from time to time
before the Revolving Credit Maturity Date in an aggregate principal amount at
any time outstanding not in excess of $50,000,000.  Borrower has requested the
Swingline Lender to extend credit at any time and from time to time before the
Revolving Credit Maturity Date in the form of Swingline Loans in an aggregate
principal amount at any time outstanding not in excess of $10,000,000.  Borrower
has requested the Issuing Bank to issue Letters of Credit in an aggregate face
amount at any time outstanding not in excess of $15,000,000 to support payment
obligations incurred in the ordinary course of business by Borrower and its
Subsidiaries.  The proceeds of the Initial Term Loans are to be used solely to
finance the Transactions and to pay any related fees and expenses.  The proceeds
of the Revolving Loans and the Swingline Loans are to be used (i) on the Closing
Date to pay upfront fees (or original issue discount) and expenses in connection
with the Credit Facilities and (ii) after the Closing Date for working capital
and general corporate purposes of Borrower and its Subsidiaries.
 

1

 

 

 
WHEREAS, the Lenders are willing to extend such credit to Borrower, and the
Issuing Bank is willing to issue Letters of Credit for the account of Borrower,
in each case on the terms and subject to the conditions set forth herein.
 
Accordingly, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR” when used in reference to any Loan or Borrowing, is used when such Loan
comprising such Borrowing is, or the Loans comprising such Borrowing are,
bearing interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.
 
“ABR Borrowing” means a Borrowing comprised of ABR Loans.
 
“ABR Loan” means any ABR Term Loan or ABR Revolving Loan.
 
“ABR Revolving Loan” means any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
 
“ABR Term Loan” means any Term Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
 
“Acquired Business” means the Target and its Subsidiaries.
 
“Acquiror” has the meaning set forth in the recitals hereto.
 
“Acquisition” has the meaning set forth in the recitals hereto.
 
“Acquisition Consideration” means the purchase consideration for a Permitted
Acquisition and all other payments (including related acquisition fees, costs
and expenses), directly or indirectly, by Borrower or any of its Subsidiaries in
exchange for, or as part of, or in connection with, a Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or before the consummation of a Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions or
repayments of Indebtedness, Contingent Obligations and/or Earnouts; provided
that any such Earnout that is subject to a contingency shall be considered
Acquisition Consideration only to the extent of the reserve, if any, required
under GAAP (as determined at the time of the consummation of such Permitted
Acquisition) to be established in respect thereof by Borrower or any of its
Subsidiaries.
 

2

 

 

 
“Acquisition Documents” means the collective reference to the Purchase Agreement
and the other documents listed or required to be listed on Schedule 3.23.
 
“Adjusted LIBOR Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upward, if necessary, to
the next 1/100th of 1%) determined by the Administrative Agent to be equal to
(x) the LIBOR Rate for such Eurodollar Borrowing in effect for such Interest
Period divided by (y) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period; provided that in no event shall
the Adjusted LIBOR Rate be less than zero percent per annum.
 
“Administrative Agent” has the meaning set forth in the preamble hereto and
includes each other Person appointed as the successor administrative agent
pursuant to Article IX.
 
“Administrative Agent Fees” has the meaning set forth in Section 2.05(b).
 
“Administrative Questionnaire” means an administrative questionnaire in the form
supplied from time to time by the Administrative Agent.
 
“Advisors” means legal counsel (including local, regulatory, foreign and
in-house counsel), auditors, accountants, consultants, appraisers, engineers or
other advisors.
 
“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that, (x) for purposes of Section 6.09, the term “Affiliate” shall also
include (i) any Person that directly or indirectly owns more than 10% of any
class of Equity Interests of the Person specified or (ii) any Person that is an
officer or director of the Person specified and (y) for purposes of this
Agreement, Jefferies LLC, and its Affiliates shall be deemed to be “Affiliates”
of Jefferies Finance LLC.
 
“Agents” means the Arrangers, the Syndication Agent, the Documentation Agent,
the Administrative Agent, the Collateral Agent and the Book Managers; and
“Agent” means any of them as the context requires.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Alternate Base Rate” means, for any day, a rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) equal to the greater of (a) the Base Rate
in effect on such day, (b) with respect to the Term Loans issued on the Closing
Date, 2.00% per annum, (c) the Federal Funds Effective Rate in effect on such
day plus 0.50% and (d) except during the Eurodollar Unavailability Period, the
Adjusted LIBOR Rate for a Eurodollar Loan with a one-month interest period (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1.00%.  If the Administrative Agent shall have determined (which determination
shall be conclusive and binding absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate or the Adjusted LIBOR Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (c) or (d),
as applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist; provided that in no event shall the Alternate
Base Rate be less than zero percent per annum.  Any change in the Alternate Base
Rate due to a change in the Base Rate, the Federal Funds Effective Rate or the
then applicable or the Adjusted LIBOR Rate shall be effective on the effective
date of such change in the Base Rate, the Federal Funds Effective Rate or the
then applicable Adjusted LIBOR Rate, respectively.
 

3

 

 

 
“Anti-Terrorism Laws” has the meaning set forth in Section 3.21.
 
“Applicable Revolving Loan Margin” means, for any day, with respect to any
Revolving Loan that is an ABR Loan, 3.50% per annum and any Revolving Loan that
is a Eurodollar Loan, 4.50% per annum.
 
“Applicable Term Loan Margin” means, for any day, with respect to any Term Loan
that is an ABR Loan, 4.00% per annum and any Term Loan that is a Eurodollar
Loan, 5.00% per annum.
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agents or the Lenders by means
of electronic communications pursuant to Section 10.01(b).
 
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Arrangers” has the meaning set forth in the preamble hereto.
 
“Asset Sale” means (a) any Disposition of any Property, by any Company and (b)
any issuance or sale of any Equity Interests of any Subsidiary of Borrower, in
each case, to any Person other than (x) a Loan Party or (y) in the case of a
Wholly Owned Subsidiary of Borrower that is not a Loan Party, another Wholly
Owned Subsidiary of Borrower that is not a Loan Party.  Notwithstanding the
foregoing, none of the following shall constitute “Asset Sales”:  (i) any
Disposition of assets permitted by, or expressly referred to in, Section
6.04(c), 6.05(a), 6.06(a), 6.06(d), 6.06(h) or 6.06(i), or (ii) solely for
purposes of clause (a) above, any other Disposition of any property, by any
Company for Fair Market Value resulting in not more than $2,500,000 in Net Cash
Proceeds per Disposition (or series of related Dispositions) and not more than
$5,000,000 in Net Cash Proceeds in any fiscal year.
 

4

 

 

 
“Assignment and Assumption” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
pursuant to Section 10.04(b)), and accepted by the Administrative Agent,
substantially in the form of Exhibit A, or such other form as shall be approved
by the Administrative Agent from time to time.
 
“Attributable Indebtedness” means, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
(and substantially similar payments) during the remaining term of the lease
included in any such Sale and Leaseback Transaction.
 
“Auction” has the meaning set forth in Section 10.04(j)(i)).
 
“Bailee Letter” has the meaning set forth in the Security Agreement.
 
“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.
 
“Base Amount” has the meaning set forth in  Section 6.10(c).
 
“Base Period” has the meaning set forth in Section 6.10(c).
 
“Base Rate” means, for any day, the prime rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Base Rate” means the prime lending rate
as set forth on the Bloomberg page PRIMBB Index (or successor page) for such day
(or such other service as determined by the Administrative Agent from time to
time for purposes of providing quotations of prime lending interest rates); each
change in the Base Rate shall be effective on the date such change is
effective.  The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such Person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (iii) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such Person and (iv) in
any other case, the functional equivalent of the foregoing.
 
“Book Managers” has the meaning set forth in the preamble hereto.
 
“Borrower” has the meaning set forth in the preamble hereto.
 

5

 

 

 
“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Request” means a request by Borrower in accordance with the terms of
Section 2.03 and substantially in the form of Exhibit B, or such other form as
shall be approved by the Administrative Agent.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York City are authorized or required by law or other governmental
action to close; provided, however, that when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.
 
“Canadian Anti-Terrorism Laws” has the meaning set forth in Section 3.21.
 
“Canadian Pension Plan” means each “registered pension plan” as such term is
defined under the Income Tax Act (Canada) that is maintained or contributed to
by any Company for its employees or former employees, but does not include the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.
 
“Canadian Sanctions” has the meaning set forth in Section 3.21.
 
“Canadian Welfare Plan” means any medical, health, hospitalization, insurance or
other employee benefit or welfare plan or arrangement applicable to employees
resident in Canada of any Company, excluding any Canadian Pension Plan.
 
“Capital Expenditures” means, without duplication, (a) any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
including capitalized leasehold improvements, which would be classified as a
fixed or capital asset on a consolidated balance sheet of Borrower and its
Subsidiaries prepared in accordance with GAAP, and (b) Capital Lease Obligations
and Synthetic Lease Obligations, but excluding (i) expenditures made in
connection with the replacement, substitution or restoration of Property
pursuant to Section 2.10(f), (ii) the purchase price of equipment that is
purchased substantially contemporaneously with the trade-in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time and (iii) Permitted Acquisitions.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.
 

6

 

 

 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, any lease entered into as
part of any Sale and Leaseback Transaction or any Synthetic Lease, or a
combination thereof, which obligations are (or would be, if such Synthetic Lease
or other lease were accounted for as a Capital Lease) required to be classified
and accounted for as Capital Leases on a balance sheet of such Person under
GAAP, and the amount of such obligations shall be the capitalized amount thereof
(or the amount that would be capitalized, if such Synthetic Lease or other lease
were accounted for as a Capital Lease) determined in accordance with GAAP.
 
“Capital Requirements” means, as to any Person, any matter, directly or
indirectly, (i) regarding capital adequacy, capital ratios, capital or liquidity
requirements, the calculation of such Person’s capital, liquidity or similar
matters, or (ii) affecting the amount of capital required to be obtained or
maintained by such Person or any Person controlling such Person (including any
direct or indirect holding company), or the manner in which such Person or any
Person controlling such Person (including any direct or indirect holding
company), allocates capital to any of its contingent liabilities (including
letters of credit), advances, acceptances, commitments, assets or liabilities.
 
“Cash Equivalents” means, as of any date of determination and as to any Person,
any of the following (a) marketable securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such Person, (b) time deposits and
certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $250,000,000 and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such Person, (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any Person meeting the qualifications specified in
clause (b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities, (d) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the
equivalent thereof by Moody’s Investors Service Inc., and in each case maturing
not more than one year after the date of acquisition by such Person and (e)
solely with respect to any Foreign Subsidiary, substantially similar investments
to those outlined in clauses (a) through (d) above, of comparable credit quality
and denominated in Dollars or the currency of any jurisdiction in which such
Foreign Subsidiary conducts the majority of its business.
 
“Cash Collateralized” means, with respect to any Letter of Credit, as of any
date, that Borrower shall have deposited with the Collateral Agent for the
benefit of the Revolving Lenders, an amount in cash equal to 103% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon.  “Cash
Collateralize” shall have the correlative meaning.
 

7

 

 

 
“Cash Interest Expense” means, for any period, Consolidated Interest Expense for
such period, less the sum of (a) interest on any debt paid by the increase in
the principal amount of such debt including by issuance of additional debt of
such kind or the accretion or capitalization of interest as principal and (b)
other than to the extent paid in cash or cash equivalents, items described in
clause (f) of the definition of “Consolidated Interest Expense.”
 
“Cash Management Services” “means (a) credit cards for commercial customers
(including, without limitation, commercial credit cards and purchasing cards),
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).
 
“Casualty Event” means any loss of title (other than through a consensual
Disposition of such Property in accordance with this Agreement) or any loss of
or damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any Property of any
Company.  “Casualty Event” shall include any taking of all or any part of any
Real Property of any Person or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any Legal Requirement, or by reason of
the temporary requisition of the use or occupancy of all or any part of any Real
Property of any Person or any part thereof by any Governmental Authority, or any
settlement in lieu thereof.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
 
A “Change in Control” means the occurrence of any of the following:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or group or its respective subsidiaries, and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that for purposes of this clause such person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of Voting Stock of Borrower representing more than 40%
of the voting power of the total outstanding Voting Stock of Borrower (and
taking into account all such securities that such person or group has the right
to acquire (whether pursuant to an option right or otherwise));
 
(b)          during any period of 12 consecutive months, a majority of the
members of the Board of Directors of Borrower cease to be composed of
individuals (i) who were members of that Board of Directors at the commencement
of such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in preceding clause (i) constituting at the
time of such election or nomination at least a majority of that Board of
Directors or (iii) whose election or nomination to that Board of Directors was
approved by individuals referred to in preceding clauses (i) and (ii)
constituting at the time of such election or nomination at least a majority of
that Board of Directors (excluding, in the case of both preceding clauses (i)
and (ii), any individual whose initial nomination for, or assumption of office
as, a member of that Board of Directors occurs as a result of an actual (or
threatened) solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the Board of Directors), or
 

8

 

 

 
(c)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Borrower, or control over the
equity securities of Borrower entitled to vote for members of the Board of
Directors of Borrower on a fully-diluted basis (and taking into account all such
securities that such Person or Persons have the right to acquire (whether
pursuant to an option right or otherwise)) representing 40% or more of the
combined voting power of such securities.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, order, rule,
regulation, policy, or treaty by any Governmental Authority, (b) any change in
any law, order, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
 
“Charges” has the meaning set forth in Section 10.13.
 
“Claims” has the meaning set forth in Section 10.03(b).
 
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment, Term Loan Commitment or Swingline
Commitment.
 
“Closing Date” means the date of the initial Credit Extension hereunder.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 

9

 

 

 
“Collateral” means, collectively, all of the Security Agreement Collateral, the
Mortgaged Property and all other Property of whatever kind and nature, whether
now existing or hereafter acquired, pledged or purported to be pledged as
collateral or otherwise subject to a security interest or purported to be
subject to a security interest under any Security Document.
 
“Collateral Account” has the meaning set forth in the Security Agreement.
 
“Collateral Agent” has the meaning set forth in the preamble hereto.
 
“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment, Term Loan Commitment or Swingline Commitment.
 
“Commitment Fee” has the meaning set forth in Section 2.05(a).
 
“Commitment Letter” means the Commitment Letter, dated October 30, 2013, among
Borrower, Jefferies Finance LLC, PNC Bank, National Association and PNC Capital
Markets LLC.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” has the meaning set forth in Section 10.01(d).
 
“Communications Act” means, collectively, the Communications Act of 1934, as
amended by the Telecommunications Act of 1996, and as further amended, and the
rules and regulations promulgated thereunder, including, without limitation,
C.F.R. Title 47 and the rules, regulations and decisions by the FCC, in each
case, as from time to time in effect.
 
“Companies” means Borrower and its Subsidiaries; and “Company” means any one of
them.
 
“Compliance Certificate” means a certificate of a Financial Officer of Borrower
substantially in the form of Exhibit C or such other form as may be approved by
the Administrative Agent and Borrower.
 
“Confidential Information Memorandum” means that certain confidential
information memorandum dated November 8, 2013.
 
“Consolidated Amortization Expense” means, for any period, the amortization
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Subsidiaries (other than cash, cash equivalents and
marketable securities) which may properly be classified as current assets on a
consolidated balance sheet of Borrower and its Subsidiaries in accordance with
GAAP.
 

10

 

 

 
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any Loans)
on a consolidated balance sheet of Borrower and its Subsidiaries in accordance
with GAAP.
 
“Consolidated Depreciation Expense” means, for any period, the depreciation
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, adjusted by (x) adding thereto, without duplication, in each case only
to the extent (and in the same proportion) deducted in determining such
Consolidated Net Income (and with respect to the portion of Consolidated Net
Income attributable to any Subsidiary of Borrower only if a corresponding amount
of cash would be permitted to be distributed to Borrower by such Subsidiary by
operation of the terms of its Organizational Documents and all agreements,
instruments, Orders and other Legal Requirements applicable to such Subsidiary
or its equityholders during such period):
 
(a)           Consolidated Interest Expense for such period;
 
(b)           Consolidated Amortization Expense for such period;
 
(c)           Consolidated Depreciation Expense for such period;
 
(d)           Consolidated Tax Expense for such period;
 
(e)           non-recurring costs and expenses directly incurred, within 60 days
following the Closing Date, in connection with the Transactions;
 
(f)           customary transaction costs, fees and expenses in connection with
any Permitted Acquisition, Investment permitted under Section 6.04(n) or (o),
Equity Issuances or the incurrence of any Indebtedness permitted hereunder,
including a refinancing thereof;
 
(g)           customary transaction costs, fees and expenses in connection with
any contemplated Permitted Acquisition, Investment permitted under Section
6.04(n) or (o), Equity Issuances or the incurrence of any Indebtedness permitted
hereunder that is not consummated not to exceed $1,500,000 for any Test Period;
 
(h)           nonrecurring or extraordinary cash losses and expenses not to
exceed $5,000,000 for any Test Period;
 
(i)            restructuring charges or reserves incurred during such period
determined on a consolidated basis in accordance with GAAP;
 

11

 

 

 
(j)            non-cash compensation expense (including deferred non-cash
compensation expense), or other non-cash expenses or charges, arising from the
sale or issuance of Equity Interests, the granting of stock options, and the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution, or change of any such Equity
Interests, stock option, stock appreciation rights, or similar arrangements)
minus the amount of any such expenses or charges when paid in cash to the extent
not deducted in the computation of Consolidated Net Income determined on a
consolidated basis in accordance with GAAP;
 
(k)           the after-tax effect of any loss on sales of fixed assets or
write-downs of fixed or intangible assets determined on a consolidated basis in
accordance with GAAP;
 
(l)           any additional items that were added back in determining
Consolidated EBITDA for such period in the Quality of Earnings Report dated
November 8, 2013 provided by Ernst & Young;
 
(m)         the after-tax effect of any loss from the early purchase and
retirement or extinguishment of Indebtedness; and
 
(n)          the aggregate amount of all other non-cash items reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period or the amortization
of a prepaid cash item that was paid in a prior period or any write-down or
writeoff of assets for such period); and
 
(y) subtracting therefrom (A) the aggregate amount of all non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period;
(B) the after-tax effect of any gain on sales of assets outside of the ordinary
course of business, (C) the after-tax effect of any income from the early
purchase and retirement or extinguishment of Indebtedness and (D) any items that
were deducted in determining Consolidated EBITDA for such period in the Quality
of Earnings Report dated November 8, 2013 provided by Ernst & Young; provided,
that for the fiscal quarters ended December 31, 2012, March 31, 2013, June 30,
2013 and September 30, 2013, the Consolidated EBITDA of Borrower and its
Subsidiaries shall be $18,081,507, $17,180,737, $17,431,300 and $17,723,106,
respectively.
 
For purposes of this definition of “Consolidated EBITDA,” “nonrecurring” means
any non-cash gain or loss as of any date that (i) did not occur in the ordinary
course of Borrower’s or its Subsidiaries’ business and (ii) is of a nature and
type that has not occurred in the prior two years and is not reasonably expected
to recur in the future.
 
“Consolidated Indebtedness” means, as at any date of determination, without
duplication, the aggregate amount of all Indebtedness and all LC Exposure of
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.
 

12

 

 

 
“Consolidated Interest Coverage Ratio” means, for any Test Period, the ratio of
(x) Consolidated EBITDA for such Test Period to (y) Consolidated Interest
Expense for such Test Period.
 
“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense, net of total interest income, of Borrower and its Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP plus,
without duplication:
 
(a)           imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Borrower and its Subsidiaries for such period;
 
(b)           commissions, discounts and other fees and charges owed by Borrower
or any of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing, receivables financings and similar
credit transactions for such period;
 
(c)           cash contributions to any employee stock ownership plan or similar
trust made by Borrower or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
Person (other than Borrower or any of its Wholly Owned Subsidiaries) in
connection with Indebtedness incurred by such plan or trust for such period;
 
(d)           all interest paid or payable with respect to discontinued
operations of Borrower or any of its Subsidiaries for such period;
 
(e)           the interest portion of any payment obligations of Borrower or any
of its Subsidiaries for such period deferred for payment at any future time,
whether or not such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, Contingent Obligations and/or Earnouts; and
 
(f)           all interest on any Indebtedness of Borrower or any of its
Subsidiaries of the type described in clause (e) or (j) of the definition of
“Indebtedness” for such period;
 
provided that Consolidated Interest Expense shall be calculated excluding the
effect of Hedging Agreements (including associated costs) intended to protect
against fluctuations in interest rates, and unrealized gains and losses with
respect to any such Hedging Agreements; provided, further, that for each of the
fiscal quarters ended December 31, 2012, March 31, 2013, June 30, 2013 and
September 30, 2013, and the fiscal quarter ending December 31, 2013, the
Consolidated Interest Expense of Borrower and its Subsidiaries shall be deemed
to be $5,848,151.
 

13

 

 

 
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein), without duplication:
 
(a)           the net income (or loss) of any Person (other than a Subsidiary of
Borrower) in which any Person other than Borrower or any of its Subsidiaries has
an ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Borrower or (subject to clause (b)
below) any of its Wholly Owned Subsidiaries from such Person during such period;
 
(b)           the net income of any Subsidiary of Borrower during such period to
the extent that the declaration and/or payment of dividends or similar
distributions by such Subsidiary of that income is not permitted by operation of
the terms of its Organizational Documents or any agreement, instrument, Order or
other Legal Requirement applicable to that Subsidiary or its equityholders
during such period, except that Borrower’s equity in net loss of any such
Subsidiary for such period shall be included in determining Consolidated Net
Income;
 
(c)           earnings resulting from any reappraisal, revaluation or write-up
of assets; and
 
(d)           any extraordinary or nonrecurring noncash gain (or extraordinary
or nonrecurring noncash loss), together with any related provision for taxes on
any such noncash gain (or the tax effect of any such noncash loss), recorded or
recognized by Borrower or any of its Subsidiaries during such period.
 
For purposes of this definition of “Consolidated Net Income,” “nonrecurring”
means any non-cash gain or loss as of any date that (i) did not occur in the
ordinary course of Borrower’s or its Subsidiaries’ business and (ii) is of a
nature and type that has not occurred in the prior two years and is not
reasonably expected to recur in the future.
 
“Consolidated Tax Expense” means, for any period, the tax expense (including
federal, state, local and foreign income taxes) of Borrower and its
Subsidiaries, for such period, determined on a consolidated basis in accordance
with GAAP.
 

14

 

 

 
“Contingent Obligation” means, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation, agreement, understanding or
arrangement of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any Property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth, net equity,
liquidity, level of income, cash flow or solvency of the primary obligor, (c) to
purchase or lease Property, securities or services primarily for the purpose of
assuring the primary obligor of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, (d) with respect
to bankers’ acceptances, letters of credit and similar credit arrangements,
until a reimbursement or equivalent obligation arises (which reimbursement
obligation shall constitute a primary obligation), or (e) otherwise to assure or
hold harmless the primary obligor of any such primary obligation against loss
(in whole or in part) in respect thereof; provided, however, that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product or
service warranties given in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation, or portion thereof, in respect of
which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable, whether singly or
jointly, pursuant to the terms of the instrument, agreements or other documents
or, if applicable, unwritten agreement, evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Control Agreement” has the meaning set forth in the Security Agreement.
 
“Corrective Extension Amendment”  has the meaning set forth in Section 2.20(f).
 
“Credit Extension” means, as the context may require, (i) the making of a Loan
by a Lender or (ii) the issuance of any Letter of Credit, or the extension of
the expiry date or renewal, or any amendment or other modification to increase
the amount, of any existing Letter of Credit, by the Issuing Bank.
 
“Credit Facilities” means the revolving credit, swingline, letter of credit and
term loan facilities provided for hereunder (including any increases in such
facilities pursuant to Section 2.19 and extensions of such term loan facilities
pursuant to Section 2.20).
 
“Cumulative Credit Availability” means, as of any date, an amount (which shall
not be less than zero), determined on a cumulative basis, equal to, without
duplication:
 
 
(a)
the Retained Excess Cash Flow Amount; plus

 
 
(b)
the cumulative amount of Net Cash Proceeds received after the Closing Date that
have been contributed as a capital contribution to Borrower, or otherwise
received by Borrower in respect of the issuance of Qualified Capital Stock by
Borrower, but excluding any such sale or issuance by Borrower of its Equity
Interests upon exercise of any warrant or option to directors, officers or
employees of any Company; provided that such proceeds were not obtained in
connection with the Transactions or any Specified Equity Contribution; plus

 

15

 

 

 
 
(c)
an amount equal to any cash actually received by Borrower or any Subsidiary in
respect of any Investments made pursuant to Section 6.04(o) to the extent
constituting a return of capital or other return with respect to such
Investment; provided, that in no case shall such amount exceed the amount of
such Investment made pursuant to Section 6.04(o); minus

 
 
(d)
the cumulative amount of Investments made in reliance on Section 6.04(o), minus

 
 
(e)
the cumulative Net Cash Proceeds of Qualified Excluded Issuances; minus

 
 
(f)
the cumulative amount of Capital Expenditures made in reliance on Section
6.10(c).

 
“Data Center Lease” means the Leases listed on Schedule 1.01(e) and any lease of
a data center entered into by a Loan Party after the Closing Date (other than
pay-as-you-go or partner site leases).
 
“Debt Issuance” means the incurrence by any Company of any Indebtedness after
the Closing Date (other than as permitted by Section 6.01).
 
“Debt Service” means, for any period, Cash Interest Expense for such period plus
scheduled principal amortization and mandatory principal repayments (whether
pursuant to this Agreement or otherwise) of all Indebtedness for such period.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” means any event, occurrence or condition which is, or upon notice,
lapse of time or both would constitute, an Event of Default.
 
“Default Excess” has the meaning set forth in Section 2.16(c).
 
“Default Rate” has the meaning set forth in Section 2.06(c).
 
“Defaulted Loan” has the meaning set forth in Section 2.16(c).
 

16

 

 

 
“Defaulting Lender” means any Lender that has (a) failed to fund its portion of
any Borrowing, or any portion of its participation in any Letter of Credit or
Swingline Loan, within two Business Days of the date on which it shall have been
required to fund the same, unless the subject of a good faith dispute between
Borrower and such Lender related hereto, (b) notified Borrower, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
agreements in which it commits to extend credit generally, (c) failed, within
three Business Days after written request by the Administrative Agent or
Borrower, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans (unless the subject of a
good faith dispute between Borrower and such Lender) and participations in then
outstanding Letters of Credit and Swingline Loans; provided that any such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent or Borrower, (d) otherwise failed to
pay over to Borrower, the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due (unless the subject of a good faith dispute), or (e) (i) been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its Properties or assets to be, insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, unless, in the case of any Lender referred to in this
clause (e), Borrower, the Administrative Agent, the Swingline Lender and each
Issuing Bank shall be satisfied that such Lender intends, and has all approvals
required to enable it, to continue to perform its obligations as a Lender
hereunder; provided, however, that no Lender shall be deemed to be a Defaulting
Lender under this clause (e) solely by virtue of an Undisclosed
Administration.  For the avoidance of doubt, a Lender shall not be deemed to be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in such Lender or its parent by a Governmental Authority;
provided that, as of any date of determination, the determination of whether any
Lender is a Defaulting Lender hereunder shall not take into account, and shall
not otherwise impair, any amounts funded by such Lender which have been assigned
by such Lender to an SPC pursuant to Section 10.04(h).  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination by the
Administrative Agent to Borrower and each other Lender.
 
“Disposition” means, with respect to any Property, any conveyance, sale, lease,
sublease, assignment, transfer or other disposition of such Property (including
(i) by way of merger, consolidation or amalgamation, (ii) any Sale and Leaseback
Transaction and (iii) any Synthetic Lease).
 
“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security or instrument into which it is convertible or for
which it is exchangeable or exercisable), or upon the happening of any event,
(a) matures (excluding any maturity as the result of an optional redemption by
the issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or before the first anniversary of the Final Maturity
Date, (b) is convertible into or exchangeable or exercisable (unless at the sole
option of the issuer thereof) for (i) debt securities or other indebtedness or
(ii) any Equity Interests referred to in (a) above, in each case at any time on
or before the first anniversary of the Final Maturity Date, or (c) contains any
repurchase or payment obligation which may come into effect before the first
anniversary of the Final Maturity Date.
 

17

 

 

 
“Dividend” means, with respect to any Person, that such Person has declared or
paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
Property (other than Qualified Capital Stock of such Person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such Person with
respect to its Equity Interests), or set aside or otherwise reserved, directly
or indirectly, any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any of the outstanding Equity Interests of such Person (or any
options or warrants issued by such Person with respect to its Equity
Interests).  Without limiting the foregoing, “Dividends” with respect to any
Person shall also include all payments made or required to be made by such
Person with respect to any stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans or setting aside of or otherwise
reserving any funds for the foregoing purposes.
 
“Documentation Agent” has the meaning set forth in the preamble hereto.
 
“Dollars” or “$” means lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
 
“Earnout” means, in connection with the Acquisition or any Permitted Acquisition
or other Investment, any “earn-out” or other agreement to make any payment the
amount of which is, or the terms of payment of which are, in any respect subject
to or contingent upon the revenues, income, cash flow or profits (or the like)
of any Person or business.
 
“ECP” has the meaning assigned to such term in the definition of Excluded Swap
Obligation.
 
“Effective Yield” means, as to any tranche of term loans or revolving loans
(including, without limitation, the Term Loans and the Revolving Loans), the
effective yield on such tranche of term loans or revolving loans, as applicable,
as reasonably determined by the Administrative Agent, taking into account the
applicable interest rate margins, interest rate benchmark floors and all fees,
including recurring, up-front or similar fees or original issue discount
(amortized over four years following the date of incurrence thereof; provided,
that if the stated maturity date of a new tranche of term loans or revolving
loans, as applicable, is less than four years from the date of determination,
then the “Effective Yield” for such tranche of term loans or revolving loans, as
applicable, shall be determined using an assumed amortization period equal to
the actual remaining life to maturity of such tranche) payable generally to the
lenders making such tranche of term loans or revolving loans, as applicable, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the lenders thereunder.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b) (subject to such consents, if any, as may be
required under Section 10.04(b)).
 

18

 

 

 
“Embargoed Person” means any Person subject to sanctions or trade restrictions
under (a) United States law that is identified on (i) the “List of Specially
Designated Nationals and Blocked Persons” (the “SDN List”) maintained by OFAC
and/or on any other similar list (“Other List”) maintained by OFAC pursuant to
any authorizing statute including the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any Executive Order or regulation promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by applicable Legal Requirements, or the Loans or other Credit
Extensions made by the Lenders and the Issuing Bank would be in violation of
Legal Requirements, or (ii) the Executive Order, any related enabling
legislation or any other similar executive orders or (b) any person that is
designated, listed or otherwise identified under Canadian Sanctions (the Legal
Requirements referred to in clauses (a) and (b), collectively, “Sanctions
Laws”).
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was maintained, contributed to, or required to be
maintained or contributed to by any Company or any of its ERISA Affiliates,
excluding any Canadian Welfare Plan or Canadian Pension Plan.
 
“Environment” means any surface or subsurface physical medium or natural
resource, including air, land, soil, surface waters, ground waters, stream and
river sediments, biota and any indoor area, surface or physical medium.
 
“Environmental Claim” means any claim, notice, demand, Order, action, suit,
proceeding, or other communication alleging or asserting liability or
obligations under or relating to Environmental Law, including liability or
obligation for investigation, assessment, remediation, removal, cleanup,
Response, corrective action, monitoring, post-remedial or post-closure studies,
investigations, operations and maintenance, injury, damage, destruction or loss
to natural resources, personal injury, wrongful death, Property damage,
indemnification, fines, penalties or other costs resulting from, related to or
arising out of (i) the presence, Release or threatened Release of Hazardous
Material in, on, into or from the Environment at any location or (ii) any
violation of or non-compliance with Environmental Law, and shall include any
claim, notice, demand, Order, action, suit or proceeding seeking damages
(including the costs of remediation), contribution, indemnification, cost
recovery, penalties, fines, indemnities, compensation or injunctive relief
resulting from, related to or arising out of the presence, Release or threatened
Release of Hazardous Material or alleged injury or threat of injury to health,
safety or the Environment.
 
“Environmental Law” means any and all applicable current and future Legal
Requirements relating to health, safety or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.
 

19

 

 

 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Environmental Permit” means any permit, license, approval, consent,
registration, notification, exemption or other authorization required by or from
a Governmental Authority under any Environmental Law.
 
“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), or if such
Person is a limited liability company, membership interests and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of Property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity.
 
“Equity Issuance” means, without duplication, (i) any issuance or sale by
Borrower after the Closing Date of any Equity Interests in Borrower (including
any Equity Interests issued upon exercise of any warrant or option or
equity-based derivative) or any warrants or options or equity-based derivatives
to purchase Equity Interests in Borrower, (ii) any Preferred Stock Issuance by
Borrower or (iii) any contribution to the capital of Borrower.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.  Any former ERISA Affiliate of a Person
or any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
such Person or such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of such Person or such
Subsidiary and with respect to liabilities arising after such period for which
such Person or such Subsidiary could reasonably be expected to be liable under
the Code or ERISA, but in no event for more than six years after such period if
no such liability has been asserted against such Person or such Subsidiary;
provided, however, that such Person or such Subsidiary shall continue to be an
ERISA Affiliate of such Person or such Subsidiary after the expiration of the
six-year period solely with respect to any liability asserted against such
Person or such Subsidiary before the expiration of such six-year period.
 

20

 

 

 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan;
(ii) the failure to meet the minimum funding standard of Section 412 of the Code
with respect to any Pension Plan (whether or not waived) or the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (iii) the provision by the administrator of any Pension
Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA; (iv)
the withdrawal by any Company or any of its ERISA Affiliates from any Pension
Plan with two or more contributing sponsors or the termination of any such
Pension Plan resulting in liability pursuant to Section 4063 or 4064 of ERISA;
(v) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability on any
Company or any of its ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of any Company or any of its ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any Company or any of its ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan, or
the assets thereof, or against any Company or any of its ERISA Affiliates in
connection with any Employee Benefit Plan; (ix) receipt from the Internal
Revenue Service of notice of the failure of any Pension Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the Code)
to qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under Section
501(a) of the Code; (x) the imposition of a Lien pursuant to Section 401(a)(29)
or 430(k) of the Code or pursuant to ERISA with respect to any Pension Plan; or
(xi) the occurrence of a non-exempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company or any of its ERISA Affiliates.
 
“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan” means any Eurodollar Revolving Loan or Eurodollar Term Loan.
 
“Eurodollar Revolving Borrowing” means a Borrowing comprised of Eurodollar
Revolving Loans.
 
“Eurodollar Revolving Loan” means any Revolving Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate.
 
“Eurodollar Term Loan” means any Term Loan bearing interest at a rate determined
by reference to the Adjusted LIBOR Rate.
 
“Event of Default” has the meaning set forth in Article VIII.
 

21

 

 

 
“Excess Cash Flow” means, for any Excess Cash Flow Period, the sum, without
duplication, of:
 
(a)           the sum, without duplication, of:
 
(i)          Consolidated EBITDA for such Excess Cash Flow Period;
 
(ii)         cash items of income during such Excess Cash Flow Period not
included in calculating Consolidated EBITDA;
 
(iii)        the decrease, if any, in the Net Working Capital from the beginning
to the end of such Excess Cash Flow Period; and
 
(iv)        the reversal, during such Excess Cash Flow Period, of any reserve
established pursuant to clause (b)(i) below; minus
 
(b)           the sum, without duplication, of:
 
(i)          the amount of any cash Consolidated Tax Expense paid or payable by
Borrower and its Subsidiaries with respect to such Excess Cash Flow Period and
for which, to the extent required under GAAP, reserves have been established;
 
(ii)         the amount of any cash Permitted Tax Distributions paid during such
Excess Cash Flow Period;
 
(iii)        the amount of Debt Service for such Excess Cash Flow Period;
 
(iv)        amounts actually paid and applied to scheduled amortization of the
Loans in accordance with Section 2.09;
 
(v)         the sum of (i) Capital Expenditures made in cash in accordance with
Section 6.10 during such Excess Cash Flow Period, to the extent funded from
Internally Generated Funds, (ii) cash consideration paid during such Excess Cash
Flow Period to make Permitted Acquisitions to the extent funded from Internally
Generated Funds and (iii) Investments made in cash pursuant to Section 6.04(n)
or (o) during such Excess Cash Flow Period that are designed to increase future
Consolidated EBITDA (other than Investments that are principally designed to
provide interest income, dividends or gains on principal), to the extent funded
from Internally Generated Funds;
 
(vi)        the increase, if any, in the Net Working Capital from the beginning
to the end of such Excess Cash Flow Period; and
 
(vii)       cash items of expense (including losses) during such Excess Cash
Flow Period not deducted in calculating Consolidated EBITDA.
 

22

 

 

 
“Excess Cash Flow Period” means (i) the period taken as one accounting period
from January 1, 2014, and ending on December 31, 2014, and (ii) each fiscal year
of Borrower thereafter.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Regulated Subsidiary” means any Subsidiary of Borrower (a) that is
prohibited by applicable Legal Requirements existing on the Closing Date or by
applicable Legal Requirements or by any contractual obligation existing at the
time of acquisition thereof after the Closing Date (to the extent such
contractual obligation was not created in contemplation of such acquisition) for
so long as such prohibition exists, in each case from guaranteeing the
Facilities, or (b) to the extent such Subsidiary providing a guarantee of the
Obligations would reasonably be expected to result in an adverse tax consequence
to Borrower and its Subsidiaries (including as a result of the operation of
Section 956 of the Code or any similar law or regulation in any applicable
jurisdiction), as reasonably determined by Borrower, for so long as such adverse
tax consequence exists.
 
“Excluded Subsidiary” means (i) any Immaterial Subsidiary, (ii) any Foreign
Subsidiary and (iii) any Excluded Regulated Subsidiary.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act (an
“ECP”) at the time the Guarantee of such Guarantor becomes effective with
respect to such related Swap Obligation.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) net income imposed as a result of such recipient
being organized under the laws of, or having its principal office located in,
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such tax, (b) in the case of a Foreign Lender (other than
an Eligible Assignee pursuant to a request by Borrower under Section 2.16), any
United States federal withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.15(e), except, in each case, to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts with respect to
such withholding tax pursuant to Section 2.15(a) (it being understood and
agreed, for the avoidance of doubt, that any withholding tax imposed on a
Foreign Lender as a result of a Change in Law occurring after the time such
Foreign Lender became a party to this Agreement shall not be an Excluded Tax)
and (c) any United States federal withholding tax imposed as a result of FATCA.
 

23

 

 

 
“Executive Order” has the meaning set forth in Section 3.21.
 
“Existing Lien” has the meaning set forth in Section 6.02(c).
 
“Existing Term Loan Class” has the meaning set forth in Section 2.20(a).
 
“Extended Term Loan Maturity Date” means with respect to any tranche of Extended
Term Loans, the final maturity date applicable thereto as specified in the
applicable Extension Notice accepted by the respective Extending Lender or
Extending Lenders.
 
“Extended Term Loans” has the meaning set forth in Section 2.20(a).
 
“Extending Lender” has the meaning set forth in Section 2.20(a).
 
“Extension”  has the meaning set forth in Section 2.20(a).
 
“Extension Amendment” has the meaning set forth in Section 2.20(a).
 
“Extension Date” has the meaning set forth in Section 2.20(b).
 
“Extension Notice” has the meaning set forth in Section 2.20(a).
 
“Extension Offer” has the meaning set forth in Section 2.20(a).
 
“Extension Series” means all Extended Term Loans that are established pursuant
to the same Extension Amendments (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
provided for therein are intended to be part of any previously established
Extension Series) and that provide for the same interest margins, extension
fees, if any, and amortization schedule.
 
“Fair Market Value” means, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Board of
Directors or, pursuant to a specific delegation of authority by such Board of
Directors or a designated senior executive officer, of Borrower, or the
Subsidiary of Borrower selling such asset.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 

24

 

 

 
“FCC” means the U.S. Federal Communications Commission, or any successor agency
of the federal government administering the Communications Act, including its
staff acting under delegated authority.
 
 “Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
 
“Fee Letter” means the confidential Fee Letter, dated October 30, 2013, among
Borrower, Jefferies Finance LLC, PNC Bank, National Association and PNC Capital
Markets LLC.
 
“Fees” means the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees, the Fronting Fees and the other fees referred to in Section
2.05(d).
 
“Final Maturity Date” means the later of (i) the Revolving Maturity Date, (ii)
the Initial Term Loan Maturity Date and (iii) each Extended Term Loan Maturity
Date.
 
“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer, controller or assistant
controller of such Person.
 
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.
 
“Foreign Entity” means any entity not organized under the laws of the United
States, any state thereof or the District of Columbia.
 
“Foreign Lender” means any Lender that is not, for United States federal income
tax purposes, (i) a citizen or resident of the United States, (ii) a corporation
or entity treated as a corporation created or organized in or under the laws of
the United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
Persons have the authority to control all substantial decisions of such trust.
 
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Company with respect to employees,
officers or directors employed, or otherwise engaged, outside the United States
and Canada.
 
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia.
 

25

 

 

 
“Fronting Fee” has the meaning set forth in Section 2.05(c).
 
“Funding Default” has the meaning set forth in Section 2.16(c).
 
“GAAP” means generally accepted accounting principles in the United States, or
successors thereto (e.g., subject to Section 1.04, IFRS), applied on a
consistent basis.
 
“Governmental Authority” means any federal, state, provincial, territorial,
local or foreign (whether civil, administrative, criminal, military or
otherwise) court, central bank or governmental agency, tribunal, authority,
instrumentality self-regulatory organization, or regulatory body, including the
FCC and any PUC, or any subdivision thereof or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers of
or pertaining any government or any court, in each case whether associated with
a state of the United States, the United States, a province or territory of
Canada, Canada or another foreign entity or government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Governmental Real Property Disclosure Requirements” means any Legal Requirement
of any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or any notification, registration or filing to or
with any Governmental Authority, in connection with the Disposition (including
any transfer of control) of any Real Property, facility, establishment or
business, as may be required under any applicable Environmental Law or of any
actual or threatened presence or Release in, on, into or from the Environment,
or the use, disposal or handling of Hazardous Material on, at, under, from or
near the Real Property, facility, establishment or business to be sold,
acquired, leased, mortgaged, assigned or transferred.
 
“Granting Lender” has the meaning set forth in Section 10.04(h).
 
“Guaranteed Obligations” has the meaning set forth in Section
7.01.  Notwithstanding anything to the contrary contained herein or in any other
Loan Document, in no event will Guaranteed Obligations include any Excluded Swap
Obligations.
 
“Guarantees” means the guarantees issued pursuant to Article VII by the
Guarantors.
 
“Guarantor” means each Subsidiary listed on Schedule 1.01(b), and each other
Subsidiary of any Loan Party that is or becomes a party to this Agreement and
the Security Documents pursuant to Section 5.11.
 
“Hazardous Materials” means hazardous substances, hazardous wastes, hazardous
materials, polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs, asbestos or any asbestos-containing materials in any form or
condition, lead-based paint, urea formaldehyde, pesticides, radon or any other
radioactive materials including any source, special nuclear or by-product
material, petroleum, petroleum products, petroleum-derived substances, crude oil
or any fraction thereof, underground or aboveground storage tanks, whether empty
or containing any substance, any mold, microbial or fungal contamination that
could pose a risk to human health or the Environment or would negatively impact
the condition of the Real Property or any other pollutants (including greenhouse
gases), contaminants, chemicals, wastes, materials, compounds, constituents or
substances, defined under, subject to regulation under, or which can give rise
to liability or obligations under, any Environmental Laws.
 

26

 

 

 
“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
 
“Hedging Obligations” means obligations under or with respect to Hedging
Agreements.
 
“Hedging Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any netting agreements
relating to such Hedging Agreements (to the extent, and only to the extent, such
netting agreements are legally enforceable in Insolvency Proceedings against the
applicable counterparty obligor thereunder), (i) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date before the date referenced in preceding clause (i), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
 
“IFRS” means International Financial Reporting Standards issued by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or the SEC, as
the case may be), as in effect from time to time.
 

27

 

 

 
“Immaterial Subsidiary” means, as of any date of determination, any Wholly Owned
Subsidiary of Borrower (a) whose total assets (on a consolidated basis including
its Subsidiaries) as of the last day of the most recently ended Test Period did
not exceed $2,500,000 or (b) whose Consolidated EBITDA attributable to such
Subsidiary (on a consolidated basis including its Subsidiaries) for such Test
Period did not exceed $1,000,000; provided, however, that (x) a Wholly Owned
Subsidiary of Borrower that no longer meets the foregoing requirements of this
definition or is otherwise required to become a Loan Party pursuant to Section
5.11 shall no longer constitute an Immaterial Subsidiary for purposes of this
Agreement and (y) notwithstanding the foregoing, Borrower may elect to cause an
Immaterial Subsidiary to become a Loan Party pursuant to Section 4.01 or 5.11,
as the case may be, in which case such Immaterial Subsidiary shall, upon
satisfaction of the provisions of either such Section, no longer constitute an
Immaterial Subsidiary.  Notwithstanding the foregoing, (i)  if the total assets
of all Immaterial Subsidiaries as of the last day of the most recently ended
Test Period exceeds $10,000,000 or the Consolidated EBITDA attributable to all
Immaterial Subsidiaries as of such Test Period exceeds $5,000,000, Borrower
shall designate sufficient Immaterial Subsidiaries as no longer constituting
Immaterial Subsidiaries to eliminate such excess (or, if Borrower shall have
failed to designate such Subsidiaries within 20 Business Days of such excess
arising, Subsidiaries shall automatically be deemed not to constitute Immaterial
Subsidiaries in descending order based on the amounts of their contributions to
total assets until such excess shall have been eliminated), and the Subsidiaries
so designated or deemed designated shall not constitute Immaterial Subsidiaries
for any purpose of the Loan Documents, (ii) any Subsidiary of Borrower that
guarantees or is an obligor of the Indebtedness incurred under this Agreement
and the other Loan Documents shall not be deemed an Immaterial Subsidiary, (iii)
any Subsidiary of Borrower that is the owner of material Intellectual Property
Collateral shall not be deemed an Immaterial Subsidiary, (iv) any License
Subsidiary shall not be deemed an Immaterial Subsidiary and (v) any Subsidiary
of Borrower that is a party to a Data Center Lease shall not be deemed an
Immaterial Subsidiary.  The Immaterial Subsidiaries on the Closing Date are iWeb
Peering Corporation and iWeb U.S., LLC.
 
“Impacted Interest Period” has the meaning set forth in the definition of “LIBOR
Rate.”
 
“Increasing Lenders” has the meaning set forth in Section 2.19(b).
 
“Incremental Loan Amendment” has the meaning set forth in Section 2.19(d).
 
“Incremental Term Loan” means term loans made pursuant to Section 2.19.
 

28

 

 

 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or advances; (b) all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or similar instruments;
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to Property purchased by such Person (even though
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such Property); (d) all
obligations of such Person issued or assumed as part of the deferred purchase
price of Property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 60 days); (e) all Indebtedness secured by any Lien
on Property owned or acquired by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not the
obligations secured thereby have been assumed, but limited to the lower of (i)
the Fair Market Value of such Property and (ii) the amount of the Indebtedness
secured; (f) all Capital Lease Obligations, Purchase Money Obligations and
Synthetic Lease Obligations of such Person; (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Equity Interests of such Person, valued, in the case of a redeemable
preferred Equity Interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (h) all Hedging
Obligations, valued at the Hedging Termination Value thereof; (i) all
obligations of such Person for the reimbursement of any obligor in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; (j) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of Disqualified Capital Stock
and (k) all Contingent Obligations of such Person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (j)
above.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning set forth in Section 10.03(b).
 
“Information” has the meaning set forth in Section 10.12.
 
“Interpolated Rate” has the meaning set forth in the definition of “LIBOR Rate.”
 
“Initial Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans hereunder up to the
amount set forth on Annex I or on Schedule 1 to the Assignment and Assumption
pursuant to which such Lender assumed its Revolving Commitment, as applicable,
as the same may be (a)  reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.  The Initial Revolving Commitment shall
exclude any Revolving Commitment Increase. The aggregate principal amount of the
Lenders’ Initial Revolving Commitments on the Closing Date is $50,000,000.
 
“Initial Revolving Loans” means a Revolving Loan made pursuant to the Initial
Revolving Commitment.
 
“Initial Term Loan Maturity Date” means with respect to the Initial Term Loans,
November 26, 2019, or, if such date is not a Business Day, the first Business
Day thereafter.
 
“Initial Term Loans” means the Term Loans made on the Closing Date pursuant to
Section 2.02.
 

29

 

 

 
“Insolvency Laws” means the Bankruptcy Code and all other insolvency,
bankruptcy, receivership, liquidation, conservatorship, assignment for the
benefit of creditors, moratorium, rearrangement, reorganization, or similar
federal or state Legal Requirements of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including the Companies’ Creditors Arrangement Act (Canada), the
Bankruptcy and Insolvency Act (Canada), the Winding-up and Restructuring Act
(Canada) and the Civil Code of Quebec).
 
“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or non-United States federal or state Legal Requirements, including any
Insolvency Laws.
 
“Insurance Policies” means the insurance policies and coverages required to be
maintained by each Loan Party that is an owner or lessee of Mortgaged Property
with respect to the applicable Mortgaged Property pursuant to Section 5.04 and
all renewals and extensions thereof.
 
“Insurance Requirements” means, collectively, all provisions of the Insurance
Policies, all requirements of the issuer of any of the Insurance Policies and
all Orders, rules, regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon any Loan Party that is an owner of Mortgaged Property and applicable to the
Mortgaged Property or any use or condition thereof.
 
“Intellectual Property” has the meaning set forth in Section 3.06(a).
 
“Intercompany Note” means the intercompany demand promissory note substantially
in the form of Exhibit D.
 
“Interest Election Request” means a request by Borrower to convert or continue a
Revolving Borrowing or Term Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit E.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day
before the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Revolving Loan or Swingline Loan, the Revolving Maturity Date (or such
earlier date on which the Revolving Commitments are terminated) and, after such
maturity (or termination as the case may be), on each date on which demand for
payment is made, (d) with respect to any Initial Term Loan, the Initial Term
Loan Maturity Date and, after such maturity, on each date on which demand for
payment is made and (e) with respect to any Extended Term Loan, the applicable
Extended  Term Loan Maturity Date and, after such maturity, on each date on
which demand for payment is made.
 

30

 

 

 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Internally Generated Funds” means funds not constituting the proceeds of any
Indebtedness, Debt Issuance, Equity Issuance, Asset Sale or Casualty Event (in
each case, without regard to the exclusions from the definitions thereof, other
than in the case of an Asset Sale only, any Disposition of assets permitted by
Section 6.04(c), 6.05(a), 6.06(a), 6.06(d), 6.06(h), or 6.06(i)).
 
“Investments” has the meaning set forth in Section 6.04.
 
“ISP” means, with respect to any Letter of Credit, the ‘International Standby
Practices 1998’ (or ‘ISP 98’) published by the Institute of International
Banking Law & Practice, Inc. (or such later version thereof as may be in effect
at the time of issuance of such Letter of Credit).
 
“Issuing Bank” means, as the context may require, (a) each of Jefferies Finance
LLC (directly or through its affiliates, indirectly through Natixis, New York
Branch, or its Affiliates or through any other financial institution acceptable
to Jefferies Finance LLC) and any Lender reasonably acceptable to the
Administrative Agent and Borrower which agrees to issue Letters of Credit
hereunder, with respect to Letters of Credit issued by it; (b) any other Lender
that may become an Issuing Bank pursuant to Sections 2.18(j) and (k) with
respect to Letters of Credit issued by such Lender; and/or (c) collectively, all
of the foregoing.  Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by one or more Affiliates of such Issuing
Bank (and such Affiliate shall be deemed to be an “Issuing Bank” for all
purposes of the Loan Documents).  In the event that there is more than one
Issuing Bank at any time, references herein and in the other Loan Documents to
the Issuing Bank shall be deemed to refer to the Issuing Bank in respect of the
applicable Letter of Credit or to all Issuing Banks, as the context requires.
 
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 3 to the Security Agreement.
 

31

 

 

 
“Landlord Access Agreement” means a Landlord Access Agreement, substantially in
the form of Exhibit F, or such other form as may reasonably be acceptable to the
Administrative Agent.
 
“LC Commitment” means the commitment of the Issuing Bank to issue Letters of
Credit pursuant to Section 2.18; provided that at no time shall the LC
Commitment exceed the Revolving Commitment.  The amount of the LC Commitment
shall be $15,000,000 on the Closing Date.
 
“LC Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
 
“LC Exposure” means, as at any date of determination, the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
at such time plus (b) the aggregate principal amount of all Reimbursement
Obligations outstanding at such time.  The LC Exposure of any Revolving Lender
at any time means its Pro Rata Percentage of the aggregate LC Exposure at such
time.  For all purposes of this Agreement and the other Loan Documents, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP (or any other equivalent applicable rule with respect to force majeure
events), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
 
“LC Participation Fee” has the meaning set forth in Section 2.05(c).
 
“LC Request” means a request by Borrower in accordance with the terms of Section
2.18(b) and substantially in the form of Exhibit G, or such other form as shall
be approved by the Issuing Bank.
 
“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.
 
“Legal Requirements” means, as to any Person, the Organizational Documents of
such Person, and any treaty, law (including the common law), statute, ordinance,
code, rule, regulation, guidelines, license, permit requirement, Order or
determination of an arbitrator or a court or other Governmental Authority, and
the interpretation or administration thereof, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject, in each case whether or not having the force of
law.  For purposes of Section 2.15, the term “applicable Legal Requirements”
shall include FATCA.
 
“Lenders” means (a) the financial institutions and other Persons party hereto as
“Lenders” on the date hereof, and (b) each financial institution or other Person
that becomes a party hereto pursuant to an Assignment and Assumption (including
pursuant to Section 2.19), other than, in each case, any such financial
institution or Person that has ceased to be a party hereto pursuant to an
Assignment and Assumption.  Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.
 

32

 

 

 
“Letter of Credit” means any standby letter of credit issued or to be issued by
an Issuing Bank for the account of Borrower or one of its Subsidiaries pursuant
to Section 2.18.
 
“Letter of Credit Expiration Date” means the date which is five Business Days
before the Revolving Maturity Date.
 
“LIBOR Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period therefor, the rate per annum equal to the arithmetic mean (rounded to the
nearest 1/100th of 1%) of the offered rates for deposits in Dollars with a term
comparable to such Interest Period that appears on Reuters Screen LIBOR01 Page
(or such other page as may replace such page on such service for the purpose of
displaying the rates at which Dollar deposits are offered by leading banks in
the London interbank deposit market as designated by the Administrative Agent
from time to time) (the “Screen Rate”) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if the Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement,
(ii) if no comparable term for an Interest Period (the “Impacted Interest
Period”) is available, the LIBOR Rate shall be determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate (for the longest period for which the
applicable Screen Rate is available) that is shorter than the Impacted Interest
Period and (b) the applicable Screen Rate for the shortest period (for which
such Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, for such Interest Period (such rate, the “Interpolated Rate”) and
(iii) if Reuters Screen LIBOR01 Page shall at any time no longer exist, “LIBOR
Rate” means, with respect to each day during each Interest Period pertaining to
Eurodollar Borrowings comprising part of the same Borrowing, the rate per annum
equal to the rate at which the Administrative Agent is offered deposits in
Dollars at approximately 11:00 a.m., London, England time, two Business Days
before the first day of such Interest Period in the London interbank market for
delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to its portion of the amount of
such Eurodollar Borrowing to be outstanding during such Interest Period.  In no
event, with respect to the Term Loans issued on the Closing Date,
notwithstanding the rate determined pursuant to the foregoing, shall the LIBOR
Rate be less than 1.00%.  “Reuters Screen LIBOR01 Page” means the display
designated on the Reuters 3000 Xtra Page (or such other page as may replace such
page on such service for the purpose of displaying the rates at which Dollar
deposits are offered by leading banks in the London interbank deposit market).
 
“License Subsidiary” shall mean each single purpose Subsidiary of Borrower
created solely to hold Regulatory Licenses for one or more of its
businesses.  As of the Closing Date, Internap Connectivity, LLC is the only
License Subsidiary.
 

33

 

 

 
“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
lien (statutory or other), judgment liens, pledge, encumbrance, claim, charge,
assignment, hypothecation, deposit arrangement, security interest or encumbrance
of any kind or any arrangement to provide priority or preference or any filing
of any financing statement under the UCC, PPSA or any other similar notice of
Lien under any similar notice or recording statute of any Governmental
Authority, including any easement, servitude, right-of-way or other encumbrance
on title to Real Property, in each of the foregoing cases whether voluntary or
imposed or arising by operation of law, and any agreement to give any of the
foregoing, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement and any lease in the
nature thereof and any option, call, trust, contractual, statutory, UCC or PPSA
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such Property, and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 
“Loan Documents” means this Agreement, the Letters of Credit, the Notes (if
any), the Security Documents, each Joinder Agreement, any other agreements,
documents and instruments providing for or evidencing any other Obligations, and
any other document or instrument executed or delivered at any time in connection
with any Obligations, including any intercreditor or joinder agreement among
holders of Obligations, to the extent such are effective at the relevant time,
as each may be amended, restated, supplemented, modified, renewed or extended
from time to time, and, except for purposes of Section 10.02(b), the Fee Letter.
 
“Loan Parties” means Borrower and the Guarantors.
 
“Loans” means, as the context may require, a Revolving Loan, a Term Loan or a
Swingline Loan.
 
“Majority Revolving Lenders” means, at any time, Lenders having Revolving Loans,
LC Exposure and unused Revolving Commitments representing more than 50% of the
sum of all Revolving Loans outstanding, LC Exposure and unused Revolving
Commitments at such time.
 
“Margin Stock” has the meaning set forth in Regulation U.
 
“Material Adverse Effect” means (a) a material adverse effect on, or material
adverse change in the financial condition, results of operations, Material
Agreements or value of the Companies, taken as a whole, or the Loan Parties,
taken as a whole, (b) material impairment of the ability of the Loan Parties,
taken as a whole, to fully and timely perform any of their obligations under any
Loan Document, (c) a material impairment of the rights of or benefits or
remedies available to the Lenders, the Issuing Bank or any Agent under any Loan
Document, taken as a whole or (d) a material adverse effect on the Collateral,
taken as a whole, or the Liens in favor of the Collateral Agent (for its benefit
and for the benefit of the other Secured Parties) on the Collateral, taken as a
whole, or the validity, enforceability, perfection or priority of such Liens,
taken as a whole.
 

34

 

 

 
“Material Agreement” means any agreement, contract or instrument to which any
Company is a party or by which any Company or any of its properties is bound (i)
pursuant to which any Company is required to make payments or other
consideration, or will receive payments or other consideration, in excess of
$2,500,000 in any twelve month period, (ii) the Data Center Leases, (iii)
governing, creating, evidencing or relating to Material Indebtedness of any
Company, or (iv) the termination or suspension of which, or the failure of any
party thereto to perform its obligations thereunder, could reasonably be
expected to have a Material Adverse Effect.
 
“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit) or Hedging Obligations of any Company in an aggregate outstanding
principal amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” in respect of any Hedging Obligations of
any Company at any time shall be the Hedging Termination Value thereof at such
time.
 
“Maximum Rate” has the meaning set forth in Section 10.13.
 
“Minimum Extension Condition”  has the meaning set forth in Section 2.20(c).
 
“Mortgage” means an agreement, including a mortgage, deed of trust or any other
document, creating and evidencing a first priority Lien (subject to Permitted
Collateral Liens) on a Mortgaged Property, which (i) in the case of Real
Property owned in fee, shall be substantially in the form of Exhibit H-1 and
(ii) in the case of leased Real Property, shall be substantially in the form of
Exhibit H-2 or other form reasonably satisfactory to the Collateral Agent, in
each case, with such schedules and including such provisions as shall be
necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign Legal Requirements.
 
“Mortgaged Property” means (a) each Real Property identified on Schedule 1.01(a)
hereto and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(d) or Section 5.15.
 
“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) or Section 3(37) of ERISA, (a) to which any Company or any of its
ERISA Affiliates is then making or accruing an obligation to make contributions,
(b) to which any Company or any of its ERISA Affiliates has within the preceding
six plan years made or been obligated to make contributions, or (c) with respect
to which any Company could incur liability, whether absolute or contingent.
 

35

 

 

 
“Net Cash Proceeds” means:
 
(a)           with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), an amount equal to the proceeds thereof in the form of cash
and Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable, or by the sale, transfer or other Disposition of
any non-cash consideration received in connection therewith or otherwise, but
only as and when received) received by any Company (including cash proceeds
subsequently received (as and when received by any Company) in respect of
non-cash consideration initially received) net of (i)reasonable and customary
selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional and transactional fees, transfer and similar
taxes and Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale (after taking into account any available tax credits
or deductions and any tax sharing arrangements)), (ii) amounts provided as a
reserve, in accordance with GAAP, against (x)any liabilities under any
indemnification obligations associated with such Asset Sale or (y)any other
liabilities retained by any Company associated with the properties sold in such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds),
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money that is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties);
 
(b)           with respect to any (i) Debt Issuance, (ii) Equity Issuance or
(iii) other issuance or sale of Equity Interests by Borrower or any of its
Subsidiaries, an amount equal to the cash proceeds thereof received by any
Company, net of reasonable and customary fees, commissions, costs and other
expenses incurred in connection therewith; and
 
(c)           with respect to any Casualty Event, an amount equal to the cash
insurance proceeds (other than business interruption insurance proceeds),
condemnation awards and other compensation  received by any Company in respect
thereof, net of all reasonable costs and expenses incurred in connection with
the collection of such proceeds, awards or other compensation in respect of such
Casualty Event.
 
“Net Working Capital” means, at any time, Consolidated Current Assets at such
time minus Consolidated Current Liabilities at such time.
 
“New Lender” has the meaning set forth in Section 2.19(c).
 
“Non-Public Information” means (i) material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to  Borrower or its Subsidiaries or their securities and (ii)
information of a type that would be material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
relating to Borrower if Borrower were a public reporting company with respect to
Borrower or its Subsidiaries or their respective securities.
 

36

 

 

 
“Notes” means any notes evidencing the Term Loans, Revolving Loans or Swingline
Loans, in each case issued pursuant to Section 2.04(e), if any, substantially in
the form of Exhibit I-1, I-2 or I-3, respectively.
 
“Obligations” means (a) all obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any Insolvency Proceeding, regardless of whether
allowed or allowable in such Insolvency Proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by Borrower and
the other Loan Parties under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of Reimbursement Obligations,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such Insolvency Proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrower and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents, in each case,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter
arising.  Notwithstanding the foregoing, the Obligations shall not include any
Excluded Swap Obligations.
 
“OFAC” has the meaning set forth in Section 3.21.
 
“Offer Loans” has the meaning set forth in Section 10.04(j)(i).
 
“Officers’ Certificate” means a certificate executed by (i) the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and (ii) one of the Financial Officers, each in his or her official (and not
individual) capacity.
 
“Order” means any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.
 
“Organizational Documents” means, with respect to any Person, (i) in the case of
any corporation, the certificate of incorporation, articles of incorporation or
deed of incorporation and by-laws (or similar constituent documents) of such
Person, (ii) in the case of any limited liability company, the certificate or
articles of formation or organization and operating agreement or memorandum and
articles of association (or similar constituent documents) of such Person, (iii)
in the case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constituent documents) of such Person (and,
where applicable, the equityholders or shareholders registry of such Person),
(iv) in the case of any general partnership, the partnership agreement (or
similar constituent document) of such Person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust
or similar agreement between or among any holders of Equity Interests of such
Person.
 

37

 

 

 
“Other List” has the meaning set forth in the definition of “Embargoed Person.”
 
“Other Taxes” means any and all present or future stamp, documentary,
intangible, recording, filing or similar Taxes or any excise or Property Taxes,
charges (including fees and expenses to the extent incurred with respect to any
such Taxes or charges) or similar levies (including interest, fines, penalties
and additions with respect to any of the foregoing) arising from any payment
made or required to be made under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document.
 
“Participant” has the meaning set forth in Section 10.04(e).
 
“Participant Register” has the meaning set forth in Section 10.04(e).
 
“Patriot Act” has the meaning set forth in Section 3.21(a).
 
“PBGC” means the Pension Benefit Guarantee Corporation referred to and defined
in ERISA.
 
“Pension Plan” means any Employee Benefit Plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA which is maintained or contributed to by any Company or any
of its ERISA Affiliates or with respect to which any Company could incur
liability, whether absolute or contingent (including under Section 4069 of
ERISA).
 
“Perfection Certificate” means a perfection certificate in the form of Exhibit
J-1 or any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
 
“Perfection Certificate Supplement” means a perfection certificate supplement in
the form of Exhibit J-2 or any other form approved by the Collateral Agent.
 
“Permitted Acquisition” means any transaction or series of related transactions
for the direct or indirect (a) acquisition of all or substantially all of the
Property of any Person, or of any business or division of any Person, (b)
acquisition of all of the Equity Interests of any Person, and otherwise causing
such Person to become a Wholly Owned Subsidiary of such Person, or (c) merger,
consolidation or amalgamation or any other combination with any Person, if each
of the following conditions is met:
 
(i)             no Default or Event of Default then exists or would result
therefrom;
 
(ii)            after giving effect to such transaction on a Pro Forma Basis,
Borrower shall be in compliance with all covenants set forth in Section 6.10 as
of the most recently ended Test Period (assuming, for purposes of Section 6.10,
that (i) such transaction had occurred on the first day of such relevant Test
Period, and (ii) the maximum Total Leverage Ratio permitted in any Test Period
pursuant to Section 6.10(a) is 0.25:1.00 lower than the maximum Total Leverage
Ratio set forth in Section 6.10(a) for such Test Period);
 

38

 

 

 
(iii)          no Company shall, in connection with any such transaction, assume
or remain liable with respect to any Indebtedness or Contingent Obligation
(including any material tax or ERISA liability) of the related seller or the
business, Person or properties acquired, except (A) to the extent permitted to
be incurred under Section 6.01 and (B) obligations not constituting Indebtedness
incurred in the ordinary course of business (and not in anticipation of such
acquisition) and necessary or desirable to the continued operation of the
underlying business, Persons or properties being so acquired, and any other such
liabilities or obligations not permitted to be assumed or otherwise supported by
any Company hereunder shall be paid in full or released as to the business,
Persons or properties being so acquired on or before the consummation of such
acquisition;
 
(iv)          the Person or business to be acquired shall be, or shall be
engaged in, a business of the type that Borrower and its Subsidiaries are
permitted to be engaged in under Section 6.14 and the Property acquired in
connection with any such transaction shall be made subject to the Lien of the
Security Documents in accordance with Section 5.11 and shall be free and clear
of any Liens, other than Permitted Collateral Liens;
 
(v)           the Board of Directors of the Person to be acquired shall not have
indicated its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
 
(vi)          all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable Legal Requirements;
 
(vii)         Borrower shall have provided the Administrative Agent and the
Lenders with (A) historical financial statements for the last three fiscal years
(or, if less, the number of years since formation) of the Person or business to
be acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period that is
available, (B) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
transaction, and (C) all such other information and data, including projections,
relating to such transaction or the Person or business to be acquired as may be
reasonably requested by the Administrative Agent or any Lender;
 
(viii)        such transaction could not reasonably be expected to result in a
Material Adverse Effect;
 
(ix)          at least 10 Business Days before the proposed date of consummation
of the transaction (or such shorter period as is acceptable to the
Administrative Agent in its sole discretion, but in any event prior to the
consummation of such transaction), Borrower shall have delivered to the
Administrative Agent and the Lenders an Officers’ Certificate certifying that
such transaction complies with this definition (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance);
 

39

 

 

 
(x)            the Acquisition Consideration (exclusive of any amounts financed
by Qualified Excluded Issuances) for all Foreign Permitted Acquisitions since
the Closing Date shall not exceed $10,000,000, the Acquisition Consideration
(exclusive of any amounts financed by Qualified Excluded Issuances) for any
other acquisition (other than Foreign Permitted Acquisitions) shall not exceed
$40,000,000, and the aggregate amount of the Acquisition Consideration
(exclusive of any amounts financed by Qualified Excluded Issuances) for all
Permitted Acquisitions (including Foreign Permitted Acquisitions) since the
Closing Date shall not exceed $80,000,000; provided that (x) no Equity Interests
constituting all or a portion of such Acquisition Consideration shall constitute
Disqualified Capital Stock and (y) any Earnout obligations by a Company in
connection with any such Permitted Acquisition shall be unsecured;
 
(xi)           (a) in the case of an acquisition of all or substantially all of
the Property of any Person, (A) the Person making such acquisition is Borrower,
a Guarantor or, in the case of a Permitted Foreign Acquisition, a Permitted
Foreign AcquisitionCo, and (B) to the extent required under the Loan Documents,
including Section 5.11, upon consummation of the Permitted Acquisition, the
Person being so acquired (and, in the case of a Permitted Foreign Acquisition,
the Permitted Foreign AcquisitionCo) becomes a Guarantor, (b) in the case of an
acquisition of the Equity Interests of any Person, (A) the Person making such
acquisition is Borrower, a Guarantor or, in the case of a Permitted Foreign
Acquisition, a Permitted Foreign AcquisitionCo, (B) no less than 100% of the
Equity Interests of the target Person shall be acquired by the Person making
such acquisition, and (C) to the extent required under the Loan Documents,
including Section 5.11, upon consummation of the Permitted Acquisition, the
Person the Equity Interests of which are being so acquired (and, in the case of
a Permitted Foreign Acquisition, the Permitted Foreign AcquisitionCo) becomes a
Guarantor, and (c) in the case of a merger, consolidation or amalgamation or any
other combination with any Person, the Person surviving such merger,
consolidation, amalgamation or other combination (x) is Borrower or a Guarantor
or (y) to the extent required under the Loan Documents, including Section 5.11,
upon consummation of the Permitted Acquisition becomes a Guarantor; and
 
(xii)           in the case of the acquisition of 100% of the Equity Interests
of any Person (including by way of merger, consolidation, amalgamation or other
combination), such Person shall own no Equity Interests of any other Person
(other than de minimis amounts) unless either (x) such Person owns 100% of the
Equity Interests of such other Person or (y) if such Person owns Equity
Interests in any other Person which is not a Wholly Owned Subsidiary of such
Person, (1) such non-Wholly Owned Subsidiary shall not have been created or
established in contemplation of, or for purposes of, the respective Permitted
Acquisition, (2) any such non-Wholly Owned Subsidiary of the respective Person
shall have been a non-Wholly Owned Subsidiary of such Person before the date of
the respective Permitted Acquisition and (3) such Person and/or its Wholly Owned
Subsidiaries own at least 95% of the total value of all the assets owned by such
Person and its Subsidiaries (for purposes of such determination, excluding the
value of the Equity Interests of non-Wholly Owned Subsidiaries held by such
Person and its Wholly Owned Subsidiaries).
 

40

 

 

 
“Permitted Collateral Liens” means (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” means the Liens described in clauses (a), (b), (d),
(e), (g) and (n) of Section 6.02; provided, however, on the Closing Date or upon
the date of delivery of each additional Mortgage under Section 5.11 or 5.12,
Permitted Collateral Liens means only those Liens that are (i) identified on a
schedule to the applicable Mortgage and/or (ii) excepted as being prior to the
Lien of such Mortgage as set forth in the Title Policy relating to such
Mortgaged Property issued to the Collateral Agent by the applicable Title
Company, provided that, in either case, such Liens are otherwise Permitted
Liens.
 
“Permitted Foreign Acquisition” means a Permitted Acquisition, in which (i) the
Person being acquired is a Foreign Entity, (ii) in the case of a Permitted
Acquisition consisting of the acquisition of assets (other than of in excess of
50% of the Equity Interests of any Person), the acquiror of such assets is a
Foreign Entity, or (iii) in the case of a Permitted Acquisition consisting of
the acquisition of in excess of 50% of the Equity Interests of any Person, the
Person making the Permitted Acquisition is a Foreign Entity; provided that, in
the case of clauses (ii) and (iii) above, the Foreign Entity is a Permitted
Foreign AcquisitionCo.
 
“Permitted Foreign AcquisitionCo” means any Foreign Entity that is formed by
Borrower or a Guarantor solely to effect a Permitted Foreign Acquisition;
provided that:
 
(i)            such Foreign Entity is a special-purpose entity formed not more
than 30 days before the consummation of such Permitted Acquisition;
 
(ii)           such Foreign Entity is the direct acquiror of the Foreign
Subsidiary acquired in such Permitted Acquisition;
 
(iii)          such Foreign Entity does not engage in any business activities or
have any properties or liabilities (including Indebtedness) other than (A) its
obligations under the definitive documentation governing such Permitted
Acquisition, (B) the incurrence of Indebtedness in compliance with Section 6.01
the proceeds of which are used in whole solely to finance the Permitted
Acquisition and to pay reasonable fees and expenses in connection therewith, (C)
to the extent constituting Investments, the incurrence of Indebtedness pursuant
to clause (B) above, and (D) special purpose holding company activities and
properties reasonably incidental to the foregoing clauses (A) through (C);
provided that any Indebtedness incurred pursuant to clause (B) is not directly
or indirectly recourse to any of the Companies or any of their respective
assets, other than to such Foreign Entity and the Persons or assets acquired in
such Permitted Acquisition;
 

41

 

 

 
(iv)          such Foreign Entity does not (1) incur, create, assume or permit
to exist, directly or indirectly, any Indebtedness, other than Indebtedness
permitted pursuant to clause (iii) of this definition, (2) incur, create, assume
or permit to exist, directly or indirectly, any Liens on any Property now owned
or hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, (3) enter into any Sale and Leaseback Transaction, (4) make any
Investments (other than the Permitted Acquisition or to the extent constituting
an Investment, Indebtedness permitted pursuant to clause (iii) of this
definition), (5) purchase or otherwise acquire (in one or a series of related
transactions) any part of the Property (whether tangible or intangible) of any
Person (or agree to do any of the foregoing at any time), other than the
acquisition of the Person or assets to be acquired in such Permitted
Acquisition, (6) issue any Equity Interests to any Person other than Borrower or
a Guarantor, and (7) establish, create or acquire any additional Subsidiaries,
other than the Permitted Acquisition;
 
(v)           Borrower or a Guarantor shall directly own, and have the power to
vote and direct the voting of, 100% of the Equity Interests of such Foreign
Entity, and
 
(vi)          the Organizational Documents of such Foreign Entity expressly
contain at all times from and after the formation of such Foreign Entity the
prohibitions contained in clauses (iii) and (iv) of this definition.
 
“Permitted Hedging Agreement” means any Hedging Agreement to the extent
constituting a swap, cap, collar, forward purchase or similar agreements or
arrangements dealing with interest rates, currency exchange rates or commodity
prices, either generally or under specific contingencies, in each case entered
into in the ordinary course of business and not for speculative purposes or
taking a “market view.”
 
“Permitted Liens” has the meaning set forth in Section 6.02.
 
“Person” means any natural person, corporation, business trust, joint venture,
trust, association, company (whether limited in liability or otherwise),
partnership (whether limited in liability or otherwise) or Governmental
Authority, or any other entity, in any case, whether acting in a personal,
fiduciary or other capacity.
 
“Platform” means IntraLinks, SyndTrak or a substantially similar electronic
transmission system.
 
“Pledgor” means each Company listed on Schedule 1.01(c), and each other
Subsidiary of any Loan Party that is or becomes a party to this Agreement (in
its capacity as a Guarantor) and the Security Documents pursuant to Section
5.11.
 
“PPSA” means the Personal Property Security Act as in effect from time to time
(except as otherwise specified) in any applicable province or jurisdiction, or,
in the case of the Province of Quebec, the Civil Code of Quebec.
 

42

 

 

 
“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Closing Date.
 
“Preferred Stock Issuance” means the issuance or sale by any Company of any
Preferred Stock after the Closing Date.
 
“Premises” has the meaning assigned thereto in the applicable Mortgage.
 
“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such covenant or test after giving effect to (a) the
Acquisition, (b) any Permitted Acquisition (to the extent not subsequently
disposed of during such period), or (c) any Disposition, as if the Acquisition
or such Permitted Acquisition or Disposition, and all other Permitted
Acquisitions or Dispositions consummated during the applicable period, and any
Indebtedness or other liabilities incurred in connection with the Acquisition or
any such Permitted Acquisitions or Dispositions, and any refinancing of
Indebtedness in connection therewith, had been consummated and incurred at the
beginning of such period.  For purposes of this definition, if any Indebtedness
to be so incurred bears interest at a floating rate and is being given pro forma
effect, the interest on such Indebtedness will be calculated as if the rate in
effect on the date of incurrence had been the applicable rate for the entire
period (taking into account any applicable interest rate Hedging Agreements).
 
“Pro Rata Percentage” of any Revolving Lender at any time means the percentage
of the total Revolving Commitments of all Revolving Lenders represented by such
Lender’s Revolving Commitment.
 
“Projections” has the meaning set forth in Section 3.04(c).
 
“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any Person and whether now in
existence or owned or hereafter entered into or acquired, including all Real
Property, cash, securities, accounts, revenues and contract rights.
 
“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Borrower or its Subsidiaries.
 
“PUC” means any state public service or public utility commission or other state
Governmental Authority that exercises jurisdiction over the rates or services or
the acquisition, construction or operation of any telecommunications system of
any person who owns, constructs or operates any telecommunications system, in
each case by reason of the nature or type of the business subject to regulation
and not pursuant to laws and regulations of general applicability to persons
conducting business in such state.
 
“Purchase Agreement” has the meaning set forth in the recitals hereto.
 

43

 

 

 
“Purchase Agreement Material Adverse Effect” means any result, occurrence, fact,
change, event or effect that has or could reasonably be expected to have a
materially adverse effect on the business, assets, liabilities, capitalization,
condition (financial or other) or results of operations of the Companies and the
Acquired Business, taken as a whole, except (i) relating to general political,
economic or financial conditions or the securities markets in North America or
to any natural disaster or epidemic or any acts of terrorism, sabotage, military
action or war (whether or not declared) or any escalation or worsening thereof;
(ii) relating to conditions generally affecting the industry in which the
Companies or the Acquired Business operate or the markets for any of the
Companies’ or the Acquired Business’s products or services,  (iii) relating to
any failure by any Company or the Acquired Business to meet any forecasts,
projections or earnings guidance or expectations provided or released by any
Company or the Acquired Business, (iv) relating to changes in IFRS or GAAP, (v)
resulting from (a) the announcement or pendency of the transactions contemplated
by the Transaction Documents or other communication by the Acquiror or any of
its Affiliates of its plans or other intentions with respect to the business of
the Acquired Business, or (b) compliance with the terms of the Purchase
Agreement; and (vi) relating to changes, after the date of the Purchase
Agreement, in applicable Laws or the interpretation thereof, except, in the case
of clauses (i), (ii), (iv), and (vi), to the extent specifically related to or
disproportionately impacting the Companies or the Acquired Business.  Defined
terms used in this paragraph that are otherwise not defined herein have the
meanings ascribed thereto in the Purchase Agreement.
 
“Purchase Money Obligation” means, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets (including Equity Interests of any Person owning fixed or
capital assets) or the cost of installation, construction or improvement of any
fixed or capital assets provided, however, that (i) such Indebtedness is
incurred within 30 days after such acquisition, installation, construction or
improvement of such fixed or capital assets (including Equity Interests of any
Person owning the applicable fixed or capital assets) by such Person and (ii)
the amount of such Indebtedness does not exceed the lesser of 100% of the Fair
Market Value of such fixed or capital asset or the cost of the acquisition,
installation, construction or improvement thereof, as the case may be.
 
“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.
 
“Qualified ECP Guarantor” means, in respect of any Hedging Obligation under (or
in respect of) a Permitted Hedging Agreement, each Loan Party that has total
assets exceeding $10,000,000 at the time the relevant Guarantee or grant of the
relevant security interest becomes effective with respect to such Hedging
Obligation or such other Person as constitutes an “ECP” under the Commodity
Exchange Act (7 U.S.C. 1, et seq.) or any regulations promulgated thereunder and
can cause another Person to qualify as an ECP at such time by entering into a
keepwell under Section 1a(A)(v)(II) of the Commodity Exchange Act (7 U.S.C. 1,
et seq.).
 

44

 

 

 
“Qualified Excluded Issuance” means an Equity Issuance solely to the extent the
Net Cash Proceeds thereof are used within 10 days following the date of such
Equity Issuance to finance one or more Permitted Acquisitions.
 
“Real Property” means, collectively, all right, title and interest (including
any leasehold, fee, mineral or other estate) in and to any and all parcels of or
interests in real Property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other Property and rights incidental to the ownership, lease or operation
thereof.
 
“Refinancing” means the repayment in full of, the termination of any commitment
to make extensions of credit under, all of the outstanding indebtedness of any
Company as of the Closing Date listed on Schedule 1.01(d), including the payment
of all principal, prepayment premiums, accrued interest, fees and any
commissions, costs and expenses in connection with the foregoing and the release
of all guarantees and security in respect thereof.
 
“Register” has the meaning set forth in Section 10.04(c).
 
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulatory Licenses” has the meaning set forth in Section 3.01(a).
 
“Reimbursement Obligations” means Borrower’s obligations under Section 2.18(e)
to reimburse LC Disbursements.
 
“Related Person” means, with respect to any Person, (a) each Affiliate of such
Person and each of the officers, directors, partners, trustees, employees,
affiliates, shareholders, Advisors, agents, attorneys-in-fact and Controlling
Persons of each of the foregoing, and (b) if such Person is an Agent, each other
Person designated, nominated or otherwise mandated by or assisting such Agent
pursuant to Section 9.05 or any comparable provision of any Loan Document.
 

45

 

 

 
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the Environment or any Real Property (including the
abandonment or discarding of barrels, containers and other closed receptacles
containing any Hazardous Materials).
 
“Required Lenders” means, at any date of determination, Lenders having Loans, LC
Exposure and unused Revolving Commitments and Term Loan Commitments representing
more than 50% of the sum of all Loans outstanding, LC Exposure and unused
Revolving Commitments and Term Loan Commitments at such time.
 
“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C. §
9601(25) or any words of similar import defined under other applicable
Environmental Law, or (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, remediate,
contain, assess, abate, monitor or in any other way address any Hazardous
Materials at, in, on, under or from any Real Property, or otherwise in the
Environment, (ii) prevent, stop, control or minimize the Release or threat of
Release, or minimize the further Release, of any Hazardous Material, or (iii)
perform studies, investigations, maintenance or monitoring in connection with,
following, or as a precondition to or to determine the necessity of, the actions
set forth in clause (i) or (ii) above.
 
“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person and any other officer or similar official thereof with
significant responsibility for the administration of the obligations of such
Person in respect of this Agreement.
 
“Restricted Indebtedness” means Indebtedness of any Company, the payment,
prepayment, repurchase, defeasance or acquisition for value of which is
restricted under Section 6.11.
 
“Retained Excess Cash Flow Amount” means, at any date of determination, an
amount equal to (a) the sum of the amounts of Excess Cash Flow for all Excess
Cash Flow Periods ending on or before the date of determination for which the
amount of Excess Cash Flow shall have been calculated as provided in Section
5.01(d) and with respect to which any payment required under Section 2.10(g) has
been paid, minus (b) the sum at the time of determination of the aggregate
amount of prepayments required to be made pursuant to Section 2.10(g) through
the date of determination (whether or not such prepayments are accepted by Term
Loan Lenders) calculated without regard to any reduction in such sum that
resulted from optional prepayments of the Term Loans or Revolving Loans referred
to in Section 2.10(g)(B).
 
“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.
 
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
 

46

 

 

 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder up to the amount set forth
on Annex I or on Schedule 1 to the Assignment and Assumption pursuant to which
such Lender assumed its Revolving Commitment, as applicable, as the same may be
(a) increased from time to time pursuant to Section 2.19 and (b) reduced from
time to time pursuant to Section 2.07 and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section
10.04.  The aggregate principal amount of the Lenders’ Revolving Commitments on
the Closing Date is $50,000,000.
 
“Revolving Commitment Increase” has the meaning set forth in Section 2.19(e).
 
“Revolving Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
 
“Revolving Increasing Lender” has the meaning set forth in Section 2.19(e).
 
“Revolving Lender” means a Lender with a Revolving Commitment.
 
“Revolving Loan” means a Loan made by the Lenders to Borrower pursuant to
Section 2.01(b).  Each Revolving Loan shall either be an ABR Revolving Loan or a
Eurodollar Revolving Loan.
 
“Revolving Maturity Date” means November 26, 2018, or, if such date is not a
Business Day, the first Business Day thereafter.
 
“Sale and Leaseback Transaction” has the meaning set forth in Section 6.03.
 
“Sanctions Laws” has the meaning set forth in the definition of “Embargoed
Person.”
 
“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002, as
amended from time to time and, and any successor statute.
 
“Screen Rate” has the meaning set forth in the definition of “LIBOR Rate.”
 
“SDN List” has the meaning set forth in the definition of “Embargoed Person.”
 
“SEC” means, the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
 
“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Permitted Hedging Agreement intended to protect against
fluctuations in interest rates entered into with any counterparty that is a
Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties owed to any Secured Party
arising from Cash Management Services.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in no event will Secured
Obligations include any Excluded Swap Obligations.
 

47

 

 

 
“Secured Parties” means, collectively:
 
(a)           with respect to the Obligations, the Administrative Agent, the
Collateral Agent, each other Agent, each Issuing Bank and the Lenders;
 
(b)           with respect to obligations under Permitted Hedging Agreements
intended to protect against fluctuations in interest rates, the Administrative
Agent, the Collateral Agent, each other Agent, the Lenders and each counterparty
to a Permitted Hedging Agreement relating to the Loans if (i) at the date of
entering into such Hedging Agreement such counterparty was an Agent, a Lender or
an Affiliate of an Agent or Lender, and (ii) such counterparty executes and
delivers to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent pursuant to which such counterparty (x)
appoints the Administrative Agent and the Collateral Agent as its agents under
the applicable Loan Documents and (y) agrees to be bound by the provisions of
Sections 9.03, 10.03 and 10.09 as if it were a Lender; and
 
(c)           with respect to obligations arising from Cash Management Services,
the Administrative Agent, the Collateral Agent, each other Agent, each Lender,
and each Affiliate of an Agent or Lender that, in each case, provides Cash
Management Services to a Loan Party; provided that such Affiliate executes and
delivers to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent pursuant to which such Affiliate (x)
appoints the Administrative Agent and the Collateral Agent as its agents under
the applicable Loan Documents and (y) agrees to be bound by the provisions of
Sections 9.03, 10.03 and 10.09 as if it were a Lender.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time
and, and any successor statute.
 
“Securities Collateral” has the meaning set forth in the Security Agreement.
 
“Security Agreement” means a Security Agreement substantially in the form of
Exhibit K among the Loan Parties and the Collateral Agent for the benefit of the
Secured Parties, as the same may be amended, restated, modified or supplemented
from time to time.
 
“Security Agreement Collateral” means all Property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.11.
 
“Security Documents” means the Security Agreement, the Mortgages, each Control
Agreement and each other security document or pledge agreement delivered in
accordance with applicable local or foreign Legal Requirements to grant a valid,
enforceable, perfected security interest (with the priority required under the
Loan Documents) in any Property as collateral for the Secured Obligations, and
all UCC or other financing statements (including fixture filings and
transmitting utility filings, as applicable) or instruments of perfection
required by this Agreement, the Security Agreement, any Mortgage, any Control
Agreement or any other such security document or pledge agreement to be filed or
registered with respect to the security interests in Property created pursuant
to the Security Agreement, any Mortgage, any Control Agreement and any other
document or instrument utilized to pledge any Property as collateral for the
Secured Obligations.
 

48

 

 

 
“Sellers” has the meaning set forth in the recitals hereto.
 
“Solvency Certificate” has the meaning set forth in Section 4.01(g).
 
“SPC” has the meaning set forth in Section 10.04(h).
 
“Specified Equity Contribution” has the meaning set forth in Section 8.03.
 
“Specified Event of Default” means an Event of Default under any of Sections
8.01(a), (b), (g) or (h).
 
“Specified Purchase Agreement Representations”  means (x) with respect to the
Acquisition, those representations and warranties made by Target or any of its
Subsidiaries in the Purchase Agreement as are material to the interests of the
Lenders or the Arrangers, but only to the extent that Borrower or Acquiror have
a right (a) not to consummate the transactions contemplated by the Purchase
Agreement or (b) to terminate Borrower’s or Acquiror’s obligations under the
Purchase Agreement, in each case, as a result of a breach of such representation
or warranty made by Target or any of its Subsidiaries in the Purchase Agreement,
and (x) with respect to any other Permitted Acquisition, those representations
and warranties made by the seller or Person being acquired or any of its
Subsidiaries in the acquisition agreement (however defined) with respect to such
Permitted Acquisition as are material to the interests of the Lenders or the
Arrangers, but only to the extent that Borrower or any of its Subsidiaries party
to such acquisition agreement has a right (a) not to consummate the transactions
contemplated by such acquisition agreement or (b) to terminate Borrower’s or any
such Subsidiary’s obligations under such acquisition agreement, in each case, as
a result of a breach of such representation or warranty made by the seller, the
Person to be acquired or any of its Subsidiaries in such acquisition agreement.
 
“Specified Representations” means those representations and warranties set forth
in Sections 3.01(a), 3.02, 3.03, 3.04(d), 3.10, 3.11, 3.16, 3.21 and 3.22.
 
“Statutory Reserves” means, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including “Regulation D,” issued by the Board of Governors of the Federal
Reserve Bank of the United States (the “Reserve Regulations”) by member banks of
the United States Federal Reserve System in New York City with deposits
exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)).  Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under the Reserve Regulations.
 

49

 

 

 
“Subordinated Indebtedness” means Indebtedness of any Company that is by its
terms subordinated in right of payment to all or any portion of the Secured
Obligations.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (i)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other Person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent.  Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.
 
“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the state where such Mortgaged Property is located, (ii) dated (or redated)
not earlier than six months before the date of delivery thereof unless there
shall have occurred within six months before such date of delivery any exterior
construction on the site of such Mortgaged Property or any easement, right of
way or other interest in such Mortgaged Property has been granted or become
effective through operation of applicable Legal Requirements or otherwise with
respect to such Mortgaged Property which, in either case, can be depicted on a
survey, in which events, as applicable, such survey shall be dated (or redated)
after the completion of such construction or if such construction shall not have
been completed as of such date of delivery, not earlier than 20 days before such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in such Mortgaged Property, (iii) certified by
the surveyor (in a manner reasonably acceptable to the Administrative Agent) to
the Administrative Agent, the Collateral Agent and the Title Company, (iv)
complying in all respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements of the type
required by Section 4.01(m)(iii) or (b) otherwise reasonably acceptable to the
Collateral Agent.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 

50

 

 

 
“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 provided that at no time shall the Swingline Commitment
exceed the Revolving Commitment.  The aggregate principal amount of the
Swingline Commitment shall be $10,000,000 on the Closing Date
 
“Swingline Exposure” means at any time the aggregate principal amount at such
time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
 
“Swingline Lender” has the meaning set forth in the preamble hereto.
 
“Swingline Loan” means any loan made by the Swingline Lender pursuant to Section
2.17.
 
“Syndication Agent” has the meaning set forth in the preamble hereto.
 
“Synthetic Lease” means, as to any Person, (a) any lease (including leases that
may be terminated by the lessee at any time) of any Property (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the Property so leased for U.S. federal
(or foreign) income tax purposes, other than any such lease under which such
Person is the lessor or (b) (i) a synthetic, off-balance sheet or tax retention
lease, or (ii) an agreement for the use or possession of Property (including a
Sale and Leaseback Transaction), in each case under this clause (b), creating
obligations that do not appear on the balance sheet of such Person but which,
upon the application of any Insolvency Laws to such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).
 
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
 
“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which any Company is or may become
obligated to make (a) any payment in connection with a purchase by any third
party from a Person other than a Company of any Equity Interest or Restricted
Indebtedness or (b) any payment (other than on account of a permitted purchase
by it of any Equity Interest or Restricted Indebtedness) the amount of which is
determined by reference to the price or value at any time of any Equity Interest
or Restricted Indebtedness.
 
“Target” has the meaning set forth in the recitals hereto.
 
“Tax Returns” means all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.
 

51

 

 

 
“Taxes” means (i) any and all present or future taxes, duties, levies, imposts,
assessments, fees, deductions, withholdings or other similar charges, whether
computed on a separate, consolidated, unitary, combined or other basis and any
and all liabilities (including interest, fines, penalties or additions with
respect to any of the foregoing) with respect to the foregoing, and (ii) any
transferee, successor, joint and several, contractual or other liability
(including liability pursuant to Treasury Regulation § 1.1502-6 (or any similar
provision of state, local or non-U.S. law)) in respect of any item described in
clause (i).
 
“Term Borrowing” means a Borrowing comprised of Term Loans.
 
“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term Loan hereunder in the amount set forth on
Annex I to this Agreement or on Schedule 1 to the Assignment and Assumption
pursuant to which such Lender assumed its Term Loan Commitment, as applicable,
as the same may be (a) increased from time to time pursuant to Section 2.19 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.  The aggregate principal amount of the
Lenders’ Term Loan Commitments on the Closing Date is $300,000,000.
 
“Term Loan Facility” means the term loan facility represented by the Term Loans.
 
“Term Loan Lender” means a Lender with a Term Loan Commitment or an outstanding
Term Loan.
 
“Term Loan Repayment Date” has the meaning set forth in Section 2.09(a).
 
“Term Loans” means the Initial Term Loans, an Incremental Term Loan or an
Extended Term Loan, as applicable.  Each Term Loan shall be either an ABR Term
Loan or a Eurodollar Term Loan.
 
“Test Period” means, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).
 
“Title Company” means any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.
 
“Title Policy” has the meaning set forth in Section 4.01(m)(iii).
 
“Total Leverage Ratio” means, at any date of determination, the ratio of (i)
Consolidated Indebtedness on such date to (ii) Consolidated EBITDA for the Test
Period then most recently ended.
 
“Transaction Documents” means the Acquisition Documents and the Loan Documents.
 

52

 

 

 
“Transactions” means, collectively, the transactions to occur pursuant to, or
contemplated by, the Transaction Documents, including (a) the consummation of
the Acquisition, (b) the execution, delivery and performance of the Loan
Documents and the initial Credit Extensions hereunder, (c) the Refinancing; and
(d) the payment of all fees, costs and expenses to be paid on or before the
Closing Date owing in connection with the foregoing.
 
“Transferred Guarantor” has the meaning set forth in Section 7.09.
 
“Transition Plan” has the meaning set forth in the Purchase Agreement.
 
“Type” means, when used in reference to any Loan or Borrowing, a reference to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined on the basis of Adjusted LIBOR Rate or the Alternate
Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
 
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or parent company is subject to home jurisdiction supervision
if applicable Legal Requirements require that such appointment is not to be
publicly disclosed.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
 
“United States” and “U.S.” means the United States of America.
 
“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.
 
“Wholly Owned Domestic Subsidiary” means a Domestic Subsidiary that is a Wholly
Owned Subsidiary.
 
“Wholly Owned Subsidiary” means, with respect to any Person, (a) any corporation
100% of whose capital stock (other than directors’ qualifying shares to the
extent required under applicable Legal Requirements) is at the time owned by
such Person and/or one or more Wholly Owned Subsidiaries of such Person and (b)
any partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person have a 100% Equity Interest (other than directors’ qualifying shares to
the extent required under applicable Legal Requirements) at such time.
 
“Yield Differential” means, with respect to any Term Loans and/or Revolving
Loans made pursuant to Section 2.19, (i) the Effective Yield applicable to such
Term Loans and/or Revolving Loans, as the case may be, minus (ii) the Effective
Yield applicable to the Initial Term Loans and/or Initial Revolving Loans, minus
(iii) 50 basis points.
 

53

 

 

 
Section 1.02     Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing” or “Borrowing of Term Loans”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
 
Section 1.03    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The phrase
“Material Adverse Effect” shall be deemed to be followed by the phrase “,
individually or in the aggregate”.  The words “asset” and “property” shall be
construed to have the same meaning and effect.  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in any Loan Document), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, unless
otherwise indicated and (e) any reference to any law or regulation shall (i)
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting or supplementing such law or regulation, and (ii)
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.  This Section 1.03 shall apply, mutatis
mutandis, to all Loan Documents.
 

54

 

 

 
Section 1.04     Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP as in effect
from time to time.  If at any time any change in GAAP would affect the
computation of any financial ratio set forth in any Loan Document or any
financial definition of any other provision of any Loan Document, and Borrower
or the Required Lenders shall so request, the Administrative Agent and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to approval by
the Required Lenders and Borrower); provided that, until so amended, such ratio
or requirement shall continue to be computed in accordance with GAAP before such
change, and Borrower shall provide to the Administrative Agent and the Lenders
within five days after delivery of each certificate or financial report required
hereunder that is affected thereby a written statement of a Financial Officer of
Borrower setting forth in reasonable detail the differences (including any
differences that would affect any calculations relating to the financial
covenants as set forth in Section 6.10) that would have resulted if such
financial statements had been prepared without giving effect to such
change.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Borrower or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.  Notwithstanding
the foregoing, all liabilities under or in respect of any lease (whether now
outstanding or at any time entered into or incurred) that, under GAAP as in
effect on the Closing Date, would be accrued as rental and lease expense and
would not constitute a capital lease obligation in accordance with GAAP as in
effect on the Closing Date shall continue to not constitute a capital lease
obligation, in each case, for purposes of the covenants set forth herein and all
defined terms as used therein.
 
Without limiting the foregoing, if at any time the SEC permits or requires
United States reporting companies to use IFRS in lieu of GAAP for reporting
purposes, Borrower may notify the Administrative Agent that it has elected to so
use IFRS in lieu of GAAP and, upon any such notice, references herein to GAAP
shall thereafter be construed to mean IFRS as in effect from time to time;
provided that, to the extent that such election would affect any financial ratio
set forth in this Agreement or any requirement set forth in Section 5.01, (i)
Borrower shall provide to the Administrative Agent financial statements and
other documents reasonably requested by the Administrative Agent or any Lender
setting forth a reconciliation with respect to such ratio or requirement made
before and after giving effect to such election and (ii) if Borrower, the
Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and Borrower shall negotiate in good
faith to amend such ratio to preserve the original intent thereof in light of
such change.
 
Section 1.05     Pro Forma Calculations.  With respect to any applicable period
during which the Acquisition, any Permitted Acquisition or any Disposition
occurs as permitted pursuant to the terms hereof, the financial covenants set
forth in Section 6.10 shall be calculated with respect to such period and the
Acquisition, such Permitted Acquisition or Disposition on a Pro Forma
Basis.  Any financial ratios required to be satisfied in order for a specific
action to be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 

55

 

 

 
Section 1.06     Resolution of Drafting Ambiguities.  Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof or thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.
 
ARTICLE II
THE CREDITS
 
Section 2.01     Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:
 
(a)           each Term Loan Lender agrees, severally and not jointly, to make
an Initial Term Loan to Borrower on the Closing Date in the principal amount
equal to its Term Loan Commitment; and
 
(b)           each Revolving Lender agrees, severally and not jointly, to make
Revolving Loans to Borrower, at any time and from time to time on and after the
Closing Date until the earlier of the Revolving Maturity Date and the
termination of the Revolving Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment.
 
Amounts paid or prepaid in respect of Term Loans, including Extended Term Loans
may not be reborrowed.  Within the limits set forth in clause (b) above and
subject to the terms, conditions and limitations set forth herein, Borrower may
borrow, pay or prepay and reborrow Revolving Loans.
 
Section 2.02     Loans. (a)  Each Loan (other than Swingline Loans) shall be
made as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Except for Loans deemed made pursuant to Section
2.18(e)(ii), (x) any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $250,000 and not less than $500,000 or (ii) equal to
the remaining available balance of the applicable Commitments.
 
(b)           Subject to Sections 2.11 and 2.12, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as Borrower may request
pursuant to Section 2.03.  Each Lender may at its option make any Eurodollar
Loan by causing any domestic or foreign branch of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Lender to make such Loan and the obligation of Borrower to repay such Loan in
accordance with the terms of this Agreement.  Borrowings of more than one Type
may be outstanding at the same time; provided that Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than five
Eurodollar Borrowings in the aggregate outstanding hereunder at any one
time.  For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
 

56

 

 

 
(c)           Except with respect to Loans made pursuant to Section 2.18(e)(ii),
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate from time to time not later
than 10:00 a.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account as directed by Borrower in the
applicable Borrowing Request maintained with the Administrative Agent or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders within two Business Days.
 
(d)           Unless the Administrative Agent shall have received written notice
from a Lender before the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(c), and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to Borrower
on such date a corresponding amount.  If the Administrative Agent shall have so
made funds available, then, to the extent that such Lender shall not have made
such portion available to the Administrative Agent, each of such Lender and
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation, and (ii) in the case of Borrower, the greater of the
interest rate applicable at the time to ABR Loans and the interest rate
applicable to such Borrowing.  If such Lender shall subsequently repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
Borrower’s obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(d) shall cease and any amounts previously
so paid by Borrower shall be returned to Borrower.
 
(e)           Notwithstanding any other provision of this Agreement, Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date or in the case of the Initial Term Loans, the
Initial Term Loan Maturity Date or in the case of any Extended Term Loans, the
applicable Extended Term Loan Maturity Date, as applicable.
 

57

 

 

 
Section 2.03     Borrowing Procedure.  To request a Revolving Borrowing or Term
Borrowing, Borrower shall deliver, by hand delivery or facsimile (or other
electronic transmission), a duly completed and executed Borrowing Request to the
Administrative Agent (i) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 1:00
p.m., New York City time, one Business Day before the date of the proposed
Borrowing.  Each Borrowing Request for a Revolving Loan or a Term Loan shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:
 
(a)           whether the requested Borrowing is to be a Borrowing of Revolving
Loans or Term Loans;
 
(b)           the aggregate principal amount of such Borrowing;
 
(c)           the date of such Borrowing, which shall be a Business Day;
 
(d)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(e)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of “Interest Period”;
 
(f)            the location and number of Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.02(c);
and
 
(g)           that the conditions set forth in Sections 4.02(b) and (c) are
satisfied as of the date of the notice.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Borrowing with an Interest Period of one month;
provided, however, each Swingline Loan shall be an ABR Loan.  If no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then Borrower shall be deemed to have selected an Interest Period of
one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.
 
Section 2.04     Evidence of Debt; Repayment of Loans.  (a)  Borrower hereby
unconditionally promises to pay to (i) the Administrative Agent for the account
of each Term Loan Lender, the principal amount of each Term Loan of such Term
Loan Lender as provided in Section 2.09, (ii) the Administrative Agent for the
account of each Revolving Lender, the then unpaid principal amount of each
Revolving Loan of such Revolving Lender on the Revolving Maturity Date and (iii)
the Swingline Lender, the then unpaid principal amount of each Swingline Loan on
the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month (or, if
such date is not a Business Day, on the next succeeding Business Day) and is at
least two Business Days after such Swingline Loan is made; provided that, on
each date that a Revolving Borrowing is made, Borrower shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested.
 

58

 

 

 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
 
(c)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type and Class thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder, and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to Sections
2.04(b) and (c) shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower and the other Loan Parties to pay,
and perform, the Obligations in accordance with the Loan Documents.  In the
event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
entries, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.
 
(e)            Any Lender by written notice to Borrower (with a copy to the
Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note.  In such event, the Administrative Agent shall
promptly prepare and deliver to Borrower, and Borrower shall promptly (and, in
all events, within five Business Days of receipt), execute and deliver to such
Lender, a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in the form of Exhibit I-1,
I-2 or I-3, as the case may be.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
 
Section 2.05     Fees.
 
(a)            Commitment Fee.  Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee (a “Commitment
Fee”) equal 0.50% per annum of the average daily unused amount of each Revolving
Commitment of such Revolving Lender during the period from and including the
date hereof to but excluding the date on which such Revolving Commitment
terminates.  Accrued Commitment Fees shall be payable in arrears (A) on the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the date hereof, and (B) on the date on which
such Revolving Commitment terminates.  Commitment Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  For purposes of
computing Commitment Fees, a Revolving Commitment of a Revolving Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Revolving Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).
 

59

 

 

 
(b)           Administrative Agent Fees.  Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Fee Letter and such other fees payable in the amounts and at the times
separately agreed upon between Borrower and the Administrative Agent (the
“Administrative Agent Fees”).
 
(c)           LC and Fronting Fees.  Borrower agrees to pay to (i) the
Administrative Agent for the account of each Revolving Lender a participation
fee (“LC Participation Fee”) with respect to its participations in Letters of
Credit, which shall accrue at a rate per annum equal to the Applicable Revolving
Loan Margin from time to time used to determine the interest rate on Eurodollar
Revolving Loans pursuant to Section 2.06 on the average daily amount of such
Revolving Lender’s LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Closing Date
to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) the Issuing Bank a fronting fee (“Fronting Fee”), which shall
accrue at the rate of 0.25% per annum (or such other rate per annum as the
Issuing Bank and Borrower may from time to time agree) on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Closing Date
to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s customary charges with respect to the administration,
issuance, amendment, negotiation, renewal, payment or extension of any Letter of
Credit or processing of drawings thereunder.  Accrued LC Participation Fees and
Fronting Fees shall be payable in arrears (i) on the last Business Day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date, and (ii) on the date on which the Revolving
Commitments terminate and no Letters of Credit remain outstanding.  Any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to the Issuing Bank pursuant to
this Section 2.05(c) shall be payable within 10 Business Days after demand
therefor.  All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
 
(d)           Other Fees.  Borrower agrees to pay the Agents, for their own
account, fees payable in the amounts and at the times separately agreed upon
between Borrower and the applicable Agents.
 

60

 

 

 
(e)            Payment of Fees.  All Fees shall be paid on the dates due, in
immediately available funds in Dollars, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that Borrower
shall pay (i) the Fronting Fees directly to the Issuing Bank, and (ii) the Fees
provided under Section 2.05(d) directly to the Agents.  Once paid, none of the
Fees that are required to be paid hereunder shall be refundable under any
circumstances.
 
Section 2.06     Interest on Loans. (a)  Subject to the provisions of Section
2.06(c), (i) the Revolving Loans comprising each ABR Borrowing, including each
Swingline Loan, shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Revolving Loan Margin in effect from time to time
and (ii) the Term Loans comprising each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Term Loan
Margin in effect from time to time.
 
(b)           Subject to the provisions of Section 2.06(c), (i) the Revolving
Loans comprising each Eurodollar Borrowing shall bear interest at a rate per
annum equal to the Adjusted LIBOR Rate for the Interest Period in effect for
such Borrowing plus the Applicable Revolving Loan Margin in effect from time to
time and (ii) the Term Loans comprising each Eurodollar Borrowing shall bear
interest at a rate per annum equal to the Adjusted LIBOR Rate for the Interest
Period in effect for such Borrowing plus the Applicable Term Loan Margin in
effect from time to time.
 
(c)           Notwithstanding the foregoing, at any time while a Specified Event
of Default has occurred and is continuing, the overdue principal amount of any
Loans and, to the extent permitted by applicable law, all overdue interest in
respect of each Loan, and all overdue fees or other overdue amounts owed in
respect of the Obligations shall be payable upon demand and shall, bear
interest, after as well as before judgment, at a per annum rate equal to (i) in
the case of principal of or interest on any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in Sections 2.06(a) and (b) or (ii) in the
case of any other Obligation, 2.00% plus the rate applicable to ABR Revolving
Loans as provided in Section 2.06(a) (in either case, the “Default Rate”).
 
(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.06(c) (including interest on past due interest) and all interest
accrued but unpaid on or after the Revolving Maturity Date or, in the case of
the Initial Term Loans, the Initial Term Loan Maturity Date or, in the case of
any Extended Term Loans, the applicable Extended Term Loan Maturity Date, as
applicable, shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or a
Swingline Loan), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan before the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
 

61

 

 

 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day); provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.14, bear interest
for one day.  The applicable Alternate Base Rate or Adjusted LIBOR Rate shall be
determined by the Administrative Agent in accordance with the provisions of this
Agreement and such determination shall be conclusive and binding absent manifest
error.  Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
Insolvency Proceeding.
 
Section 2.07     Termination and Reduction of Commitments.  (a)  Subject to the
provisions of Section 2.19, the Term Loan Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Closing Date.  The Revolving
Commitments, the Swingline Commitment and the LC Commitment shall automatically
terminate on the Revolving Maturity Date.
 
(b)           At its option, Borrower may at any time terminate, or from time to
time permanently reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $250,000 and not less than $500,000 and (ii) the Revolving
Commitments shall not be terminated or reduced if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the aggregate amount of Revolving Exposures would exceed the aggregate amount of
Revolving Commitments.
 
(c)           Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce the Commitments under Section 2.07(b) at least
five Business Days before the effective date of such termination or reduction
(which effective date shall be a Business Day), specifying such election and the
effective date thereof.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by Borrower pursuant to this Section 2.07 shall be
irrevocable.  Any termination or reduction of the Commitments of any Class shall
be permanent.  Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.
 
Section 2.08     Interest Elections.  (a)  Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.08.  Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  Notwithstanding anything to the
contrary Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any one time. This Section 2.08 shall not apply to
Swingline Borrowings, which may not be converted or continued.
 

62

 

 

 
(b)           To make an election pursuant to this Section 2.08, Borrower shall
deliver, by hand delivery or facsimile (or by other electronic transmission), a
duly completed and executed Interest Election Request to the Administrative
Agent not later than the time that a Borrowing Request would be required under
Section 2.03 if Borrower were requesting a Revolving Borrowing or Term Borrowing
of the Type resulting from such election to be made on the effective date of
such election.  Each Interest Election Request shall be irrevocable.
 
(c)           Each Interest Election Request shall specify the following
information in compliance with Section 2.02:
 
(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)           If an Interest Election Request with respect to a Eurodollar
Borrowing is not timely delivered before the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a
Eurodollar Borrowing with an Interest Period of one month.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the Administrative Agent or the Required Lenders may require, by
notice to Borrower, that (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 

63

 

 

 
Section 2.09     Amortization of Term Borrowings.  (a)  Subject to Sections 2.19
and 2.20, Borrower shall pay to the Administrative Agent, for the account of the
Term Loan Lenders, on each March 31, June 30, September 30 and December 31,
beginning with March 31, 2014, or if any such date is not a Business Day, on the
immediately following Business Day (each such date, a “Term Loan Repayment
Date”), a principal amount of the Term Loans equal to 0.25% of the initial
aggregate principal amount of such Term Loans (as adjusted from time to time
pursuant to Section 2.10), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.
 
(b)           To the extent not previously irrevocably paid in full in cash, all
Initial Term Loans shall be due and payable on the Initial Term Loan Maturity
Date and each Extended Term Loans shall be due and payable on the applicable
Extended Term Loan Maturity Date.
 
Section 2.10     Optional and Mandatory Prepayments of Loans.
 
(a)           Optional Prepayments.  Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, subject to
the requirements of this Section 2.10 (including, if applicable, the premium
payable under Section 2.10(i); provided that each partial prepayment shall be in
an amount that is an integral multiple of $250,000 and not less than $1,000,000.
 
(b)           Revolving Loan Prepayments.
 
(i)            In the event of the termination of all the Revolving Commitments,
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Borrowings and all outstanding Swingline Loans and either
(A) replace all outstanding Letters of Credit or (B) Cash Collateralize all
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(i).
 
(ii)           In the event of any partial reduction of the Revolving
Commitments, then (x) at or before the effective date of such reduction, the
Administrative Agent shall notify Borrower and the Revolving Lenders of the sum
of the Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i) in an aggregate amount sufficient to eliminate such
excess.
 
(iii)          In the event that the sum of all Lenders’ Revolving Exposures
exceeds the Revolving Commitments then in effect, Borrower shall, without notice
or demand, immediately first, repay or prepay Swingline Loans, second, repay or
prepay Revolving Borrowings, and third, replace outstanding Letters of Credit or
Cash Collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i) in an aggregate amount sufficient to
eliminate such excess.
 

64

 

 

 
(iv)           In the event that the aggregate LC Exposure exceeds the LC
Commitment then in effect, Borrower shall, without notice or demand, immediately
replace outstanding Letters of Credit or Cash Collateralize outstanding Letters
of Credit  in accordance with the procedures set forth in Section 2.18(i) in an
aggregate amount sufficient to eliminate such excess.
 
(c)           Asset Sales.  Not later than 5 Business Days following the receipt
of any Net Cash Proceeds of any Asset Sale by any Company, Borrower shall apply
an amount equal to  100% of such Net Cash Proceeds to make prepayments in
accordance with Sections 2.10(h); provided that:
 
(i)            so long as no Default or Event of Default shall then exist or
would arise therefrom, such proceeds shall not be required to be so applied on
such date to the extent that Borrower shall have delivered an Officers’
Certificate to the Administrative Agent on or before such date stating that such
Net Cash Proceeds are reasonably expected to be reinvested in fixed or capital
assets of any Loan Party within 270 days following the date of such Asset Sale
(which Officers’ Certificate shall set forth the estimates of the proceeds to be
so expended); provided that, if the Property subject to such Asset Sale
constituted Collateral, then all Property purchased or otherwise acquired with
the Net Cash Proceeds thereof pursuant to this subsection shall be made subject
to the first priority perfected Lien (subject to Permitted Liens) of the
applicable Security Documents in favor of the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties in accordance with Sections
5.11 and 5.12; and
 
(ii)           if all or any portion of such Net Cash Proceeds is not so
reinvested within such 270-day period, such unused portion shall be applied on
the last day of such period as a mandatory prepayment as provided in this
Section 2.10(c).
 
(d)           Debt Issuance or Preferred Stock Issuance.  Not later than one
Business Day following the receipt of any Net Cash Proceeds of any Debt Issuance
by any Company or of any Preferred Stock Issuance by Borrower of Disqualified
Capital Stock, Borrower shall make prepayments in accordance with Section
2.10(h) in an aggregate principal amount equal to 100% of such Net Cash
Proceeds.
 
(e)           Reserved
 
(f)            Casualty Events.  Not later than 5 Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event by any Company, Borrower
shall apply an amount equal to 100% of such Net Cash Proceeds to make
prepayments in accordance with Section 2.10(h); provided that:
 

65

 

 

 
(i)            so long as no Default or Event of Default shall then exist or
would arise therefrom, such proceeds shall not be required to be so applied on
such date to the extent that (A) in the event such Net Cash Proceeds shall not
exceed $1,000,000 per Casualty Event or $3,000,000 in Net Cash Proceeds in any
fiscal year of Borrower, Borrower shall have delivered an Officers’ Certificate
to the Administrative Agent on or before such date stating that such proceeds
are reasonably expected to be used, or (B) in the event that such Net Cash
Proceeds equals or exceeds $1,000,000 per Casualty Event or $3,000,000 in Net
Cash Proceeds in any fiscal year of Borrower, the Administrative Agent has
elected by notice to Borrower on or before such date to require such proceeds to
be used, in each case, to repair, replace or restore any Property in respect of
which such Net Cash Proceeds were paid or to reinvest in fixed or capital assets
of any Loan Party, no later than 270 days following the date of receipt of such
proceeds (which Officers’ Certificate shall set forth the estimates of the
proceeds to be so expended); provided that if the Property subject to such
Casualty Event constituted Collateral, then all Property purchased or otherwise
acquired with the Net Cash Proceeds thereof pursuant to this subsection shall be
made subject to the first priority perfected Lien (subject to Permitted Liens)
of the applicable Security Documents in favor of the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12; and
 
(ii)           if all or any portion of such Net Cash Proceeds shall not be so
applied within such 270-day period, such unused portion shall be applied on the
last day of such period as a mandatory prepayment as provided in this Section
2.10(f).
 
(g)           Excess Cash Flow.  No later than the earlier of (i) 90 days after
the end of each Excess Cash Flow Period and (ii) the date on which the financial
statements with respect to such fiscal year in which such Excess Cash Flow
Period occurs are delivered pursuant to Section 5.01(a), Borrower shall make
prepayments in accordance with Section 2.10(h) in an aggregate principal amount
equal to (A) (x) 50% of Excess Cash Flow for the Excess Cash Flow Period then
ended if the Total Leverage Ratio at the end of such period is greater than or
equal to 3.5:1.0, (y) 25% of Excess Cash Flow for the Excess Cash Flow Period
then ended if the Total Leverage Ratio at the end of such period is less than
3.5:1.0 but greater than 2.5:1.0 and (z) 0.0% of Excess Cash Flow for the Excess
Cash Flow Period then ended if the Total Leverage Ratio at the end of such
period is less than or equal to 2.5:1.0 minus (B) the aggregate principal amount
of optional prepayments of Term Loans (excluding as a result of any repurchase
of Term Loans pursuant to Section 10.04(j)) or Revolving Loans (accompanied by a
permanent reduction in the corresponding Revolving Commitments in an aggregate
amount equal to such prepayment of Revolving Loans) pursuant to Section 2.10(a)
made during such Excess Cash Flow Period to the extent such prepayment (1) does
not occur in connection with a refinancing of all or a portion of such Loans and
(2) is made with Internally Generated Funds.
 

66

 

 

 
(h)           Application of Prepayments.
 
(i)           Before any prepayment or repayment hereunder, Borrower shall
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to Section 2.10(h)(ii),
subject to the provisions of this Section 2.10(h)(i).  Any prepayments required
pursuant to Section 2.10(c)-(g) shall be applied (x) first to reduce the next
four scheduled payments of Initial Term Loans, Extended Term Loans and
Incremental Term Loans required to be made under Section 2.09(a) in direct order
of maturity, on a pro rata basis among such Term Loans, (y) second on a pro rata
basis among the payments on account of Initial Term Loans, Extended Term Loans
and Incremental Term Loans remaining to be made on each Term Loan Repayment Date
and the Final Maturity Date, and (z) third to the extent there are prepayment
amounts remaining after the application of such prepayments under clause first
and second, such excess amounts shall be applied to the prepayment of
outstanding Revolving Loans, including to Cash Collateralize outstanding Letters
of Credit (but without any corresponding reduction in Revolving Commitments),
and Borrower shall comply with Section 2.10(b).  Any prepayments of Term Loans
pursuant to Section 2.10(a) shall be applied to the remaining scheduled payments
of Initial Term Loans, Extended Term Loans and Incremental Term Loans required
to be made under Section 2.09(a) on a pro rata basis among such Term Loans as
directed by Borrower (or, in the absence of any such direction, in direct order
of maturity) unless otherwise agreed by the adversely affected Lenders.
 
(ii)           Borrower shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by written notice of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment and (iii) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of
prepayment.  Each such notice shall be irrevocable.  Each such notice shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment.  Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof.  Such notice to the Lenders may be by electronic communication.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in Section
2.02, except as necessary to apply fully the required amount of a mandatory
prepayment.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing and otherwise in accordance with this
Section 2.10.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
 
(i)           Soft Call Protection.  (i)  Any prepayment with respect to all or
any portion of the Term Loans with the proceeds of, or any conversion of Term
Loans into, any new or replacement tranche of term loans bearing interest at an
Effective Yield less than the Effective Yield applicable to the Term Loans (as
such comparative rates are determined by the Administrative Agent) and (ii) any
amendment to the Term Loan Facility that, directly or indirectly, reduces the
Effective Yield applicable to the Term Loans (in each case, with original issue
discount and upfront fees, which shall be deemed to constitute like amounts of
original issue discount, being equated to interest rate margins in a manner
consistent with generally accepted financial practice based on an assumed four
year life to maturity) shall be accompanied by a prepayment premium equal to
1.00% of the amount of such Term Loans repaid or repriced, if such repayment or
repricing is effected on or before the one year anniversary of the Closing
Date.  Any such determination by the Administrative Agent as contemplated by the
preceding sentence shall be conclusive and binding on Borrower and all Lenders,
absent manifest error.
 

67

 

 

 
Section 2.11        Alternate Rate of Interest.  If before the commencement of
any Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) either (i) that Dollar deposits in
the principal amounts of the Loans comprising the applicable Borrowing are not
generally available in the London interbank market or (ii) that adequate and
reasonable means (including by means of an Interpolated Rate) do not exist for
ascertaining the Adjusted LIBOR Rate for such Interest Period; or
 
(b)           the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and any Eurodollar Borrowing shall be
converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.
 
Section 2.12         Increased Costs; Change in Legality.  (a)  If any Change in
Law shall:
 
(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, liquidity or similar requirement against
Property of, deposits with or for the account of, or credit extended by or
participated in by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate) or the Issuing Bank;
 
(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or
 
(iii)          subjects any Lender or the Issuing Bank to any Taxes (other than
(A) Indemnified Taxes indemnified pursuant to Section 2.15 and (B) taxes
described in clauses (b) and (c) of the definition of Excluded Taxes) on its
Loans, principal, letters of credit, Commitments, or other Obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
 

68

 

 

 
and the result of any of the foregoing shall be to increase the cost to such
Lender by an amount deemed by such Lender to be material of making, converting
to or from, continuing or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company by an amount
deemed by such Person to be material, if any, of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder by an
amount deemed by such Lender or the Issuing Bank to be material (whether of
principal, interest or otherwise), then Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.  The protection of this Section
2.12 shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.
 
(b)           If any Lender or the Issuing Bank determines (in good faith, but
in its sole absolute discretion) that any Change in Law regarding Capital
Requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company by any amount deemed by such Lender or the
Issuing Bank to be material, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by such Lender, or the Letters of Credit issued
by the Issuing Bank, to a level below that which such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company, for any such reduction
suffered.
 
(c)           A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
Sections 2.12(a) or (b) shall be delivered to Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest error;
provided, however, that such certificate need not include any confidential or
price sensitive information or any information that is prohibited by applicable
Legal Requirements from being disclosed.  Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or the
Issuing Bank for any increased costs or reductions incurred more than 180 days
before the date that such Lender or the Issuing Bank, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to indicate the period of retroactive effect
thereof.
 

69

 

 

 
(e)           Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Eurodollar Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan, then, by written notice to Borrower and to the
Administrative Agent:
 
(i)           such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness (as determined in good faith by such
Lender)) be made by such Lender hereunder (or be continued for additional
Interest Periods and ABR Loans will not thereafter (for such duration) be
converted into Eurodollar Loans), whereupon any request for a Eurodollar Loan
(or to convert an ABR Loan to a Eurodollar Loan or to continue a Eurodollar Loan
for an additional Interest Period) shall, as to such Lender only, be deemed a
request for an ABR Loan (or a request to continue an ABR Loan as such for an
additional Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
the case may be), unless such declaration shall be subsequently withdrawn by
such Lender by written notice to Borrower and to the Administrative Agent; and
 
(ii)           such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in Section 2.12(f).
 
In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
 
(f)           For purposes of Section 2.12(e), a notice to Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by Borrower.
 

70

 

 

 
Section 2.13     Breakage Payments.  In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan or Term Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto as a result of a request by Borrower pursuant
to Section 2.16, then, in any such event, Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event and any liquidation or
deployment of deposits required by such Lender to make, maintain or convert to
such Loan.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBOR
Rate (together with any interest payable at the Default Rate, if then
applicable) that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the Eurodollar market, whether or not such Loan was
in fact so funded.  A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.13 shall be delivered to Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest
error.  Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 Business Days after receipt thereof; provided, however,
that such certificate need not include any confidential or price sensitive
information or any information that is prohibited by applicable Legal
Requirements from being disclosed.
 
Section 2.14     Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a)  Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or Reimbursement Obligations, or of amounts payable under Section 2.10(i), 2.12,
2.13 or 2.15, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, before 1:00 p.m., New York City time), on the date when due,
in immediately available funds, without setoff, deduction or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 520 Madison Avenue,
New York, New York 10022 Attn: Internap Network Services Corporation Account
Manager, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.12, 2.13, 2.15 and 10.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment under
any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in Dollars.
 

71

 

 

 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees and other amounts then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties, and (iii) third, towards
the payment of all other Obligations then due hereunder, ratably among the
parties entitled thereto in accordance with the amount of such amounts then due
to such parties.  It is understood that the foregoing does not apply to any
adequate protection payments under any federal, provincial, state or foreign
bankruptcy, insolvency, receivership or similar proceeding, and that the
Administrative Agent may, subject to any applicable federal, provincial, state
or foreign bankruptcy, insolvency, receivership or similar orders, distribute
any adequate protection payments it receives on behalf of the Lenders to the
Lenders in its sole discretion (i.e., whether to pay the earliest accrued
interest, all accrued interest on a pro rata basis or otherwise).
 
(c)           If any Lender shall, by exercising any right of setoff or
counterclaim (including pursuant to Section 10.08) or otherwise (including by
exercise of its rights under the Security Documents), obtain payment in respect
of any principal of or interest on any of its Revolving Loans, Term Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 2.14(c) shall not be construed to apply to
any payment made by or on behalf of Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans, Term Loans or participations in LC Disbursements or Swingline
Loans to any Eligible Assignee or participant, other than to any Company or any
Affiliates thereof (as to which the provisions of this Section 2.14(c) shall
apply).  Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable Legal Requirements, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.  If under applicable Insolvency Law
any Secured Party receives a secured claim in lieu of a setoff or counterclaim
to which this Section 2.14(c) applies, such Secured Party shall to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of such Secured Party under this Section 2.14(c) to
share in the benefits of the recovery of such secured claim.
 

72

 

 

 
(d)           Unless the Administrative Agent shall have received written notice
from Borrower before the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due.  In such event, if Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules or practices on interbank
compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d), 2.18(e) or
10.03(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
Section 2.15    Taxes.  (a)  Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made without setoff, counterclaim or other defense and free and clear of and
without deduction, reduction or withholding for any and all Taxes, except as
required by applicable Legal Requirements; provided that if any Indemnified
Taxes or Other Taxes shall be required by applicable Legal Requirements to be
deducted or withheld from such payments, then (i) the sum payable by the
relevant Loan Party shall be increased as necessary so that after making all
required deductions, reductions or withholdings (including deductions,
reductions or withholdings applicable to additional sums payable under this
Section 2.15) the Administrative Agent, any Lender or the Issuing Bank, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions, reductions or withholdings been made, (ii) the relevant Loan
Party, if applicable, shall make such deductions, reductions or withholdings and
(iii) the relevant Loan Party, if applicable, shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable Legal Requirements.
 
(b)           In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at
the option of the Administrative Agent timely reimburse it for payment of, any
Other Taxes.
 
(c)           The Loan Parties shall jointly and severally indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 5 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid or payable by the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any penalties,
interest and expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender or the Issuing
Bank (in each case, with a copy delivered concurrently to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
 

73

 

 

 
(d)           Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that a Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.04(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
 
(e)           As soon as practicable after any payment of Taxes and in any event
within 20 Business Days following any such payment being due, by any Loan Party
to a Governmental Authority, Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the Tax Return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.  If any Loan Party fails to pay any Indemnified Taxes or
Other Taxes when due to the appropriate Governmental Authority or Borrower fails
to remit to the Administrative Agent the required receipts or other documentary
evidence, the Loan Parties shall jointly and severally indemnify the
Administrative Agent, each Lender and the Issuing Bank for any incremental Taxes
or expenses that may become payable by the Administrative Agent, such Lender or
the Issuing Bank, as the case may be, as a result of any such failure.
 

74

 

 

 
(f)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which Borrower
is resident for tax purposes, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable Legal Requirements, such properly completed and executed
documentation prescribed by applicable Legal Requirements or reasonably
requested by Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of
withholding.  Notwithstanding anything to the contrary in the preceding
sentence, the completion, execution, and submission of such documentation shall
not be required if in the Foreign Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  Without limiting the generality of the foregoing, each Foreign
Lender shall, to the extent it is legally entitled to do so, (i) furnish to
Borrower and the Administrative Agent either (a) two accurate and complete
originally executed U.S.  Internal Revenue Service Form W-8BEN (or successor
form), (b) two accurate and complete originally executed U.S.  Internal Revenue
Service Form W-8ECI (or successor form) (c) two accurate and complete originally
executed U.S. Internal Revenue Service Form W-8EXP (or successor form) or (d)
two accurate and complete originally executed U.S. Internal Revenue Service Form
W-8IMY (or successor form) (with any required attachments), certifying, in each
case, to such Foreign Lender’s legal entitlement to an exemption or reduction
from U.S. federal withholding tax with respect to all interest payments
hereunder, and (ii) to the extent it may lawfully do so at such times, upon
reasonable request by Borrower or the Administrative Agent, provide a new Form
W-8BEN (or successor form), Form W-8ECI (or successor form), Form W-8EXP (or
successor form) or Form W-8IMY (or successor form) upon the expiration or
obsolescence of any previously delivered form to reconfirm any complete
exemption from, or any entitlement to a reduction in, U.S. federal withholding
tax with respect to any interest payment hereunder; provided that any Foreign
Lender that is relying on the so-called “portfolio interest exemption” within
the meaning of Section 881(c) of the Code shall also furnish a “Non-Bank
Certificate” in the form of Exhibit L if it is furnishing a Form W-8BEN.  Any
Lender that is not a Foreign Lender shall (i) furnish to Borrower and the
Administrative Agent two accurate and complete originally executed U.S. Internal
Revenue Service Form W-9 (or successor form), or shall otherwise establish an
exemption from U.S. backup withholding and (ii) to the extent it may lawfully do
so at such times, upon reasonable request by Borrower or the Administrative
Agent, provide a new From W-9 (or successor form) upon the expiration or
obsolescence of any previously delivered form.
 
(g)           If a payment made to a Lender hereunder may be subject to U.S.
federal withholding tax under FATCA, such Lender shall deliver to Borrower and
the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by Borrower or the Administrative Agent, such
documentation prescribed by applicable Legal Requirements and such additional
documentation reasonably requested by Borrower or the Administrative Agent to
comply with its withholding obligations, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this Section
2.15(g), the term “FATCA” shall include any amendments to FATCA after the date
hereof.
 

75

 

 

 
(h)           If the Administrative Agent or a Lender (or an assignee)
determines in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section 2.15, it shall pay over such refund to Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrower under this Section 2.15 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of the Administrative Agent or such Lender (or assignee) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that if the
Administrative Agent or such Lender (or assignee) is required to repay all or a
portion of such refund to the relevant Governmental Authority, Borrower, upon
the request of the Administrative Agent or such Lender (or assignee), shall
repay the amount paid over to Borrower that is required to be repaid (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender (or assignee) within 5
Business Days after receipt of written notice that the Administrative Agent or
such Lender (or assignee) is required to repay such refund (or a portion
thereof) to such Governmental Authority.  Nothing contained in this Section
2.15(h) shall require the Administrative Agent or any Lender (or assignee) to
make available its Tax Returns or any other information which it deems
confidential or privileged to Borrower or any other Person.  Notwithstanding
anything to the contrary, in no event will the Administrative Agent or any
Lender (or assignee) be required to pay any amount to Borrower the payment of
which would place the Administrative Agent or such Lender (or assignee) in a
less favorable net after-tax position than the Administrative Agent or such
Lender (or assignee) would have been in if the Indemnified Taxes or Other Taxes
subject to indemnification and giving rise to such refund had not been deducted,
withheld, or otherwise imposed and the indemnification payments or additional
amounts with respect to such Taxes had never been paid.
 
Section 2.16     Mitigation Obligations; Replacement of Lenders.
 
(a)           Mitigation of Obligations.  If any Lender requests compensation
under Section 2.12(a) or (b), or if Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce materially amounts
payable pursuant to Section 2.12(a), 2.12(b) or 2.15, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense,
(iii) would not require such Lender to take any action inconsistent with legal
or regulatory restrictions, and (iv) would not otherwise be disadvantageous to
such Lender, whether from an economic, legal, regulatory or reputational
standpoint or otherwise.  Borrower shall pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.  A
certificate setting forth such costs and expenses submitted by such Lender to
the Administrative Agent shall be conclusive and binding absent manifest error.
 

76

 

 

 
(b)           Replacement of Lenders.  In the event (i) any Lender or the
Issuing Bank delivers a certificate requesting compensation pursuant to Section
2.12(a) or (b), (ii) any Lender or the Issuing Bank delivers a notice described
in Section 2.12(e), (iii) Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank pursuant to Section 2.15, (iv) any Lender fails to
consent to any amendment, waiver or other modification of any Loan Document
requested by Borrower that requires the consent of 100% of the Lenders or 100%
of all affected Lenders and, which, in each case, has been consented to by all
other Lenders or all other affected Lenders, as the case may be, or (v) any
Lender or the Issuing Bank defaults in its obligations to make Loans or issue
Letters of Credit, as the case may be, or other extensions of credit hereunder,
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 10.04(b)), upon notice to
such Lender or the Issuing Bank and the Administrative Agent, require such
Lender or the Issuing Bank to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
of its interests, rights and obligations under this Agreement to an Eligible
Assignee which shall assume such assigned obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that (w)
except in the case of clause (iv) above if the effect of such amendment, waiver
or other modification of the applicable Loan Document would cure any Default or
Event of Default then ongoing, no such Default or Event of Default shall have
occurred and be continuing, (x) such assignment shall not conflict with any
applicable Legal Requirement, (y) Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, the prior written consent of the Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld or delayed, and (z)
Borrower or such assignee shall have paid to the affected Lender or the Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest and any prepayment premium or penalty (if any) accrued to the
date of such payment on the outstanding Loans or LC Disbursements of such Lender
or the Issuing Bank, respectively, affected by such assignment plus all Fees and
other amounts owing to or accrued for the account of such Lender or such Issuing
Bank hereunder (including any amounts under Sections 2.12 and 2.13); provided
further that, if before any such transfer and assignment the circumstances or
event that resulted in such Lender’s or the Issuing Bank’s claim for
compensation under Section 2.12(a) or (b) or notice under Section 2.12(e) or the
amounts paid pursuant to Section 2.15, as the case may be, cease to cause such
Lender or the Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.12(e), or cease to result in amounts being
payable under Section 2.15, as the case may be (including as a result of any
action taken by such Lender or the Issuing Bank pursuant to Section 2.16(a)), or
if such Lender or the Issuing Bank shall irrevocably waive its right to claim
further compensation under Section 2.12(a) or (b) in respect of such
circumstances or event or shall irrevocably withdraw its notice under Section
2.12(e) or shall irrevocably waive its right to further payments under Section
2.15 in respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender or the Issuing Bank shall not thereafter be required to make any such
transfer and assignment hereunder.  Each Lender and the Issuing Bank hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender
and the Issuing Bank as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s or the Issuing Bank’s interests
hereunder in the circumstances contemplated by this Section 2.16(b).
 

77

 

 

 
(c)           Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period (as defined below) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender”, and the
amount of such Defaulting Lender’s Revolving Commitment and Revolving Loans
and/or Term Loan Commitments and Term Loans shall be excluded for purposes of
voting, and the calculation of voting, on any matters (including the granting of
any consents or waivers) with respect to any of the Loan Documents, except that
the amount of such Defaulting Lender’s Revolving Commitment and Revolving Loans
and/or Term Loan Commitments and Term Loans shall be included for purposes of
voting, and the calculation of voting, on the matters set forth in Section
10.02(b)(i)-(x) and Section 10.02(b)(xiii) (including the granting of any
consents or waivers); (ii) to the extent permitted by applicable Legal
Requirements, until such time as the Default Excess (as defined below) with
respect to such Defaulting Lender shall have been reduced to zero, (A) any
voluntary prepayment of the Loans pursuant to Section 2.10(a) shall, if Borrower
so directs at the time of making such voluntary prepayment, be applied to the
Loans and the Revolving Exposure of other Lenders in accordance with Section
2.10(a) as if such Defaulting Lender had no Loans outstanding and the Revolving
Exposure of such Defaulting Lender were zero, and (B) any mandatory prepayment
of the Loans pursuant to Section 2.10 shall, if Borrower so directs at the time
of making such mandatory prepayment, be applied to the Loans and Revolving
Exposure of other Lenders (but not to the Loans and Revolving Exposure of such
Defaulting Lender) in accordance with Section 2.10 as if such Defaulting Lender
had funded all Defaulted Revolving Loans of such Defaulting Lender, it being
understood and agreed that Borrower shall be entitled to retain any portion of
any mandatory prepayment of the Loans that is not paid to such Defaulting Lender
solely as a result of the operation of the provisions of this clause (B); (iii)
the amount of such Defaulting Lender’s Revolving Commitment, Revolving Loans and
LC Exposure shall be excluded for purposes of calculating the Commitment Fee
payable to Revolving Lenders pursuant to Section 2.05(a) in respect of any day
during any Default Period with respect to such Defaulting Lender, and such
Defaulting Lender shall not be entitled to receive any Commitment Fee pursuant
to Section 2.05(a) with respect to such Defaulting Lender’s Revolving Commitment
in respect of any Default Period with respect to such Defaulting Lender; (iv) if
any Swingline Exposure or LC Exposure exists at the time a Lender becomes a
Defaulting Lender then: (A) all or any part of such Swingline Exposure and LC
Exposure shall be reallocated among the Revolving Lenders that are not
Defaulting Lenders in accordance with their respective Revolving Commitments
but, in any case, only to the extent the sum of the Revolving Exposures of all
Revolving Lenders that are not Defaulting Lenders does not exceed the total of
the Revolving Commitments of all Revolving Lenders that are not Defaulting
Lenders; (B) if the reallocation described in clause (A) above cannot, or can
only partially, be effected (as reasonably determined by the Administrative
agent), Borrower shall within 5 Business Days following notice by the
Administrative Agent (x) prepay such Swingline Exposure of such Defaulting
Lender and (y) cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (A) above) in
accordance with the procedures set forth in Section 2.18(i) for so long as such
LC Exposure is outstanding; (C) if Borrower cash collateralizes any portion of
such Defaulting Lender’s LC Exposure pursuant to this paragraph (iv), Borrower
shall not be required to pay any LC Participation Fee to such Defaulting Lender
pursuant to Section 2.05(c) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(D) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this paragraph (iv), then the fees payable to the Lenders pursuant to Section
2.05 shall be adjusted in accordance with such non-Defaulting Lenders’
reallocated LC Exposure; and (E) if any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to this paragraph (iv),
then, without prejudice to any rights or remedies of the Issuing Banks or any
Lender hereunder, all Commitment Fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and LC Participation
Fee payable under Section 2.05 with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Banks until such LC Exposure
is cash collateralized and/or reallocated; (v) the Revolving Exposure of all
Lenders as at any date of determination shall be calculated as if such
Defaulting Lender had funded all Defaulted Revolving Loans of such Defaulting
Lender; and (vi) so long as any Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by Borrower
in accordance with paragraph (iv) of this Section 2.16(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with paragraph (iv)(A) of this Section 2.16(c) (and Defaulting
Lenders shall not participate therein).  In the event that each of the
Administrative Agent, Borrower, the Issuing Banks and the Swingline Lender agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure, LC Exposure and
Revolving Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Commitment.
 

78

 

 

 
For purposes of this Agreement, (i) “Funding Default” means, with respect to any
Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Defaulted Loan” means the Loans of a
Defaulting Lender; (iii) “Default Period” means, with respect to any Defaulting
Lender, the period commencing on the date of the applicable Funding Default and
ending on the earliest of the following dates: (a) the date on which all
Commitments are cancelled or terminated and/or the Obligations and the Specified
Hedging Agreement Obligations (as defined in the Security Agreement) are
declared or become immediately due and payable, (b) with respect to any Funding
Default (other than any such Funding Default arising pursuant to clause (e) of
the definition of “Defaulting Lender”), the date on which (1) the Default Excess
with respect to such Defaulting Lender shall have been reduced to zero (whether
by the funding by such Defaulting Lender of any Defaulted Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms hereof or any
combination thereof) and (2) such Defaulting Lender shall have delivered to
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations under this Agreement with respect to its Commitment(s),
and (c) the date on which Borrower, the Administrative Agent and the Required
Lenders waive all Funding Defaults of such Defaulting Lender in writing, and
(iv) “Default Excess” means, with respect to any Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (including such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
Loans of such Defaulting Lender.
 

79

 

 

 
No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by Borrower of its obligations under this Agreement and the other
Loan Documents shall not be excused or otherwise modified, as a result of any
Funding Default or the operation of Section 2.16(c).  The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that Borrower may have against such Defaulting Lender with
respect to any Funding Default and that the Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default.
 
Section 2.17     Swingline Loans.
 
(a)           Swingline Commitment.  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to Borrower
from time to time on any Business Day during the Revolving Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(and upon each such Borrowing of Swingline Loans, Borrower shall be deemed to
represent and warrant that such Borrowing will not result in) (i) the aggregate
principal amount of outstanding Swingline Loans exceeding the Swingline
Commitment or (ii) the sum of the total Revolving Exposures exceeding the total
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance, in whole or in part, an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, repay and reborrow Swingline
Loans.
 
(b)           Swingline Loans.  To request a Swingline Loan, Borrower shall hand
deliver or transmit by facsimile transmission (or by other electronic
transmission), a duly completed and executed Borrowing Request to the
Administrative Agent and the Swingline Lender, not later than 11:00 a.m., New
York City time, on the Business Day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day), the amount of the requested Swingline Loan, the location and
number of Borrower’s account to which funds are to be disbursed, which shall
comply with the requirements of Section 2.02(c), and that the conditions set
forth in Sections 4.02(b) and (c) are satisfied as of the date of the
notice.  Each Swingline Loan shall be (and maintained as) an ABR Loan.  The
Swingline Lender shall make each Swingline Loan available to Borrower by means
of a credit to the general deposit account of Borrower with the Swingline
Lender, if any, or otherwise to an account as directed by Borrower in the
applicable Borrowing Request (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.18(e),
by remittance to the Issuing Bank).  The Swingline Lender shall endeavor to fund
each Swingline Loan by 3:00 p.m., New York City time and shall in all events
fund each Swingline Loan by no later than 5:00 p.m., New York City time, on the
requested date of such Swingline Loan.  Borrower shall not request a Swingline
Loan if at the time of or immediately after giving effect to the Credit
Extension contemplated by such request a Default or Event of Default has
occurred and is continuing or would immediately thereafter result
therefrom.  Swingline Loans shall be made in minimum amounts of $250,000 and
integral multiples of $100,000 above such amount.
 

80

 

 

 
(c)           Prepayment.  Borrower shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, upon giving
written notice to the Swingline Lender and the Administrative Agent before 12:00
p.m., New York City time, on the proposed date of repayment.
 
(d)           Participations.  The Swingline Lender (i) may at any time in its
discretion, and (ii) no less frequently than every five Business Days or as
directed by the Administrative Agent from time to time on not less than one
Business Day’s written notice to the Swingline Lender, shall by written notice
given to the Administrative Agent (provided such notice requirements shall not
apply if the Swingline Lender and the Administrative Agent are the same entity)
not later than 11:00 a.m., New York City time, on the next succeeding Business
Day following such notice require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
then outstanding.  Such notice shall specify the aggregate amount of Swingline
Loans in which Revolving Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Revolving Lender’s Pro Rata Percentage of
such Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this Section 2.17(d) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or Event of Default, the failure of any
condition set forth in Article IV to be satisfied or reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (so long as such payment shall
not cause such Lender’s Revolving Exposure to exceed such Lender’s Revolving
Commitment).  Each Revolving Lender shall comply with its obligation under this
Section 2.17(d) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.02(c) with respect to Loans made by such Lender
(and Section 2.02 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders (and
the Administrative Agent may apply cash collateral provided for this
purpose).  The Administrative Agent shall notify Borrower of any participations
in any Swingline Loan acquired by the Revolving Lenders pursuant to this Section
2.17(d), and thereafter payments in respect of such Swingline Loan shall be made
to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from Borrower (or other party on behalf of
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent.  Any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this Section 2.17(d), as
their interests may appear.  The purchase of participations in a Swingline Loan
pursuant to this Section 2.17(d) shall not relieve Borrower of any default in
the payment thereof.
 

81

 

 

 
(e)           Resignation or Removal of the Swingline Lender.  The Swingline
Lender may resign as the Swingline Lender hereunder at any time upon at least 30
days’ prior written notice to the Lenders, the Administrative Agent and
Borrower.  Following such notice of resignation, the Swingline Lender may be
replaced at any time by written agreement among Borrower (with Borrower’s
agreement not to be unreasonably withheld, delayed or conditioned), the
Administrative Agent and the successor Swingline Lender.  The Administrative
Agent shall notify the Lenders of any such replacement of the Swingline
Lender.  At the time any such resignation or replacement shall become effective,
Borrower shall pay all unpaid fees accrued for the account of the replaced
Swingline Lender.  From and after the effective date of any such resignation or
replacement, (i) the successor Swingline Lender shall have all the rights and
obligations of the Swingline Lender under this Agreement with respect to
Swingline Loans to be made by it thereafter and (ii) references herein and in
the other Loan Documents to the term “Swingline Lender” shall be deemed to refer
to such successor or to any previous Swingline Lender, or to such successor and
all previous Swingline Lenders, as the context shall require.  After the
resignation or replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of the Swingline Lender under this Agreement with respect
to Swingline Loans made by it before such resignation or replacement, but shall
not be required to make additional Swingline Loans.  Notwithstanding anything to
the contrary in this Section 2.17(e) or otherwise, the Swingline Lender may not
resign until such time as a successor Swingline Lender has been appointed and
has accepted such appointment.
 
Section 2.18     Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein,
Borrower may request the Issuing Bank, and the Issuing Bank agrees, to issue
Letters of Credit for its own account or the account of a Wholly Owned
Subsidiary, in each case to support payment and performance obligations incurred
in the ordinary course of business by Borrower and its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Availability Period (provided
that Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Wholly Owned
Subsidiary).  The Issuing Bank shall have no obligation to issue, and Borrower
shall not request the issuance of, any Letter of Credit at any time if after
giving effect to such issuance, the LC Exposure would exceed the LC Commitment
or the total Revolving Exposure would exceed the total Revolving
Commitments.  In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by Borrower to, or entered into by
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
 
(b)           Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, Borrower shall hand
deliver or facsimile (or by other electronic communication) an LC Request to the
Issuing Bank and the Administrative Agent not later than 11:00 a.m., New York
City time, on the third Business Day preceding the requested date of issuance,
amendment, renewal or extension (or such later date and time as is acceptable to
the Issuing Bank).
 

82

 

 

 
A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the Issuing Bank:
 
(i)            the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day);
 
(ii)           the face amount thereof;
 
(iii)          the expiry date thereof (which shall not be later than the date
set forth in Section 2.18(c));
 
(iv)          the name and address of the beneficiary thereof;
 
(v)           whether the Letter of Credit is to be issued for its own account
or for the account of one of its Wholly Owned Subsidiaries (provided that
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Wholly Owned
Subsidiary);
 
(vi)          the documents to be presented by such beneficiary in connection
with any drawing thereunder;
 
(vii)         the full text of any certificate to be presented by such
beneficiary in connection with any drawing thereunder; and
 
(viii)        such other matters as the Issuing Bank may require.
 
A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the Issuing
Bank:
 
(i)            the Letter of Credit to be amended, renewed or extended;
 
(ii)           the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day);
 
(iii)          the nature of the proposed amendment, renewal or extension; and
 
(iv)          such other matters as the Issuing Bank may require.
 
If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit; provided that the provisions of this Section 2.18 shall
apply in respect of all such applications.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each Letter of Credit, Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure shall not exceed the LC Commitment, (ii)the total
Revolving Exposures shall not exceed the total Revolving Commitments and (iii)
the conditions set forth in Article IV in respect of such issuance, amendment,
renewal or extension shall have been satisfied.  Unless the Issuing Bank shall
agree otherwise, no Letter of Credit shall be in an initial amount less than
$50,000.
 

83

 

 

 
(c)           Expiration Date.  Each Letter of Credit shall expire at or before
the close of business on the earlier of (x) the date which is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (y) the Letter
of Credit Expiration Date; provided that this Section 2.18(c) shall not prevent
any Issuing Bank from agreeing that a Letter of Credit will automatically be
extended for one or more successive periods not to exceed one year each (and, in
any case, not to extend beyond the Letter of Credit Expiration Date) unless each
such Issuing Bank elects not to extend for any such additional period.
 
(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby irrevocably grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Pro Rata Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by Borrower on the date
due as provided in Section 2.18(e), or of any reimbursement payment required to
be refunded to Borrower for any reason.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this Section
2.18(d) in respect of Letters of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any Letter of Credit or the occurrence and continuance of a
Default or Event of Default, the failure of any condition set forth in Article
IV to be satisfied or reduction or termination of the Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever (so long as such payment shall not cause such Lender’s
Revolving Exposure to exceed such Lender’s Revolving Commitment).
 
(e)           Reimbursement.
 
(i)           If the Issuing Bank shall make any LC Disbursement in respect of a
Letter of Credit, Borrower shall reimburse such LC Disbursement by paying to the
Issuing Bank an amount equal to such LC Disbursement not later than 1:00 p.m.,
New York City time, on the date that such LC Disbursement is made if Borrower
shall have received notice of such LC Disbursement before 11:00 a.m., New York
City time, on such date, or, if such notice has not been received by Borrower
before such time on such date, then not later than 1:00 p.m., New York City
time, on the Business Day immediately following the day that Borrower receives
such notice; provided that Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with ABR Revolving Loans in an equivalent amount and, to the extent so
financed, Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Loans.
 

84

 

 

 
(ii)           If Borrower fails to make such payment when due, or if the amount
is not financed pursuant to the proviso to Section 2.18(e)(i), the Issuing Bank
shall notify the Administrative Agent and the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from Borrower in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof.  Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 12:00 p.m., New York
City time, on such date (or, if such Revolving Lender shall have received such
notice later than 12:00 p.m., New York City time, on any day, not later than
11:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Revolving Lender’s Pro Rata Percentage of the unreimbursed
LC Disbursement in the same manner as provided in Section 2.02(c) with respect
to Revolving Loans made by such Revolving Lender, and the Administrative Agent
will promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders.  The Administrative Agent will promptly pay to the Issuing
Bank any amounts received by it from Borrower pursuant to the above paragraph
before the time that any Revolving Lender makes any payment pursuant to the
preceding sentence and any such amounts received by the Administrative Agent
from Borrower after the receipt by the Issuing Bank of an amount of immediately
available funds equal to 100% of all LC Disbursements that were otherwise
unreimbursed will be promptly remitted by the Administrative Agent to the
Revolving Lenders that shall have made such payments and to the Issuing Bank, as
appropriate.
 
(iii)           If any Revolving Lender shall not have made its Pro Rata
Percentage of such LC Disbursement available to the Administrative Agent as
provided above, each of Borrower and such Revolving Lender severally agrees to
pay interest on such amount, for each day from and including the date such
amount is required to be paid in accordance with the foregoing to but excluding
the date such amount is paid, to the Administrative Agent for the account of the
Issuing Bank at (i) in the case of Borrower, the interest rate applicable to ABR
Revolving Loans; provided that, if Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (i) of this Section 2.18(e), then
the Default Rate shall apply and (ii) in the case of such Lender, at the greater
of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules or practices on interbank
compensation.
 

85

 

 

 
(f)           Obligations Absolute.  The Reimbursement Obligation of Borrower as
provided in Section 2.18(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) prepayment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that fails to comply with the
terms of such Letter of Credit; (iv) any other fact, event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.18, constitute a legal or equitable discharge
of, or provide a right of setoff against, the obligations of Borrower hereunder;
(v) the fact that a Default or Event of Default shall have occurred and be
continuing; (vi) any material adverse change in the condition (financial or
otherwise), results of operations, assets, liabilities (contingent or
otherwise), material agreements, properties, solvency, business, management,
prospects or value of any Company; or (vii) any other fact, circumstance or
event whatsoever.  None of the Agents, the Lenders, the Issuing Bank or any of
their Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to consequential, exemplary, special, punitive or other indirect
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable Legal Requirements) suffered by Borrower that are caused
by the Issuing Bank’s failure to exercise the applicable standard of care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as determined by a court of competent jurisdiction in a final
non-appealable decision) with respect to such a determination, the Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.  The Issuing Bank shall not have any duties or
obligations except those expressly set forth in this Agreement.  The Issuing
Bank shall not be liable for any action taken or not taken by it in the absence
of its own gross negligence or willful misconduct (as finally determined by a
court of competent jurisdiction).  The Issuing Bank shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Issuing Bank also may rely upon any statement made to it orally or by telephone
and believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon.  The Issuing Bank may consult with legal counsel
(who may be counsel for any Loan Party) and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel or experts.
 

86

 

 

 
(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
give written notice to the Administrative Agent and Borrower of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve Borrower of its Reimbursement Obligation to the Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement (other than
with respect to the timing of such Reimbursement Obligation set forth in Section
2.18(e)).
 
(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is due, the unpaid amount thereof shall bear
interest payable on demand, for each day from and including the date such LC
Disbursement is due to but excluding the date that Borrower reimburses such LC
Disbursement, at the Default Rate.  Interest accrued pursuant to this Section
2.18(h) shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
Section 2.18(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
 
(i)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this Section 2.18(i), Borrower shall deposit in the Collateral
Account, in the name of the Collateral Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to 103% of the LC Exposure as of such
date plus any accrued and unpaid interest and fees thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to Borrower described in paragraph (g) or (h) of Article VIII.  Funds in
the LC Sub-Account shall be applied by the Collateral Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of outstanding
Reimbursement Obligations or, if the maturity of the Loans has been accelerated
(but subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations of Borrower in accordance with Article IX.  If Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount plus any accrued interest with respect to
such amounts (to the extent not applied as aforesaid) shall, in accordance with
Article IX, be returned to Borrower within ten Business Days after all Defaults
and Events of Default have been cured or waived.
 

87

 

 

 
(j)            Additional Issuing Banks.  Borrower may, at any time and from
time to time, designate one or more additional Revolving Lenders or Affiliates
of Revolving Lenders to act as an issuing bank under the terms of this
Agreement, with the consent of each of the Administrative Agent (which consent
shall not be unreasonably withheld), the Issuing Bank (which consent shall not
be unreasonably withheld) and such Revolving Lender(s).  Any Revolving Lender
designated as an issuing bank pursuant to this Section 2.18(j) shall be deemed
(in addition to being a Revolving Lender) to be the Issuing Bank with respect to
Letters of Credit issued or to be issued by such Revolving Lender, and all
references herein and in the other Loan Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such
Revolving Lender in its capacity as Issuing Bank, as the context shall require.
 
(k)           Resignation or Removal of the Issuing Bank.  The Issuing Bank may
resign as Issuing Bank hereunder at any time upon at least 30 days’ prior
written notice to the Lenders, the Administrative Agent and Borrower.  Following
such resignation, the Issuing Bank may be replaced at any time by written
agreement among Borrower, the Administrative Agent, the replaced Issuing Bank
and the successor Issuing Bank.  The Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank or any such additional
Issuing Bank.  At the time any such resignation or replacement shall become
effective, Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.05(c).  From and after the effective
date of any such resignation or replacement or addition, as applicable, (i) the
successor or additional Issuing Bank shall have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit to be
issued by it thereafter and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or such addition or to any previous Issuing Bank, or to such successor or such
addition and all previous Issuing Banks, as the context shall require.  In the
event that the resigning Issuing Bank is the only Issuing Bank under this
Agreement at the time of such resignation, such resigning Issuing Bank agrees to
use commercially reasonable efforts to find a successor that is willing to
accept such appointment; provided, that if such resigning Issuing Bank is unable
to find a successor Issuing Bank that is willing to accept such appointment, the
resigning Issuing Bank’s resignation shall nevertheless become effective.  After
the resignation or replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it before such resignation or replacement, but shall
not be required to issue additional Letters of Credit.  If at any time there is
more than one Issuing Bank hereunder, Borrower may, in its discretion, select
which Issuing Bank is to issue any particular Letter of Credit.
 
(l)            Other.  The Issuing Bank shall be under no obligation to issue
any Letter of Credit if:
 
(i)           any Order of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any Legal Requirement applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve, liquidity or
Capital Requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank deems material to it; or
 

88

 

 

 
(ii)           the issuance of such Letter of Credit would violate one or more
policies of general application of the Issuing Bank.
 
(m)           The Issuing Bank shall be under no obligation to amend any Letter
of Credit if (A) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
Section 2.19     Increases of the Term Loan and Revolving Commitments.
 
(a)           Borrower may, not more than five times after the Closing Date,
increase, at Borrower’s request to the Administrative Agent, the then effective
aggregate principal amount of the Term Loan Commitments and/or Revolving
Commitments; provided that:
 
(i)            the cumulative aggregate principal amount of all increases in the
Term Loan Commitments and/or Revolving Commitments pursuant to this Section 2.19
shall not exceed $50,000,000 and any requested increase shall be in an integral
multiple of $1,000,000 and not less than $5,000,000 (or such lower amount that
represents all remaining availability pursuant to this Section 2.19);
 
(ii)           the proceeds of such increases shall be used for working capital
and general corporate purposes of Borrower and its Subsidiaries, including
Permitted Acquisitions and Dividends permitted under Section 6.08;
 
(iii)          Borrower shall execute and deliver such agreements, instruments
and documents and take such other actions as may be reasonably requested by the
Administrative Agent in connection with such increases and at the time of any
such proposed increase;
 
(iv)          no Default or Event of Default shall have occurred and be
continuing or would occur after giving effect to such increase and the
application of proceeds therefrom; provided that with respect to any Incremental
Term Loan the proceeds of which are used to finance a Permitted Acquisition it
shall only be required that (x) no Default or Event of Default shall have
occurred prior to or immediately after giving effect to the execution of the
acquisition agreement with respect to such Permitted Acquisition and (y) no
Specified Event of Default shall have occurred and be continuing at the time of
incurrence of such Incremental Term Loan.
 
(v)           Borrower shall be in compliance, on a Pro Forma Basis, with each
of the financial covenants specified in Section 6.10, on the date of such
increase and as of the last day of the most recently ended fiscal quarter after
giving effect to such increase (assuming, for purposes of Section 6.10, that the
maximum Total Leverage Ratio permitted in any Test Period pursuant to Section
6.10(a) is 0.25:1.00 lower than the maximum Total Leverage Ratio set forth in
Section 6.10(a) for such Test Period); provided that, in no event, shall the
Total Leverage Ratio exceed 4.80:1.00 after giving effect to such increase and
the application of proceeds therefrom on a Pro Forma Basis;
 

89

 

 

 
(vi)           the Incremental Term Loans shall have a maturity date no earlier
than the Initial Term Loan Maturity Date and shall have a weighted average life
to maturity no shorter than the Initial Term Loans;
 
(vii)          if the Effective Yield applicable to the Incremental Term Loans
and/or Revolving Loans made pursuant to this Section 2.19 exceed the Effective
Yield applicable to the Initial Term Loans and/or Initial Revolving Loans by
more than 50 basis points, then the interest rates set forth in Section 2.06
shall increase by the Yield Differential; and
 
(viii)         (x) the terms and conditions with respect to the Incremental Term
Loans that are not consistent with the Initial Term Loans (except as otherwise
set forth in this Section 2.19) shall be reasonably satisfactory to the
Administrative Agent and (y) the terms and conditions with respect to the
Revolving Commitments made pursuant to this Section 2.19 shall be consistent
with the Initial Revolving Loans, without any change except as set forth in this
Section 2.19.
 
(b)           Any request under this Section 2.19 shall be submitted by Borrower
in writing to the Administrative Agent (which shall promptly forward copies to
the Lenders).  Borrower may also specify any fees offered to those Lenders (the
“Increasing Lenders”) that agree to increase the principal amount of their Term
Loan Commitments and/or Revolving Commitments, which fees may be variable based
upon the amount by which any such Lender is willing to increase the principal
amount of its Term Loan Commitment and/or Revolving Commitment.  No Lender shall
have any obligation, express or implied, to offer to increase the aggregate
principal amount of its Term Loan Commitment and/or Revolving Commitment.  Only
the consent of each Increasing Lender shall be required for an increase in the
aggregate principal amount of the Term Loan Commitments and/or Revolving
Commitments pursuant to this Section 2.19.  No Lender which declines to increase
the principal amount of its Term Loan Commitment and/or Revolving Commitment may
be replaced with respect to its existing Term Loan Commitment and/or Revolving
Commitment as a result thereof without such Lender’s consent.
 
(c)           Each Increasing Lender shall as soon as reasonably practicable
specify in writing the amount of the proposed increase of the Term Loan
Commitments and/or Revolving Commitments that it is willing to assume (provided
that any Lender not so responding within five Business Days (or such shorter
period as may be specified by the Administrative Agent) shall be deemed to have
declined such a request).  Borrower may accept some or all of the offered
amounts or designate new lenders that are reasonably acceptable to the
Administrative Agent as additional Lenders hereunder in accordance with this
Section 2.19 (each such new lender being a “New Lender”), which New Lenders may
assume all or a portion of the increase in the aggregate principal amount of the
applicable Term Loan Commitments and/or Revolving Commitments.  The
Administrative Agent, in consultation with Borrower, shall have discretion
jointly to adjust the allocation of the increased aggregate principal amount of
the Term Loan Commitments and/or Revolving Commitments among Increasing Lenders
and New Lenders.
 

90

 

 

 
(d)                      Subject to the foregoing, any increase requested by
Borrower shall be effective upon (A) delivery to the Administrative Agent of
each of the following documents: (i) an originally executed copy of a Joinder
Agreement signed by a duly authorized officer of each New Lender; (ii) a notice
to the Increasing Lenders and New Lenders, in form and substance reasonably
acceptable to the Administrative Agent, signed by a Financial Officer of
Borrower; (iii) an Officers’ Certificate of Borrower, in form and substance
reasonably acceptable to the Administrative Agent certifying to, among other
things, that any increase in the Term Loan Commitments and/or Revolving
Commitments pursuant to this Section 2.19 and the making of the Term Loans
and/or Revolving Loans under this Section 2.19 is not in violation of the Credit
Facilities; (iv) to the extent requested by any New Lender or Increasing Lender,
executed Term Notes and/or Revolving Notes issued by Borrower in accordance with
Section 2.04(e); (v) an amendment (an “Incremental Loan Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Borrower,
each Increasing Lender (if any), each New Lender (if any) and the Administrative
Agent; and (vi) any other certificates or documents that the Administrative
Agent shall reasonably request, in form and substance reasonably satisfactory to
the Administrative Agent, and (B) satisfaction on the effective date of the
Incremental Loan Amendment of (x) each of the conditions specified in
Section 4.02 (it being understood that all references to “the date of such
Credit Extension” or similar language in Section 4.02 shall be deemed to refer
to the effective date of the Incremental Loan Amendment), and (y) such other
conditions as the parties thereto shall agree, provided with respect to any
Incremental Term Loan the proceeds of which are used to finance a Permitted
Acquisition, it shall only be required under this Section 2.19(d)(B), that no
Specified Event of Default shall be continuing at the time of incurrence and the
only representations and warranties which shall be a condition to the
availability of the Incremental Term Loans shall be the Specified
Representations and the Specified Purchase Agreement Representations (in each
case, pursuant to the terms thereof) as a result of the breach of one or more of
such representations in such acquisition agreement (it being understood and
agreed that, to the extent any of the Specified Representations are qualified or
subject to “material adverse effect” (or equivalent term), for purposes of the
making of such Specified Representations as of the closing date of such
Permitted Acquisition, the definition of “material adverse effect” (or
equivalent term), shall be qualified by the same exceptions and qualifications
that apply to the definition of “closing date material adverse effect” (or
equivalent term defined in the acquisition agreement in connection with such
Permitted Acquisition). Any such increase shall be in an aggregate principal
amount equal to (A) the principal amount that Increasing Lenders are willing to
assume as increases to the principal amount of their Term Loan Commitments
and/or Revolving Commitments plus (B) the principal amount offered by New
Lenders with respect to the Term Loan Commitments and/or Revolving Commitments,
in either case as adjusted by Borrower and the Administrative Agent pursuant to
this Section 2.19.  Notwithstanding anything to the contrary in Section 10.02,
the Administrative Agent is expressly permitted, without the consent of the
other Lenders, to amend the Loan Documents to the extent necessary or
appropriate in the reasonable opinion of the Administrative Agent to give effect
to any increases pursuant to this Section 2.19.
 

91

 

 

 
(e)                      Upon each increase in the Revolving Commitments
pursuant to this Section 2.19, (i) each Revolving Lender immediately before such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of any increase in the Revolving Commitments
pursuant to this Section 2.19 (any such increase, a “Revolving Commitment
Increase” and each such Lender, a “Revolving Increasing Lender”) in respect of
such increase, and each such Revolving Increasing Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Lender’s participations hereunder in outstanding Letters of Credit and Swingline
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(A) participations hereunder in Letters of Credit and (B) participations
hereunder in Swingline Loans held by each Revolving Lender (including each such
Revolving Increasing Lender) will equal the percentage of the aggregate
Revolving Commitments of all Revolving Lenders represented by such Revolving
Lender’s Revolving Commitment and (i) if, on the date of such increase, there
are any Revolving Loans outstanding, such Revolving Loans shall on or before the
effectiveness of such Revolving Commitment Increase be prepaid from the proceeds
of additional Revolving Loans made hereunder (reflecting such increase in
Revolving Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Lender in accordance with Section 2.13.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.
 
Section 2.20     Amend and Extend Transactions. (a) At any time after the
Closing Date, Borrower and any Term Loan Lender (any such Term Loan Lender, an
“Extending Lender”) may agree, by notice to the Administrative Agent for further
distribution to the Term Loan Lenders (each such notice, an “Extension Notice”),
to extend (an “Extension”) the maturity date of such Lender’s Term Loans of a
Class (which term, for purposes of this provision, shall also include any Term
Loans outstanding hereunder pursuant to a previous amend and extend transaction
pursuant to the terms of this Section 2.20 or any Class of Incremental Term
Loans) (the “Existing Term Loan Class”) to the extended maturity date specified
in such Extension Notice and Extension Amendment (each tranche Term Loans so
extended, in each case as well as the original Term Loans not so extended, being
deemed a separate Class; any Extended Term Loans shall constitute a separate
Class of Term Loans from the Class of Term Loans from which they were converted;
any Class of Term Loans the maturity of which shall have been extended pursuant
to this Section 2.20, “Extended Term Loans”); provided, that (i) Borrower shall
have offered to all Term Loan Lenders under the applicable Term Loan Facility
that is the subject of the proposed Extension the opportunity to participate in
such Extension on a pro rata basis and on the same terms and conditions to each
such Term Loan Lender (each such offer, an “Extension Offer”), (ii) subject to
clauses (iv) and (v), the Extended Term Loans shall have the same terms as the
Class or Class of Term Loans that was the subject of the Extension Notice;
provided that the Extension Offer and/or Extension Amendment may provide for
other covenants and terms that apply to any period after the Final Maturity Date
then in effect, (iii) any Extended Term Loans may participate on a pro rata
basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments or commitment reductions hereunder, as
specified in the applicable Extension Offer, (iv) the interest rates, rate
floors, fees, original issue discounts, premiums, final maturity date, and
scheduled amortization (subject to the limitations set forth in clause (v) of
this Section 2.20(a)) applicable to any Extended Term Loans shall be determined
by Borrower and the Extending Lenders, (v) before the Final Maturity Date then
in effect, the amortization of any Extended Term Loans shall not exceed equal
quarterly installments in an aggregate annual amount equal to 1% of the original
principal amount of the Extended Term Loans and (vi)  all documentation in
respect of such Extension Offer (including any Extension Notice any amendment to
this Agreement implementing the terms of such Extension Offer (each such
amendment, an “Extension Amendment”)) shall be consistent with the
foregoing.  In connection with any such Extension, Borrower and the
Administrative Agent, with the approval of the Extending Lenders of the
applicable Extension Series, may effect such amendments (including any Extension
Amendment) to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and Borrower,
to implement the terms of any such Extension Offer, including any amendments
necessary to establish new Classes, tranches or sub-tranches in respect of the
Extended Term Loans and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and Borrower
in connection with the establishment of such new tranches or sub-tranches
(including to preserve the pro rata treatment of the extended and non-extended
tranches), in each case on terms not inconsistent with this Section 2.20.
 

92

 

 

 
(b)           Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Term Loan Class is converted to
extend the related scheduled maturity date(s) in accordance with Section 2.20(a)
(an “Extension Date”), the aggregate principal amount of the existing Term Loans
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Term Loans so converted by such Lender on such date, and the Extended
Term Loans shall be established as a separate Class of Term Loans (together with
any other Extended Term Loans so established on such date).  If the aggregate
principal amount of Term Loans (calculated on the face amount thereof) in
respect of which Extending Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans offered
to be extended by Borrower pursuant to such Extension Offer, then the Term Loans
of such Extending Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Extending Lenders have accepted such
Extension Offer.
 
(c)           With respect to all Extensions consummated by Borrower pursuant to
this Section 2.20, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.10 and (ii) any
Extension Offer is required to be in a minimum amount of $30,000,000. Borrower
may at its election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in Borrower’s sole discretion and may
be waived by Borrower) of Term Loans of any or all applicable tranches accept
the applicable Extension Offer.
 
(d)           In connection with any Extension, Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.20.
 

93

 

 

 
(e)           In connection with any Extension Amendment, Borrower shall deliver
(i) an opinion of counsel reasonably acceptable to the Administrative Agent as
to the enforceability of such Extension Amendment and the Loan Documents as
amended thereby, that such Extension Amendment, including the Extended Term
Loans provided for therein, does not breach or cause a Default or Event of
Default under the terms and provisions of Section 10.02 of this Agreement and
such other opinions reasonably requested by the Administrative Agent, (ii)
customary reaffirmations and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Extended Term Loans are provided with the benefit of the applicable Loan
Documents and (iii) board resolutions and other closing certificates and
documentation to the extent reasonably requested by the Administrative Agent.
 
(f)            In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans of a given Extension
Series to a given Lender was incorrectly determined as a result of manifest
administrative error, then the Administrative Agent, Borrower and such affected
Lender may (and hereby are authorized to), in their sole discretion and without
the consent of any other Lender, enter into an amendment to this Agreement and
the other Loan Documents (each, a “Corrective Extension Amendment”) within 15
days following the effective date of the applicable Extension Amendment, as the
case may be, which Corrective Extension Amendment shall (i) provide for the
conversion and extension of Term Loans under the Existing Term Loan Class in
such amount as is required to cause such Lender to hold Extended Term Loans of
the applicable Extension Series into which such other Term Loans were initially
converted in the amount such Lender would have held had such administrative
error not occurred and had such Lender received the minimum allocation of the
applicable Extended Term Loans to which it was entitled under the terms of such
Extension Amendment, in the absence of such error, (ii) be subject to the
satisfaction of such conditions as the Administrative Agent, Borrower and such
Lender may agree (including conditions of the type required to be satisfied for
the effectiveness of an Extension Amendment described in Section 2.20(a)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.20(a).
 
(g)           This Section 2.20 shall supersede any provisions in 10.02 to the
contrary. For the avoidance of doubt, any of the provisions of this Section 2.20
may be amended with the consent of the Required Lenders; provided that no such
amendment shall require any Lender to provide any Extended Term Loans without
such Lender’s consent.
 

94

 

 

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references in
this Article III to the Companies being references thereto after giving effect
to the Transactions unless otherwise expressly stated) on the Closing Date and
upon each Credit Extension thereafter that:
 
Section 3.01     Organization; Powers; Regulatory Licenses
 
.  (a)  Each Company (i) is duly incorporated or organized and validly existing
and is in good standing under the laws of the jurisdiction of its incorporation
or organization, (ii) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals (including
franchises, ordinances and other agreements granting access to public rights of
way, issued or granted to any Company by a state or federal agency or commission
or other federal, state or local or foreign regulatory bodies regulating
competition and telecommunications businesses) (collectively, the “Regulatory
Licenses”) to carry on its business as now conducted and as proposed to be
conducted and (iii) is qualified, licensed and in good standing (to the extent
such concept is applicable in the applicable jurisdiction) to do business in
every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify, be licensed or be in good
standing could not reasonably be expected to result in a Material Adverse
Effect.
 
(b)           Schedule 3.01(b), accurately and completely lists all Regulatory
Licenses granted to any Company and that are used in the businesses of the
Companies as presently conducted. Each Regulatory License is valid and in full
force and effect and has not been, or will not have been, suspended, revoked,
cancelled, restricted, terminated, not renewed or adversely modified, except to
the extent any failure to be in full force and effect or any suspension,
revocation, cancellation, restriction, termination, nonrenewal or modification
has not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  No Regulatory License is subject to (i)
any conditions or requirements that have not been imposed generally upon
licenses in the same service, unless such conditions or requirements would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (ii) any pending regulatory proceeding (other than those
affecting the communications industry generally) or judicial review before a
Governmental Authority, unless such pending regulatory proceedings or judicial
review would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  No Loan Party has knowledge of any event,
condition or circumstance that would preclude any Regulatory License from being
renewed in the ordinary course (to the extent that such Regulatory License is
renewable by its terms), except where the failure to be renewed has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
(c)           The licensee of each Regulatory License is in compliance with each
Regulatory License and has fulfilled and performed, or will fulfill or perform,
all of its obligations with respect thereto in a timely manner, including with
respect to the filing of all reports, notifications and applications required by
the Communications Act or the rules, regulations, policies, instructions and
orders of the FCC or any PUC, and the payment of all regulatory fees and
contributions, except (i) for exemptions, waivers or similar concessions or
allowances and (ii) where such failure to be in compliance or to fulfill or
perform its obligations or pay such fees or contributions has not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 

95

 

 

 
(d)           One or more Loan Parties owns all of the Equity Interests in, and
Controls, all of the voting power and decision-making authority of, each
licensee of the Regulatory Licenses.
 
Section 3.02     Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary corporate or other organizational action on the part
of each such Loan Party.  This Agreement has been duly executed and delivered by
each Loan Party and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, regardless of whether considered in a proceeding in
equity or at law.
 
Section 3.03     No Conflicts; No Default.  The Transactions (a) do not require
any consent, exemption, authorization or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect or maintain the perfection or priority of the Liens created
by the Security Documents and (iii) consents, approvals, exemptions,
authorizations, registrations, filings, permits or actions the failure of which
to obtain or perform could not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the Organizational Documents of any
Company, (c) will not violate or result in a default or require any consent or
approval under (x) any indenture, instrument, agreement, or other document
binding upon any Company or its property or to which any Company or its property
is subject, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect or
(y) any Organizational Document (other than such as have been obtained and are
in full force and effect), (d) will not violate any Legal Requirement in any
material respect, and (e) will not result in the creation or imposition of any
Lien on any property of any Company, except Liens created by the Security
Documents and Permitted Liens.  No Default or Event of Default has occurred and
is continuing.
 
Section 3.04     Financial Statements; Projections.  (a)  Borrower has
heretofore delivered to the Lenders (i) the consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of Borrower
(A) as of and for the fiscal years ended December 31, 2012, December 31, 2011,
and December 31, 2010, audited by and accompanied by the unqualified opinion of
PricewaterhouseCoopers LLP, independent public accountants, and (B) as of and
for the nine-month period ended September 30, 2013, and for the comparable
period of the preceding fiscal year, in each case, certified by the chief
financial officer of Borrower and (ii) the consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the Target
as of and for the fiscal years ended September 30, 2012, and September 30, 2011,
audited by and accompanied by the unqualified opinion (except in the case of the
Target’s financial statements ended September 30, 2012, which are qualified
solely with respect to the fair value of redeemable shares) of Raymond Chabot
Grant Thornton (S.E.N.C.R.L.), independent public accountants, in each case,
certified by the chief financial officer of Borrower.  Such financial statements
and all financial statements delivered pursuant to Sections 5.01(a) and (b) have
been prepared in accordance with GAAP (or, in the case of the Target’s financial
statements in clause (ii) above, IFRS) consistently applied throughout the
applicable period covered, respectively, thereby and present fairly and
accurately the financial condition and results of operations, cash flows and
stockholders’ equity of Borrower and the Acquired Business, as applicable, as of
the dates and for the periods to which they relate (subject to normal year-end
audit adjustments and the absence of footnotes).  Except as set forth in such
financial statements, there are no material liabilities of any Company of any
kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, and, to the knowledge of any Loan Party, there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability.
 

96

 

 

 
(b)           Borrower has heretofore delivered to the Lenders Borrower’s
unaudited pro forma consolidated balance sheet and statements of income (but not
a pro forma statement of cash flows) for the twelve-month period ended September
30, 2013, in each case after giving effect to the Transactions as if they had
occurred on such date in the case of the balance sheet and as of the beginning
of all periods presented in the case of the statements of income and cash
flows.  Such pro forma financial statements (A) have been prepared in good faith
by the Loan Parties, based upon (i) the assumptions stated therein (which
assumptions are believed by the Loan Parties on the date hereof and on the
Closing Date to be reasonable), (ii) accounting principles consistent with the
historical audited financial statements delivered pursuant to Section 3.04(a)
above and (iii) the best information available to the Loan Parties as of the
date of delivery thereof, (B) accurately reflect all adjustments required to be
made to give effect to the Transactions, (C) have been prepared in accordance
with GAAP (subject to normal year-end audit adjustments and the absence of
footnotes) consistently applied throughout the applicable period covered,
respectively, thereby, and (D) present fairly the pro forma consolidated
financial position and results of operations of Borrower as of such date and for
such periods, assuming that the Transactions had occurred at such dates.
 
(c)           Borrower has heretofore delivered to the Lenders the forecasts of
financial performance of Borrower and its Subsidiaries for the fiscal years 2013
– 2018, including forecasts of financial performance on a quarterly basis for
the first eight fiscal quarters occurring after the Closing Date (the
“Projections”).  The Projections have been prepared in good faith by the Loan
Parties and based upon (i) the assumptions stated therein (which assumptions are
believed by the Loan Parties on the date hereof and the Closing Date to be
reasonable), (ii) accounting principles consistent with the historical audited
financial statements delivered pursuant to Section 3.04(a) above consistently
applied throughout the periods covered thereby, and (iii) the best information
available to the Loan Parties as of the date hereof and the Closing Date.
 
(d)           Since August 31, 2013, there has been no event, change,
circumstance, condition, development or occurrence that has had, or could
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect.
 

97

 

 

 
Section 3.05     Properties.  Each Company has good and marketable title to, or
valid leasehold interests in, all its Property material to its business, free
and clear of all Liens and irregularities, deficiencies and defects in title
except for Permitted Liens (or, in the case of Collateral, Permitted Collateral
Liens) and minor irregularities, deficiencies and defects in title that,
individually or in the aggregate, do not, and could not reasonably be expected
to, interfere with its ability to conduct its business as currently conducted or
to utilize such Property for its intended purpose.  No Company is in default
under any provision of any lease agreement to which it is a party with respect
to a leasehold interest in Real Property (including the Data Center Leases),
where such default could reasonably be expected to result in a Material Adverse
Effect.
 
Section 3.06     Intellectual Property.  (a) Each Company owns or is licensed to
use, free and clear of all Liens (other than Permitted Liens), all patents and
patent applications, trademarks, trade names, service marks, copyrights, domain
names and applications for registration thereof, and technology, trade secrets,
proprietary information, inventions, know-how and processes, in each case
necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
(b)           No claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
ownership, validity, registerability or enforceability of any such Intellectual
Property, nor does any Loan Party know of any valid basis for any such
claim.  The operation of each Company’s business as currently conducted and
proposed to be conducted and the use of such Intellectual Property by each
Company does not conflict with, infringe, misappropriate, dilute, misuse or
otherwise violate the rights of any Person, except for such claims,
infringements and violations which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Except pursuant
to licenses and other user agreements entered into by each Company in the
ordinary course of business which, in the case of licenses and user agreements
in existence on the Closing Date, are listed in Schedule 3.06(a), no Company has
done anything to authorize or enable any other Person to use any such
Intellectual Property.  Each Company has taken commercially reasonable actions
to protect the secrecy, confidentiality and value of all trade secrets used in
such Company’s business.
 
(c)           (i) To the knowledge of any Loan Party based on reasonable
investigations, there is no violation by others of any right of any Company with
respect to any Intellectual Property, other than such violations that,
individually or in the aggregate, could not reasonably be expected to materially
adversely affect the value or utility of the Intellectual Property or any
portion thereof material to the use and operation of the Collateral, (ii) to the
knowledge of any Loan Party based on reasonable investigations, no Company is
infringing upon or misappropriating any copyright, patent, trademark, trade
secret or other intellectual Property right of any other Person, (iii) no
Company is in breach of, or in default under, any license of Intellectual
Property by any other Person, to such Company, except in any case where such
breach or default, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and (iv) no proceedings have
been instituted or are pending against any Company or, to the knowledge of any
Loan Party, threatened, and no claim against any Company has been received by
any Company, alleging any such infringement or misappropriation, except to the
extent that such proceedings or claims, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
 

98

 

 

 
(d)           Neither the execution, delivery or performance of this Agreement
and the other Loan Documents, nor the consummation of the Transactions and the
other transactions contemplated hereby and thereby, will alter, impair or
otherwise affect or require the consent, approval or other authorization of any
other Person in respect of any right of any Company in any Intellectual
Property, except to the extent that such alteration, impairment, effect,
consent, approval or other authorization, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
(e)           No Company is subject to any settlement, covenant not to sue or
other instrument, agreement or other document, or any outstanding Order, which
may materially affect the validity or enforceability or restrict in any material
manner such Company’s use, licensing or transfer of any of the Intellectual
Property.
 
Section 3.07     Equity Interests and Subsidiaries.  (a)  Schedule 3.07(a) sets
forth a list of (i) Borrower and each Subsidiary of Borrower and its
jurisdiction of incorporation or organization as of the Closing Date and (ii)
the number of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of Equity Interests covered by
all outstanding options, warrants, rights of conversion or purchase and similar
rights on the Closing Date.  All Equity Interests of each Company are duly and
validly issued and are fully paid and non-assessable, and, other than the Equity
Interests of Borrower, are owned by Borrower, directly or indirectly, through
Wholly Owned Subsidiaries.  Each Loan Party is the record and beneficial owner
of, and has good and marketable title to, the Equity Interests pledged by (or
purporting to be pledged by) it under the Security Documents, free of any and
all Liens, rights or claims of other Persons, except the security interest
created by the Security Documents and any Permitted Liens that arise by
operation of applicable Legal Requirements and are not voluntarily granted, and,
as of the Closing Date, there are no outstanding warrants, options or other
rights (including derivatives) to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or Property that is convertible
into, or that requires the issuance or sale of, any such Equity Interests (or
any economic or voting interests therein).
 
(b)           Other than consents that have been obtained, no consent of any
Person, including any general or limited partner, any other member or manager of
a limited liability company, any shareholder, any other trust beneficiary or
derivative counterparty, is necessary or reasonably desirable (from the
perspective of a secured party) in connection with the creation, perfection or
first priority status (or the maintenance thereof) of the security interest of
the Collateral Agent in any Equity Interests pledged to the Collateral Agent
under the Security Documents or the exercise by the Collateral Agent or any
Lender of the voting or other rights provided for in the Security Documents or
the exercise of remedies in respect of such Equity Interests (or any economic or
voting interest therein).
 

99

 

 

 
(c)           An accurate organizational chart, showing the ownership structure
of Borrower and each Subsidiary as of the date hereof and as of the Closing
Date, and after giving effect to the Transactions, is set forth on Schedule
3.07(c) (which shall be permitted to be updated by Borrower before the Closing
Date).
 
Section 3.08     Litigation; Compliance with Legal Requirements.  (a) There are
no actions, suits, claims, disputes, proceedings or investigations at law or in
equity by or before any Governmental Authority, including the FCC and any PUC,
now pending or, to the knowledge of any Loan Party, threatened against or
affecting any Company or any business, Property or rights of any Company (i)
that purport to affect or involve any Loan Document or any of the Transactions,
the ability of any Company to perform its obligations under any Loan Document or
any of the Transaction Documents or the ability of any Company to consummate any
of the Transactions or (ii) that have resulted, or as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
 
Section 3.09     Agreements.  No Company is a party to any agreement or
instrument or subject to any corporate or other constitutional restriction, or
any restriction under its Organizational Documents that has resulted or could
reasonably be expected to result in a Material Adverse Effect.  No Company is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other agreement or instrument to
which it is a party or by which it or any of its Property is or may be bound,
where such default could reasonably be expected to result in a Material Adverse
Effect, and, to the knowledge of any Loan Party, no condition exists which, with
the giving of notice or the lapse of time or both, would constitute such a
default.  Schedule 3.09 attached hereto (as such Schedule may be updated from
time to time in accordance with Section 5.01(c)), accurately and completely
lists all Material Agreements to which any Company is a party which are in
effect on the date hereof (except after the Closing Date such Schedule
accurately and completely list all Data Center Leases to which any Company is a
party which are in effect on the date of the last Compliance Certificate) in
connection with the operation of the business conducted thereby and Borrower has
delivered to the Administrative Agent complete and correct copies of all such
Material Agreements, including any amendments, supplements or modifications with
respect thereto, and all such agreements are in full force and effect.
 
Section 3.10     Federal Reserve Regulations.  (a)  No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing, buying or carrying Margin Stock.
 
(b)           No part of the proceeds of any Credit Extension will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X.  The pledge of the Securities Collateral pursuant to the Security
Agreement does not violate such regulations.
 

100

 

 

 
Section 3.11     Investment Company Act, etc.  No Company is (a) an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, or required to be registered pursuant to, the
Investment Company Act of 1940, as amended, or (b) subject to regulation under
any Legal Requirement (other than Regulation X) that limits its ability to
incur, create, assume or permit to exist Indebtedness or grant any Contingent
Obligation in respect of Indebtedness.
 
Section 3.12     Use of Proceeds.  Borrower will use the proceeds of the Initial
Term Loans to finance the Transactions and pay any related fees and
expenses.  The proceeds of the Revolving Loans and the Swingline Loans are to be
used (i) on the Closing Date to pay upfront fees (or original issue discount)
and expenses in connection with the Credit Facilities and (ii) after the Closing
Date for working capital and general corporate purposes of Borrower and its
Subsidiaries, including Permitted Acquisitions and Dividends permitted under
Section 6.08.
 
Section 3.13     Taxes.  Each Company has (a) timely filed or caused to be
timely filed all federal, state, local and foreign Tax Returns and other
materials required to have been filed by it and all such Tax Returns are true
and correct in all material respects and (b) duly and timely paid or caused to
be duly and timely paid all Taxes (whether or not shown on any Tax Return) due
and payable by it and all assessments received by it, except Taxes that are
being contested in good faith by appropriate proceedings and for which such
Company has set aside on its books adequate reserves in accordance with
GAAP.  Each Company has made adequate provision in accordance with GAAP for all
Taxes not yet due and payable.  No Company has knowledge (or could reasonably
have knowledge upon due inquiry) of any proposed or pending tax assessments,
deficiencies, audits or other proceedings and no proposed or pending tax
assessments, deficiencies, audits or other proceedings have resulted, or could,
individually or in the aggregate, reasonably be expected to result, in a
Material Adverse Effect.  No Company has ever “participated” in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4.  No
Company is party to any tax sharing or similar agreement.
 
Section 3.14     No Material Misstatements.  Borrower has disclosed to the
Lenders all agreements, instruments and corporate and other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  Neither the Confidential Information
Memorandum nor any of the other reports, financial statements, certificates,
Borrowing Requests or other information furnished by or on behalf of Borrower to
the Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or delivered pursuant thereto (as modified or supplemented by
other information so furnished) contained or contains any material misstatement
of fact or omitted or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading as of the date such information is dated or certified;
provided that, with respect to projected financial information, Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 

101

 

 

 
Section 3.15     Labor Matters.  There are no strikes, lockouts or slowdowns
against any Company pending or, to the best of the knowledge of the Loan
Parties, threatened that have resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.  The hours worked by and payments made to
employees of any Company have not been in violation of the Fair Labor Standards
Act of 1938, as amended, or any other applicable Legal Requirement dealing with
such matters in any manner that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.  All payments due from any Company, or
for which any claim may be made against any Company, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Company except to the extent that
the failure to do so has not resulted in, and could not reasonably be expected
to result in, a Material Adverse Effect.  The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which any Company
is bound.
 
Section 3.16     Solvency.  Both immediately before and immediately after the
consummation of the Transactions to occur on the Closing Date and immediately
following the making of each Credit Extension and after giving effect to the
application of the proceeds of each Credit Extension, (a) the fair value of the
properties of each Loan Party will exceed its debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the Property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; (d) each Loan Party will not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed, contemplated or about
to be conducted following the Closing Date and; and (e) each Loan Party is
“solvent” within the meaning given to that term and similar terms under any
United States federal or state laws relating to fraudulent transfers and
conveyances.
 
Section 3.17     Employee Benefit Plans.  (a)  Each Company and each of its
ERISA Affiliates is in material compliance with all applicable Legal
Requirements, including all applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder, with respect to all
Employee Benefit Plans.  Each Employee Benefit Plan complies in all material
respects, and is operated and maintained in compliance in all material respects,
with all applicable Legal Requirements, including all applicable provisions of
ERISA and the Code and the regulations and published interpretations
thereunder.  Each Employee Benefit Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination from the
Internal Revenue Service for all required amendments and nothing has occurred
which would prevent, or cause the loss of, such qualification.
 
(b)           No ERISA Event has occurred or is expected to occur.  No Pension
Plan has any Unfunded Pension Liability.  Within the last six years, no Pension
Plan has been terminated, whether or not in a “standard termination” as that
term is used in Section 4041 of ERISA, nor has any Pension Plan (determined at
any time within the last six years) with an Unfunded Pension Liability been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Company or any of its ERISA Affiliates.  Using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of any Company or any
of its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, have not resulted in, and could not reasonably be
expected to result in, a Material Adverse Effect.
 

102

 

 

 
(c)           With respect to Canadian Pension Plans:  (i) as of the Closing
Date, no steps have been taken to terminate any Canadian Pension Plan (wholly or
in part) which could result in any Company being required to make an additional
contribution to the Canadian Pension Plan; (ii) no Canadian Pension Plan is a
“defined benefit” pension plan governed by the Pension Benefits Act (Ontario),
(iv) all contributions (including employee contributions made by authorized
payroll deductions or other withholdings) required to be made in accordance with
all applicable Legal Requirements and the terms of each Canadian Pension Plan
have been made in accordance with all applicable Legal Requirements and the
terms of each Canadian Pension Plan; and (v) each Canadian Pension Plan and
Canadian Welfare Plan is maintained in all material respects in compliance with
all applicable Legal Requirements.
 
(d)           To the extent applicable, each Foreign Plan has been maintained in
substantial compliance with its terms and with the requirements of all Legal
Requirements and has been maintained, where required, in good standing with
applicable regulatory authorities.  No Company has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan.  The present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Plan which is funded, determined as of the end of the
most recently ended, fiscal year of the respective Company on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the Property of such Foreign Plan, and for each Foreign Plan which is
not funded, the obligations of such Foreign Plan are properly accrued.
 
Section 3.18     Environmental Matters.  Except for the matters described on
Schedule 3.18 and except with respect to any other matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
Environmental Claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
 
Section 3.19     Insurance.  Schedule 3.19 sets forth a true, complete and
accurate description in reasonable detail and in all material respects of all
insurance maintained by each Company as of the Closing Date.  Each Company has
insurance in such amounts and covering such risks and liabilities as are
customary for companies of a similar size engaged in similar businesses in
similar locations.  All insurance maintained by the Companies is in full force
and effect, all premiums have been duly paid, no Company has received notice of
violation, invalidity or cancellation thereof.  All Real Property of each
Company, and the use, occupancy and operation thereof, comply in all material
respects with all Insurance Requirements, and there exists no default under any
Insurance Requirement.
 

103

 

 

 
Section 3.20     Mortgages.  Each Mortgage is effective to create, in favor of
the Collateral Agent, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable first priority Liens on, and security interests in,
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder and the proceeds thereof, subject only to Permitted
Collateral Liens, and when the Mortgages are filed in the offices specified on
Schedule 3.20 (or, in the case of any Mortgage executed and delivered after the
date thereof in accordance with the provisions of Section 5.11, 5.12 and Section
5.15, as applicable, when such Mortgage is filed in the offices specified in the
local counsel opinion delivered with respect thereto in accordance with the
provisions of Section 5.11, 5.12 and Section 5.15, as applicable, the Mortgages
shall constitute fully perfected first priority Liens on, and security interests
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, in each case prior and superior in right to
any other Person, other than Permitted Collateral Liens.
 
Section 3.21     Anti-Terrorism Law; Foreign Corrupt Practices Act.  (a)  No
Company and, to the knowledge of each Company, none of its Affiliates is in
violation of, or shall use any proceeds of the Loans or the Letters of Credit in
violation of, any Legal Requirements relating to (i) terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot
Act”), the Criminal Code (Canada) and the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) and, in each case, the regulations
promulgated thereunder (collectively, the “Canadian Anti-Terrorism Laws”), and
(ii) OFAC and Canadian Sanctions.
 
(b)           No Company and to the knowledge of each Company, no Affiliate or
agent of any Company acting or benefiting in any capacity in connection with the
making of any Loan or the issuance, renewal or extension of any Letter of
Credit, is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or to any
Canadian economic sanctions, including under the Special Economic Measures Act
(Canada), the United Nations Act (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada) and the Criminal Code (Canada) and, in each case,
the regulations promulgated thereunder (“Canadian Sanctions”); and Borrower will
not directly or indirectly use the proceeds of the Loans or the Letters of
Credit or otherwise make available such proceeds to any Person or entity, for
the purpose of financing the activities of any Person or entity currently
subject to any U.S. sanctions administered by OFAC or any Canadian Sanctions.
 
(c)           No Company and, to the knowledge of each Company, no Affiliate or
agent of any Company acting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in clause
(b) above, (ii) deals in, or otherwise engages in any transaction relating to,
any Property or interests in Property blocked or frozen pursuant to the
Executive Order or any Canadian Sanctions, or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law or any Canadian Sanctions.
 

104

 

 

 
(d)           No Company nor any director or officer, nor to the knowledge of
the Loan Parties, any agent, employee or other Person acting, directly or
indirectly, on behalf of any Company, has, in the course of its actions for, or
on behalf of, any Company, directly or indirectly (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977 or the Corruption of Foreign Public
Officials Act (Canada); or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.
 
Section 3.22     Security Documents.  (a) The Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable security interests in, the Security Agreement
Collateral and, (i) when financing statements (including fixture filings and
transmitting utility filings, as applicable)  and other filings in appropriate
form are filed in the offices specified in the Perfection Certificate (as
updated in accordance with the terms hereof) and (ii) upon the taking of
possession or control by the Collateral Agent of the Security Agreement
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Document), the Liens created by the Security Agreement
shall constitute fully perfected security interests in, all right, title and
interest of the grantors thereunder in the Security Agreement Collateral (other
than (A) the Intellectual Property constituting Collateral, except to the extent
that the filing of a financing statement is sufficient to perfect a Lien in such
Intellectual Property, and (B) such Security Agreement Collateral in which a
security interest cannot be perfected under the UCC as in effect at the relevant
time in the relevant jurisdiction by (x) the filing of the financing statements
and other filings referred to in clause (i) of this Section 3.22(a) or (y) the
taking of possession or control to the extent required by each Security
Document), in each case subject to no Liens other than Permitted Liens.
 
(b)           When (i) the Security Agreement or a short form thereof is filed
in the United States Patent and Trademark Office and the United States Copyright
Office, and (ii) financing statements (including fixture filings and
transmitting utility filings, as applicable) and other filings in appropriate
form are filed in the offices specified in the Perfection Certificate (as
updated in accordance with the terms hereof), the Liens created by such Security
Agreement shall constitute in the United States fully perfected Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Intellectual Property Collateral (as defined in such Security Agreement),
in each case, if and to the extent a security interest in such Intellectual
Property Collateral can be perfected solely by such filings.
 
Section 3.23     Acquisition Documents; Status of Obligations as Senior
Indebtedness, etc. (a) Each of Borrower and Acquiror has the power and authority
to enter into the Acquisition Documents to which it is a party and has duly
authorized, executed and delivered such Acquisition Documents.  The Acquisition
Documents constitute the legal, valid and binding obligations of Borrower and
Acquiror party thereto enforceable against Borrower and Acquiror in accordance
with its terms (except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
fights generally and by principles of equity).
 

105

 

 

 
(b)           All Obligations, including those to pay principal of and interest
(including post-petition interest, whether or not allowed as a claim under
bankruptcy or similar laws) on the Loans and Reimbursement Obligations, and fees
and expenses in connection therewith, constitute “Senior Indebtedness” or
similar term with respect to all Subordinated Indebtedness.
 
Section 3.24     License Subsidiaries.
 
Each License Subsidiary has no significant assets (other than the Regulatory
Licenses held by it) or material liabilities (other than under the other Loan
Documents to which it is a party).
 
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS
 
Section 4.01     Conditions to Initial Credit Extension.  The obligation of each
Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.01.
 
(a)           Loan Documents.  All legal matters incident to this Agreement, the
Credit Extensions hereunder and the other Loan Documents shall be satisfactory
to the Lenders, to the Issuing Bank and to the Administrative Agent and there
shall have been delivered to the Administrative Agent a properly executed
counterpart of each of the Loan Documents and the Perfection Certificate.
 
(b)           Corporate Documents.  The Administrative Agent shall have
received:
 
(i)           a certificate of the secretary or assistant secretary of each Loan
Party dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its incorporation or organization, as the case may be, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of Borrower, the Credit Extensions hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect
and (C) as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party (together with a certificate of another officer as to
the incumbency and specimen signature of the secretary or assistant secretary
executing the certificate required by this clause (i));
 

106

 

 

 
(ii)          a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State; and
 
(iii)         such other documents, instruments or certificates as the Lenders,
the Issuing Bank or the Administrative Agent may reasonably request.
 
(c)           Officers’ Certificate.  The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by a Financial Officer
of Borrower, confirming compliance with the conditions precedent set forth in
this Section 4.01.
 
(d)           Financings and Other Transactions, Etc.  The Transactions shall
have been consummated or will be consummated concurrently with or immediately
following the borrowing of the Initial Term Loans, and the receipt by the
Acquiror of the proceeds of the foregoing, and the Target shall have become, or
will contemporaneously on the Closing Date become, a Wholly Owned Subsidiary of
Borrower.  The Purchase Agreement shall be in form and substance reasonably
satisfactory to Jefferies Finance LLC, as Arranger (acting in consultation with
PNC Capital Markets LLC, as Arranger) (and each of the Arrangers hereby agree
that the Purchase Agreement provided to it on October 30, 2013 is acceptable to
it), and the Purchase Agreement shall not have been amended, modified or waived
in any manner materially adverse to the interests of the Lenders or the
Arrangers in their respective capacities as such without the consent of
Jefferies Finance LLC, as Arranger (acting in consultation with PNC Capital
Markets LLC, as Arranger) (it being understood and agreed that (1) any decrease
in the per share consideration paid in an amount less than 10% shall be deemed
to be adverse to the interest of the Lenders and the Arrangers unless such
decrease is utilized to reduce the Term Loan Commitments, (2) any decrease in
the per share consideration paid in an amount equal to or greater than 10% shall
be deemed to be adverse to the interest of the Lenders and the Arrangers, (3)
any change to the definition of “Material Adverse Effect” in the Purchase
Agreement or similar definition shall be deemed to be adverse to the interests
of the Lenders and the Arrangers, and (4) any modifications to any of the
provisions relating to the Administrative Agent’s, the Collateral Agent’s, the
Arrangers’ or any Lender’s liability, jurisdiction or status as a third party
beneficiary under the Purchase Agreement shall be deemed to be adverse to the
interests of the Lenders and the Arrangers).
 
(e)           Refinancing of Existing Debt.  Concurrently with the consummation
of the Acquisition, the Refinancing shall have been consummated, all commitments
relating thereto shall have been terminated, and all liens or security interests
related thereto shall have been (or concurrently with the initial funding of the
Credit Facilities will be) terminated or released.  The Administrative Agent
shall have received a “pay-off” letter in form and substance reasonably
satisfactory to the Administrative Agent with respect to all Indebtedness being
refinanced in the Refinancing and the Administrative Agent shall have received
from any Person holding any Lien securing any such Indebtedness, such UCC or
PPSA (or equivalent) termination statements, mortgage releases, releases of
assignments of leases and rents, releases of security interests in Intellectual
Property and other instruments, in each case in proper form for recording or
filing, as the Administrative Agent shall have reasonably requested to release
and terminate of record the Liens securing such Indebtedness.  Immediately after
giving effect to the Transactions, no Company shall have outstanding any
Indebtedness or Preferred Stock (or direct or indirect guarantee or other credit
support in respect thereof) other than (i) the Loans and Credit Extensions
hereunder, (ii) the Indebtedness listed on Schedule 6.01(b), (iii) Capital Lease
Obligations of Borrower or the Target in existence on October 30, 2013 and
reflected in Borrower’s or the Target’s consolidated balance sheets for the
fiscal quarter ended September 30, 2013 and (iv) additional Capital Lease
Obligations of Borrower incurred after October 30, 2013 in the ordinary course
of business in an aggregate amount not to exceed $5,000,000.
 

107

 

 

 
(f)           Opinions of Counsel.  The Administrative Agent shall have
received, on behalf of itself, the other Agents, the Arrangers, the Lenders and
the Issuing Bank, a favorable written opinion of (i) Warner Norcross & Judd LLP,
special counsel for the Loan Parties, substantially to the effect set forth in
Exhibit N-1 and (ii) Jones Day, special counsel for the Administrative Agent,
substantially to the effect set forth in Exhibit N-2, in each case (A) dated the
Closing Date, (B) addressed to the Agents, the Issuing Bank and the Lenders and
(C) covering such matters relating to the Loan Documents and the Transactions as
the Administrative Agent shall reasonably request, and (iii) a copy of each
legal opinion delivered under the other Transaction Documents, accompanied by
reliance letters from the party delivering such opinion authorizing the Agents,
Lenders and the Issuing Bank to rely thereon as if such opinion were addressed
to them.
 
(g)           Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate (a “Solvency Certificate”) in the form of
Exhibit M, dated the Closing Date and signed by the chief executive officer of
Borrower.
 
(h)           Notice.  The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03.
 
(i)            Representation and Warranties.  As of the Closing Date, each of
the representations and warranties relating to any Company other than the
Acquired Business set forth in Article III or in any other Loan Document, each
of the Specified Purchase Agreement Representations and each of the Specified
Representations shall be true and correct in all material respects (other than
Section 3.21, which shall be true and correct in all respects) on and as of the
Closing Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (or in all respects, as the case may be) on and
as of such earlier date); provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on and as of the Closing Date.
 
(j)            Purchase Agreement MAE.  Since the date of the Purchase
Agreement, no Purchase Agreement Material Adverse Effect shall have occurred.
 

108

 

 

 
(k)          Fees.  The Arrangers and Administrative Agent shall have received
all Fees (including any fees to be paid for the account of any Lender on the
Closing Date that Borrower has previously agreed to in writing) and other
amounts due and payable on or before the Closing Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including the
premiums and recording taxes and fees and the legal fees and expenses of Jones
Day and McCarthy Tétrault LLP (Canada), each as special counsel to the
Administrative Agent and Jefferies Finance LLC, as Arranger, and the fees and
expenses of any local counsel, foreign counsel, appraisers, consultants and
other advisors) required to be reimbursed or paid by the Loan Parties hereunder
or under any other Loan Document.
 
(l)           Personal Property Requirements.  The Collateral Agent shall have
received:
 
(i)            all certificates, agreements or instruments representing or
evidencing the Securities Collateral accompanied by instruments of transfer and
stock powers undated and endorsed in blank;
 
(ii)            the Intercompany Note executed by and among the Companies,
accompanied by an endorsement to the Intercompany Note in the form attached
thereto, undated and endorsed in blank by each of the Loan Parties;
 
(iii)           all other certificates, agreements, including control
agreements, or instruments necessary to perfect the Collateral Agent’s security
interest in all Chattel Paper, all Instruments, all Deposit Accounts identified
in Schedule 16 to the Perfection Certificate and all Investment Property of each
Loan Party (as each such term is defined in, and to the extent required by, the
Security Agreement);
 
(iv)           UCC financing statements (including fixture filings and
transmitting utility filings, as applicable) in appropriate form for filing
under the UCC, filings with the United States Patent and Trademark Office and
United States Copyright Office and such other documents under applicable Legal
Requirements in each jurisdiction as may be necessary or appropriate or, in the
opinion of the Collateral Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents and, with respect to all UCC
financing statements (including fixture filings and transmitting utility
filings, as applicable)  required to be filed pursuant to the Loan Documents,
evidence satisfactory to the Collateral Agent that Borrower has retained, at its
sole cost and expense, a service provider acceptable to the Collateral Agent for
the tracking of all such financing statements and notification to the Collateral
Agent, of, among other things, the upcoming lapse or expiration thereof;
 
(v)            certified copies, each as of a recent date, of (w) the UCC
searches required by the Perfection Certificate, (x) United States Patent and
Trademark Office and United States Copyright Office searches with respect to
each Loan Party, (y) tax and judgment lien searches, bankruptcy and pending
lawsuit searches or equivalent reports or searches listing all effective lien
notices or comparable documents that name any Company as debtor and that are
filed in the state and county jurisdictions in which any Company is organized or
maintains its principal place of business, and (z) such other searches that the
Collateral Agent deems necessary or appropriate;
 

109

 

 

 
(vi)           with respect to each location set forth on Schedule 4.01(l)(vi),
a Landlord Access Agreement or Bailee Letter, as applicable; and
 
(vii)          evidence reasonably acceptable to the Collateral Agent of payment
or arrangements for payment by the Loan Parties of all applicable filing or
recording taxes, fees, charges, costs and expenses required for the filing or
recording of the Security Documents.
 
(m)           Real Property.  The Collateral Agent shall have received:
 
(i)             a Mortgage encumbering each Mortgaged Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any leasehold
interest (solely to the extent relating to a “company-controlled” data center)
in such Mortgaged Property, and otherwise in form for recording or filing in the
recording or filing office of each applicable governmental subdivision where
each such Mortgaged Property is situated, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof to create a lien under applicable Legal
Requirements, and such financing statements (including fixture filings and
transmitting utility filings, as applicable) and any other instruments necessary
to grant a mortgage Lien under the laws of any applicable jurisdiction, all of
which shall be in form and substance satisfactory to the Collateral Agent;
 
(ii)            with respect to each Mortgaged Property, such consents,
approvals, amendments, supplements, estoppels, tenant subordination and
non-disturbance agreements, memoranda of leases or other instruments as are
necessary to consummate the Transactions or as shall reasonably be deemed
necessary by the Collateral Agent in order for the owner or holder of the fee or
leasehold interest constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property;
 
(iii)           with respect to each Mortgage, a policy of title insurance (or
marked up title insurance commitment having the effect of a policy of title
insurance) insuring the Lien of such Mortgage as a valid first mortgage Lien on
the Mortgaged Property and fixtures described therein in the amount equal to not
less than 100% of the Fair Market Value of such Mortgaged Property and fixture
or other value acceptable to the Collateral Agent, which Fair Market Value (or
such other value) as of the Closing Date is set forth on Schedule 4.01(m)(iii),
which policy (or such marked-up commitment) (each, a “Title Policy”) shall (A)
be issued by the Title Company, (B) to the extent necessary, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be acceptable to the Collateral Agent, (C) contain a “tie-in” or “cluster”
endorsement, if available under applicable Legal Requirements (i.e., policies
which insure against losses regardless of location or allocated value of the
insured Property up to a stated maximum coverage amount), (D) have been
supplemented by such endorsements (or where such endorsements are not available,
opinions of special counsel, architects or other professionals reasonably
acceptable to the Collateral Agent) as shall be reasonably requested by the
Collateral Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, variable rate, environmental lien,
subdivision, separate tax lot, revolving credit, and so-called comprehensive
coverage over covenants and restrictions), and (E) contain no exceptions to
title other than exceptions reasonably acceptable to the Collateral Agent;
 

110

 

 

 
(iv)           with respect to each Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy/ies and
endorsements contemplated above;
 
(v)            evidence reasonably acceptable to the Collateral Agent of payment
by Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;
 
(vi)           with respect to each Real Property or Mortgaged Property, copies
of all Leases in which any Loan Party holds the lessor’s interest or other
agreements relating to possessory interests, if any.  To the extent any of the
foregoing affect any Mortgaged Property, such agreement shall be subordinate to
the Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement, and shall otherwise be reasonably acceptable to the
Collateral Agent; and
 
(vii)          with respect to each Real Property or Mortgaged Property, each
Loan Party shall have made all notifications, registrations and filings, to the
extent required by, and in accordance with, all Governmental Real Property
Disclosure Requirements applicable to such Real Property or Mortgaged Property.
 
(n)           Insurance.  The Administrative Agent shall have received a copy
of, or a certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent and the
Collateral Agent.
 
(o)           Bank Regulatory Documentation.  The Administrative Agent and the
Lenders shall have received, in form and substance satisfactory to them, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable Anti-Terrorism Laws or “know-your-customer” Legal
Requirements, including the Executive Order.
 

111

 

 

 
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, to the extent any Collateral (other than to the extent that a Lien on
such Collateral may be perfected (x) by the filing of a financing statement
under the Uniform Commercial Code, the Personal Property Security Act or the
Civil Code of Quebec, (y) by the delivery of stock certificates and stock powers
for each of Borrower’s Domestic Subsidiaries and, upon the consummation of the
Acquisition, Borrower’s Canadian Subsidiaries which are required to be delivered
under the Security Documents or (z) by the filing of a security agreement on the
applicable form with the United States Patent and Trademark Office or the United
States Copyright Office) is not or cannot be perfected on the Closing Date after
the Loan Parties use of commercially reasonable efforts to do so, the perfection
of a Lien in such Collateral shall not constitute a condition precedent to the
availability of the Credit Facilities and the making of the initial Credit
Extensions on the Closing Date, but shall be required to be perfected in
accordance with Section 5.15.
 
Section 4.02     Conditions to All Credit Extensions.  The obligation of each
Lender and each Issuing Bank to make any Credit Extension (excluding the initial
Credit Extension on the Closing Date) shall be subject to, and to the
satisfaction of, each of the conditions precedent set forth below.
 
(a)           Notice.  The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).
 
(b)           No Default.  Borrower and each other Loan Party shall be in
compliance in all material respects with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and, at the time of and immediately after giving effect to such Credit Extension
and the application of the proceeds thereof, no Default or Event of Default
shall have occurred and be continuing on such date.
 
(c)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party set forth in Article III or in any other Loan
Document shall be true and correct in all material respects (other than Section
3.21, which shall be true and correct in all respects) on and as of the date of
such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects (or in all respects, as the case may
be) on and as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.
 

112

 

 

 
Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 (and, for Credit Extensions on the
Closing Date, Section 4.01) have been satisfied.  Borrower shall provide such
information (including calculations in reasonable detail of the covenants in
Section 6.10) as the Administrative Agent may reasonably request to confirm that
the conditions in Sections 4.01 and 4.02 have been satisfied.  For purposes of
determining satisfaction of the conditions specified in Section 4.01 and, after
the Closing Date, Section 4.02, by releasing its signature page hereto or to an
Assignment and Assumption, each Agent and each Lender that has signed this
Agreement or an Assignment and Assumption shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to such Agent or such Lender, as the case may be.
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
Each Company warrants, covenants and agrees with the Administrative Agent, the
Collateral Agent, the Issuing Bank and each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, each Loan Party
will, and will cause each of its Subsidiaries to:
 
Section 5.01     Financial Statements, Reports, etc.  Furnish to the
Administrative Agent for distribution to the Lenders:
 
(a)           Annual Reports.  As soon as available and in any event within 90
days after the end of each fiscal year (but no later than the date on which
Borrower would be required to file a Form 10K under the Exchange Act if it were
subject to Sections 15 and 13(d) of the Exchange Act), (i) the audited
consolidated balance sheet of Borrower and its Subsidiaries (excluding
Subsidiaries carried as investments under GAAP) as of the end of such fiscal
year and related consolidated statements of income, cash flows and stockholders’
equity for such fiscal year, in comparative form with such financial statements
as of the end of, and for, the preceding fiscal year, and notes thereto, all
prepared in accordance with GAAP and accompanied by an opinion of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing reasonably satisfactory to the Administrative Agent (which
opinion shall not be qualified as to scope or contain any going concern or other
qualification or exemption), stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Borrower and such Subsidiaries as of the dates
and for the periods specified in accordance with GAAP and (ii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal year, as compared to the previous fiscal year and budgeted amounts
(including commentary on (x) any material developments or proposals affecting
Borrower and its Subsidiaries or their businesses and (y) the reasons for any
significant variations from the Projections for such period and the figures for
the corresponding period in the previous fiscal year);
 

113

 

 

 
(b)           Quarterly Reports.  As soon as available and in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year (but no later than the date on which Borrower would be required to file a
Form 10Q under the Exchange Act if it were subject to Sections 15 and 13(d) of
the Exchange Act), (i) the consolidated balance sheet of Borrower and its
Subsidiaries (excluding Subsidiaries carried as investments under GAAP) as of
the end of such fiscal quarter and related consolidated statements of income and
cash flows for such fiscal quarter and for the then elapsed portion of the
fiscal year, in comparative form with the consolidated statements of income and
cash flows for the comparable periods in the previous fiscal year, and notes
thereto, all prepared in accordance with GAAP and accompanied by a certificate
of a Financial Officer stating that such financial statements fairly present, in
all material respects, the consolidated financial condition, results of
operations and cash flows of Borrower and such Subsidiaries as of the date and
for the periods specified in accordance with GAAP consistently applied, and on a
basis consistent with audited financial statements referred to in clause (a) of
this Section 5.01, subject to normal year-end audit adjustments and the absence
of footnotes and (ii) a management’s discussion and analysis of the financial
condition and results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the comparable periods in the
previous fiscal year and budgeted amounts (including commentary on (x) any
material developments or proposals affecting Borrower and its Subsidiaries or
their businesses and (y) the reasons for any significant variations from the
Projections for such period and the figures for the corresponding period in the
previous quarter year);
 
(c)           Financial Officer’s Certificate.  Concurrently with any delivery
of financial statements under Section 5.01(a) or (b) above, a Compliance
Certificate (i) certifying that no Default or Event of Default has occurred or,
if such a Default or Event of Default has occurred, specifying in reasonable
detail the nature and extent thereof and any corrective action taken or proposed
to be taken with respect thereto, (ii) setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the covenants contained in Section 6.10 and the Cumulative Credit Availability,
(iii) setting forth the total assets of all Immaterial Subsidiaries as of the
last day of the most recently ended Test Period and the Consolidated EBITDA
attributable to all Immaterial Subsidiaries for such Test Period (iv) containing
all updates to Schedule 3.09 with respect to Data Center Leases from the
previous Compliance Certificate and (v) in the case of delivery of financial
statements under Section 5.01(a) above, setting forth (1) Borrower’s calculation
of Excess Cash Flow and Retained Excess Cash Flow and (2) the total assets and
total liabilities of each first-tier Foreign Subsidiary, together with its
Subsidiaries taken as a whole;
 

114

 

 

 
(d)           Financial Officer’s Certificate Regarding
Collateral.  Concurrently with any delivery of financial statements under
Section 5.01(a) above, a certificate of a Financial Officer certifying that as
of the date thereof (i) all UCC financing statements (including fixture filings
and transmitting utility filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a sufficient description of the Collateral have been
filed of record in each governmental, municipal or other appropriate office in
each jurisdiction necessary to protect, perfect or maintain the perfection or
priority of the Liens under the Security Documents for a period of not less than
18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period), and (ii)
all possessory Collateral required to be delivered to the Collateral Agent or
the Administrative Agent pursuant to the Security Documents has been so
delivered;
 
(e)           Public Reports.  Promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements, notices
and other materials or information filed by any Company with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of the Securities and Exchange Commission, or with any national
securities exchange, or distributed to holders of its Indebtedness pursuant to
the terms of the documentation governing such Indebtedness (or any trustee,
agent or other representative therefor), as the case may be;
 
(f)            Management Letters.  Promptly after the receipt thereof by any
Company, a copy of any “management letter” or similar document received by any
such Person from its certified public accountants and the management’s responses
thereto;
 
(g)           Budgets.  As soon as available and in any event within 90 days
after the end of each fiscal year of Borrower (but no later than any delivery of
financial statements under Section 5.01(a)), a budget in form reasonably
satisfactory to the Administrative Agent (including budgeted statements of
income for each of Borrower’s and its Subsidiaries’ business units and sources
and uses of cash and balance sheets) prepared by Borrower for (i) each fiscal
quarter of such fiscal year prepared in detail and (ii) such fiscal year and the
immediately two succeeding fiscal years (except that no budget is required to be
provided for any fiscal year after the fiscal year in which the Final Maturity
Date occurs) in summary form, in each case, of Borrower and its Subsidiaries,
with appropriate presentation and discussion in reasonable detail of the
principal assumptions upon which such budget is based, accompanied by a
certificate of a Financial Officer of Borrower certifying that the budget of
Borrower and its Subsidiaries is a reasonable estimate for the period covered
thereby; it being agreed that the form of budget most recently delivered to the
Administrative Agent prior to the Closing Date is satisfactory to the
Administrative Agent for the purposes of this clause (g);
 
(h)           Certification of Public Information.  Borrower and each Lender
acknowledges that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.01 or otherwise
are being distributed through a Platform, any document or notice that Borrower
has not specifically labeled “Public-Contains Only Public Information” shall not
be posted on that portion of the Platform designated for such Public
Lenders.  If Borrower has not so labeled a document or notice delivered pursuant
to this Section 5.01, the Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material Non-Public Information with respect to Borrower,
its Subsidiaries and their securities.  Notwithstanding anything in any Loan
Document to the contrary, documents required to be delivered pursuant to Section
5.01(a)(i) and (b)(i) may be posted on that portion of the Platform designated
for Public Lenders regardless of whether Borrower has or has not specifically
labeled any such document “Public-Contains Only Public Information;”
 

115

 

 

 
(i)            Regulatory Information.  Promptly, from time to time, copies of
such reports and written information to and from any Governmental Authority,
including the FCC and any PUC, with jurisdiction over the Property or business
of any Company, as the Administrative Agent may reasonably request; and
 
(j)            Other Information.  Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, or the
environmental condition of any Real Property, as the Administrative Agent or any
Lender may reasonably request.  Each Lender acknowledges that the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to in this Section 5.01, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery
(from the Administrative Agent) of or maintaining its copies of such documents.
 
Documents required to be delivered pursuant to Section 5.01(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and shall be deemed to have been delivered
on the date (1) on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the Internet and gives written notice thereof
to the Administrative Agent; or (2) on which such documents are posted on a U.S.
government website or on Borrower’s behalf on an Internet or intranet website,
if any, in each case, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).
 
Section 5.02     Litigation and Other Notices.  Furnish to the Administrative
Agent (who shall  distribute to the Lenders) written notice of the following
promptly (and, in any event, within 10 Business Days (or, in the case of
Section 5.02(a), within 5 Business Days) following the occurrence thereof):
 
(a)           any Default or Event of Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
 
(b)           the filing or commencement of, or any threat or notice of
intention of any Person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity or otherwise by or before any
Governmental Authority, (i) against any Company or any Affiliate thereof that
has had, or could reasonably be expected to result in, a Material Adverse
Effect, (ii) with respect to any Loan Document or (iii) with respect to any of
the other Transactions;
 

116

 

 

 
(c)           any development that has resulted, or could reasonably be expected
to result, in a Material Adverse Effect;
 
(d)           the occurrence of a Casualty Event in excess of $5,000,000
(whether or not covered by insurance);
 
(e)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;
 
(f)           the receipt by any Company of any notice of any Environmental
Claim, Release or violation of or potential liability under, or knowledge by any
Company that there exists a condition that has resulted, or could reasonably be
expected to result, in an Environmental Claim, Release or a violation of or
liability under, any Environmental Law, except for Environmental Claims,
Releases, violations and liabilities the consequence of which, in the aggregate,
have not subjected and could not be reasonably be expected to subject the
Companies collectively to liabilities exceeding $5,000,000; and
 
(g)           (i) the incurrence of any Lien (other than Permitted Collateral
Liens) on, or claim asserted against, all or any portion of the Collateral
having a Fair Market Value of $5,000,000 or more or (ii) the occurrence of any
other event which could reasonably be expected to materially adversely affect
the value of the Collateral.
 
Section 5.03     Existence; Businesses and Properties.  (a)  Do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and take all commercially reasonable action to
maintain all rights and franchises, licenses and permits material to its
business, except as otherwise expressly permitted under Section 6.05 or Section
6.06.
 
(b)           Do or cause to be done all things that are commercially reasonable
and necessary to maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Borrower and its Subsidiaries and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof, consistent with past practice.
 
Section 5.04     Insurance.  (a)  Keep its insurable Property adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including insurance with respect to Mortgaged Properties and other properties
material to the business of the Companies against such casualties and
contingencies and of such types and in such amounts with such deductibles and
provisions for minimum claim amounts as is customary in the case of similar
businesses operating in the same or similar locations, including (i) physical
hazard insurance on an “all risk” basis, (ii) commercial general liability
against claims for bodily injury, death or Property damage covering any and all
insurable claims, (iii) explosion insurance in respect of any boilers, machinery
or similar apparatus constituting Collateral, (iv) business interruption
insurance, (v) worker’s compensation insurance and such other insurance as may
be required by any Legal Requirement and (vi) such other insurance against risks
(including “key-man” life insurance) as the Administrative Agent may from time
to time require (in each case, such policies to be in such form and amounts and
having such coverage as may be reasonably satisfactory to the Administrative
Agent and the Collateral Agent); provided that with respect to physical hazard
insurance, (x) neither the Collateral Agent nor the applicable Company shall
agree to the adjustment of any claim thereunder without the consent of the other
(such consent not to be unreasonably conditioned, withheld or delayed), and (y)
no consent of any Company shall be required during an Event of Default.
 

117

 

 

 
(b)           Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly (and, in any event, within 10 Business
Days) deliver to the Administrative Agent and the Collateral Agent a duplicate
original copy of such policy or policies.
 
(c)           With respect to each Mortgaged Property, obtain flood insurance
(which may take the form of a separate policy or be included as part of
Borrower’s casualty insurance policy) in such total amount as the Administrative
Agent or the Required Lenders may from time to time reasonably require, if at
any time the area in which any improvements located on any Mortgaged Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973.
 
(d)           No Loan Party that is an owner of any Mortgaged Property shall
take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could reasonably be the basis for
a defense to any claim under any Insurance Policy maintained in respect of the
Premises, and each Loan Party shall otherwise comply in all material respects
with all Insurance Requirements in respect of the Premises; provided, however,
that each Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 5.04 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.
 

118

 

 

 
Section 5.05     Obligations and Taxes.  Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its Property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, services, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien other than a Permitted Lien upon such properties or
any part thereof; provided that such payment and discharge shall not be required
with respect to any such Tax, assessment, charge, levy or claim so long as (i)
the validity or amount thereof shall be contested in good faith by appropriate
proceedings timely instituted and diligently conducted and the applicable
Company shall have set aside on its books adequate reserves or other appropriate
provisions with respect thereto in accordance with GAAP, and (ii) such contest
operates to suspend collection of the contested obligation, Tax, assessment or
charge and enforcement of a Lien other than a Permitted Lien.
 
Section 5.06     Employee Benefits.  (a)  Comply in all material respects with
all applicable Legal Requirements, including the applicable provisions of ERISA
and the Code with respect to all Employee Benefit Plans and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within five
Business Days after any Responsible Officer of any Company or any ERISA
Affiliate of any Company knows or has reason to know that, any ERISA Event or
other event with respect to an Employee Benefit Plan has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Companies or any of their ERISA Affiliates in an aggregate
amount exceeding $2,500,000 or the imposition of a Lien, a statement of a
Financial Officer of Borrower setting forth details as to such ERISA Event and
the action, if any, that the Companies propose to take with respect thereto, and
(y) upon request by the Administrative Agent, copies of (i) any annual report
(Form 5500 Series) filed by any Company or any of its ERISA Affiliates with the
Employee Benefits Security Administration with respect to each Employee Benefit
Plan; (ii) the most recent actuarial valuation report for each Pension Plan or
Multiemployer Plan and each annual report for any Multiemployer Plan; (iii) all
notices received by any Company or any of its ERISA Affiliates from a
Multiemployer Plan sponsor or any Governmental Authority concerning an ERISA
Event; and (iv) such other information, documents or governmental reports or
filings relating to any Employee Benefit Plan as the Administrative Agent shall
reasonably request.
 
(b)           Maintain all Employee Benefit Plans, Canadian Welfare Plans,
Canadian Pension Plans and Foreign Plans in compliance in all material respects
with all applicable Legal Requirements and ensure that all premiums and payments
relating to Employee Benefit Plans, Canadian Welfare Plans, Canadian Pension
Plans and Foreign Plans are paid as due; provided, however, that a Loan Party
may terminate any such plan in accordance with all applicable Legal Requirements
if the aggregate unfunded liability to the Loan Parties is not greater than
$5,000,000.
 
Section 5.07     Maintaining Records; Access to Properties and Inspections;
Annual Meetings.  (a)  Keep proper books of record and account in which full,
true and correct entries in conformity with GAAP and all Legal Requirements are
made of all dealings and transactions in relation to its business and
activities.  Upon reasonable advance notice, each Company will permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the Property of such Company up to four
times in any calendar year (or as often as requested upon the occurrence and
during the continuance of an Event of Default)  and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent or any Lender to discuss the affairs, finances,
accounts and condition of any Company with the officers and employees thereof
and advisors therefor (including independent accountants).
 

119

 

 

 
(b)           Within 120 days after the close of each fiscal year of the
Companies, at the request of the Administrative Agent or Required Lenders, hold
a meeting (at a mutually agreeable location and time or, at the option of the
Administrative Agent, a conference call) with all Lenders who choose to attend
such meeting or conference call at which meeting or conference call shall be
reviewed the financial results of the previous fiscal year and the financial
condition of the Companies and the budget presented for the current fiscal year
of the Companies.
 
Section 5.08     Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in Section 2.19(a)(ii) and Section 3.12 and request the
issuance of Letters of Credit only to support payment obligations incurred in
the ordinary course of business by Borrower and its Subsidiaries.
 
Section 5.09     Compliance with Environmental Laws; Environmental
Reports.  Comply, and use commercially reasonable efforts to cause all lessees
and other Persons occupying its properties to comply, in all material respects
with all Environmental Laws applicable to its operations and properties; obtain
and renew all material environmental permits necessary for its operations and
properties; and conduct any remedial action required in accordance with
Environmental Laws; provided, however, that none of Borrower or any Subsidiary
shall be required to undertake any remedial action required by Environmental
Laws to the extent that its obligation to do so is being contested in good faith
and by proper proceedings and appropriate reserves are being maintained with
respect to such circumstances in accordance with GAAP.
 
Section 5.10     Compliance Policy.  Within 60 days after the Closing Date,
adopt and thereafter maintain compliance policies and procedures applicable to
each Company that are designed to ensure compliance with Sections 6.18 and 6.19
by each Company, which compliance policies and procedures shall include: (a)
take-down policies and procedures for websites paid for or on behalf of
Embargoed Persons or otherwise in violation of any Sanctions Law; (b) policies
and procedures for screening and otherwise verifying that no Company directly or
indirectly accepts as a new customer, maintains a customer relationship with,
nor receives any payment from, any Embargoed Person; and (c) policies and
procedures for ensuring continued compliance with the Sanctions Laws, including:
(i) training all employees, directors and officers of each Company with respect
to the Sanctions Laws; (ii) policies and procedures with respect to  resellers,
vendors and service providers of each Company (collectively, “Third Parties”)
regarding such Third Parties’ compliance with the Sanctions Laws and remedies
with respect to any Third Party’s failure to comply with the Sanctions Laws;
(iii) timely and appropriately monitoring activities of each Company to ensure
compliance with these policies and procedures; (iv) investigating alleged or
potential violations of the Sanctions Laws by any Person or entity within any
Company; (v) determining the conditions under which voluntary disclosures will
be made to Governmental Authorities following the discovery and/or investigation
of actual or potential violations of the Sanctions Laws; and (vi) maintaining
all records required under the Sanctions Laws.
 

120

 

 

 
Section 5.11     Additional Collateral; Additional Guarantors.  (a)  Subject to
this Section 5.11, with respect to any Property acquired after the Closing Date
by any Loan Party that is intended to be subject to the Lien created by any of
the Security Documents but is not so subject (but, in any event, excluding any
Equity Interest of a Foreign Subsidiary not required to be pledged pursuant to
the last sentence of Section 5.11(b)), promptly (and in any event within 20
Business Days after the acquisition thereof as may be extended with the consent
of the Administrative Agent in its sole discretion) (i) execute and deliver to
the Administrative Agent and the Collateral Agent such amendments or supplements
to the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall deem necessary or advisable to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such Property subject to no Liens other than Permitted
Collateral Liens and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Documents in accordance
with all applicable Legal Requirements, including the filing of financing
statements (including fixture filings and transmitting utility filings, as
applicable) in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent.  Borrower and the other Loan
Parties shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall require to confirm the validity, perfection and priority of the Lien
of the Security Documents against such after-acquired properties.
 
(b)           With respect to (x) any Person that is or becomes a Wholly Owned
Domestic Subsidiary of a Loan Party after the Closing Date (other than an
Excluded Subsidiary) or (y) any Wholly Owned Domestic Subsidiary of Borrower
that is an Excluded Subsidiary that ceases to be an Excluded Subsidiary (whether
pursuant to the definition thereof, the definition of Immaterial Subsidiary or
otherwise), promptly (and in any event within 20 Business Days after such Person
becomes a Subsidiary as may be extended with the consent of the Administrative
Agent in its sole discretion) (i) except to the extent any of the following
constitutes Property that is excluded as Collateral under the Security
Agreement, deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Subsidiary owned by a Loan
Party, together with undated stock powers or other appropriate instruments of
transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party and (ii)
cause such new Subsidiary (A) to execute a Joinder Agreement to become a
Guarantor and a Pledgor or, in the case of a Foreign Subsidiary, if reasonably
requested by the Administrative Agent or the Collateral Agent, execute a
security document compatible with the laws of such Foreign Subsidiary’s
jurisdiction (and in form and substance reasonably satisfactory to the
Collateral Agent) to cause such Subsidiary to become a Guarantor and a Pledgor,
(B) deliver opinions of counsel to Borrower in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, and (C) to take
all actions necessary or advisable in the opinion of the Administrative Agent or
the Collateral Agent to cause the Lien created by the applicable Security
Document to be duly perfected to the extent required by such Security Document
in accordance with all applicable Legal Requirements, including the filing of
financing statements (including fixture filings and transmitting utility
filings, as applicable) or equivalent registrations in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent.
 

121

 

 

 
(c)           With respect to any Person that is or becomes a Subsidiary of a
Loan Party after the Closing Date, promptly (and in any event within 20 Business
Days after such Person becomes a Subsidiary as may be extended with the consent
of the Administrative Agent in its sole discretion) execute and deliver to the
Collateral Agent (i) a counterpart to the Intercompany Note and (ii) if such
Subsidiary is a Loan Party, an endorsement to the Intercompany Note (undated and
endorsed in blank) in the form attached thereto, endorsed by such Subsidiary.
 
(d)           (A) Promptly grant to the Collateral Agent (and in any event
within 20 Business Days of the acquisition thereof as may be extended with the
consent of the Administrative Agent in its sole discretion) a security interest
in and Mortgage on (i) each Real Property owned in fee by such Loan Party as is
acquired by such Loan Party after the Closing Date and that, together with any
improvements thereon, individually has a Fair Market Value of at least
$1,000,000 and (ii) each leased Real Property of such Loan Party of a
“company-controlled” data center (unless the Collateral Agent otherwise consents
or the applicable Loan Party shall have used all commercially reasonable efforts
to obtain, but failed to obtain, such Mortgage), in each case, as additional
security for the Secured Obligations (unless the subject Property is already
mortgaged to a third party to the extent permitted by Section 6.02(i)).  Such
Mortgages shall be granted pursuant to documentation reasonably satisfactory in
form and substance to the Administrative Agent and the Collateral Agent and
shall constitute valid and enforceable perfected first priority Liens subject
only to Permitted Collateral Liens.  Such Loan Party shall promptly deliver to
the Collateral Agent (and in any event within 20 Business Days as may be
extended with the consent of the Administrative Agent in its sole discretion) a
Landlord Access Agreement with respect to each Data Center Lease (unless the
applicable Loan Party shall have used all commercially reasonable efforts to
obtain, but failed to obtain, such Landlord Access Agreements). The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by applicable Legal Requirements to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Mortgages and all taxes, fees and other
charges payable in connection therewith shall be paid in full.  Such Loan Party
shall otherwise take such actions and execute and/or deliver to the Collateral
Agent such documents as the Administrative Agent or the Collateral Agent shall
require to confirm the validity, enforceability, perfection and priority of the
Lien of any existing Mortgage or new Mortgage against such after-acquired Real
Property (including, but not limited to, a Title Policy, a Survey and
environmental assessments (only with respect to such Real Property owned in fee
by such Loan Party) and local counsel opinion in respect of such Mortgage, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent).
 

122

 

 

 
Section 5.12     Security Interests; Further Assurances.  (a)  Promptly, upon
the reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at the Companies’ expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
enforceability, perfection and priority of the Liens on the Collateral covered
thereby subject to no other Liens except Permitted Liens, or obtain any consents
or waivers as may be necessary or appropriate in connection therewith.
 
(b)           Deliver or cause to be delivered to the Administrative Agent and
the Collateral Agent from time to time such other documentation, instruments,
consents, authorizations, approvals and Orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as required by
applicable Legal Requirements or as the Administrative Agent and the Collateral
Agent shall reasonably deem necessary or advisable to perfect or maintain the
validity, enforceability, perfection and priority of the Liens on the Collateral
pursuant to the Security Documents.
 
Section 5.13     Information Regarding Collateral.  Concurrently with the
delivery of financial statements pursuant to Section 5.01(a), deliver to the
Administrative Agent and the Collateral Agent a Perfection Certificate
Supplement.
 
Section 5.14     Maintenance of Ratings.  Use commercially reasonable efforts to
cause the Loans and Borrower’s corporate credit to continue to be rated by
Standard & Poor’s Ratings Group and Moody’s Investors Service Inc. (but not to
maintain a specific rating).
 
Section 5.15     Post Closing Matters.  Execute and deliver the documents and
complete the tasks set forth in Schedule 5.15, in each case within the time
limits specified therein (which may be extended up to the date that is 90 days
after the Closing Date with the consent of the Administrative Agent in its sole
discretion).
 
ARTICLE VI
NEGATIVE COVENANTS
 
Each Company warrants, covenants and agrees with the Administrative Agent, the
Collateral Agent, the Issuing Bank and each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document have been paid
in full and all Letters of Credit have been canceled or have expired or have
been Cash Collateralized and all amounts drawn thereunder have been reimbursed
in full, no Company will, nor will they cause or permit any of their
Subsidiaries to:
 
Section 6.01     Indebtedness.  Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:
 
(a)           Indebtedness incurred under this Agreement and the other Loan
Documents;
 

123

 

 

 
(b)           Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b);
 
(c)           Indebtedness consisting of Hedging Obligations under Permitted
Hedging Agreements, in each case entered into in the ordinary course of business
and not for speculative purposes or taking a “market view”; provided that if
such Hedging Obligations relate to interest rates, (i) such Hedging Obligations
relate to payment obligations on Indebtedness otherwise permitted to be incurred
by the Loan Documents and (ii) the notional principal amount of such Hedging
Obligations at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Obligations relate;
 
(d)           Indebtedness arising from Investments permitted by Section 6.04;
 
(e)           Indebtedness of Borrower and its Subsidiaries in respect of
Purchase Money Obligations, Synthetic Lease Obligations and Capital Lease
Obligations  in an aggregate amount not to exceed $35,000,000 at any time
outstanding; provided, however, that, in the case of Purchase Money Obligations,
(i) such Indebtedness is incurred within 30 days after such acquisition,
installation, construction or improvement of such fixed or capital assets
(including Equity Interests of any Person owning the applicable fixed or capital
assets) by such Person and (ii) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction or improvement,
as the case may be;
 
(f)            Indebtedness of any Person that becomes a Subsidiary after the
date hereof in an aggregate principal amount not to exceed $10,000,000 at any
time outstanding for all such Subsidiaries; provided that such Indebtedness (i)
exists at the time such Person becomes a Subsidiary, (ii) is not created in
anticipation or contemplation of such Person becoming a Subsidiary and (iii) is
not directly or indirectly recourse to any of the Companies or any of their
respective assets, other than to the Person that becomes a Subsidiary;
 
(g)           Indebtedness in respect of bid, performance or surety bonds issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company incurred in the ordinary course of
business with respect to letters of credit supporting such bid, performance or
surety obligations (in each case other than for an obligation for money
borrowed), in an aggregate amount not to exceed $5,000,000 at any time
outstanding;
 
(h)           Reserved.
 
(i)            Contingent Obligations of any Company in respect of Indebtedness
otherwise permitted under this Section 6.01 (other than Section 6.01(i));
 
(j)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within 10 Business Days of incurrence;
 

124

 

 

 
(k)           Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;
 
(l)            Indebtedness of any Foreign Subsidiary in an aggregate
outstanding principal amount for all such Foreign Subsidiaries not to exceed
$5,000,000 at any time outstanding; provided that such Indebtedness is not
directly or indirectly recourse to any of the Companies or of their respective
assets, other than to such Foreign Subsidiary;
 
(m)           unsecured Indebtedness of any Company in an aggregate principal
amount for all Companies not to exceed $15,000,000 at any time outstanding;
provided that no Default or Event of Default shall have occurred and be
continuing at the time such unsecured Indebtedness is incurred or would result
from the incurrence thereof; and
 
(n)           Indebtedness which represents a refinancing or renewal of any of
the Indebtedness described in clauses (b), (e), and (f); provided that (A) any
such refinancing Indebtedness is in an aggregate principal amount (or aggregate
amount, as applicable) not greater than the aggregate principal amount (or
aggregate amount, as applicable) of the Indebtedness being renewed or
refinanced, plus the amount of any reasonable premiums required to be paid
thereon and reasonable fees and expenses associated therewith, (B) such
refinancing Indebtedness has a later or equal final maturity and longer or equal
weighted average life to maturity than the Indebtedness being renewed or
refinanced, (C) the covenants, events of default, subordination (including lien
subordination) and other terms, conditions and provisions thereof (including any
guarantees thereof or security documents in respect thereof) shall be, in the
aggregate, no less favorable to the Administrative Agent, the Collateral Agent
and the Lenders than those contained in the Indebtedness being renewed or
refinanced, and (D) no Default or Event of Default has occurred and is
continuing or would result therefrom.
 
Section 6.02     Liens.  Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any Property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
 
(a)           inchoate Liens for amounts required to be remitted but not yet due
with respect to Canadian Pension Plans or for taxes, assessments or governmental
charges or levies not yet due and payable or delinquent and Liens for taxes,
assessments or governmental charges or levies, which are being contested in good
faith by appropriate proceedings promptly initiated and diligently conducted for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the Property subject to any such
Lien;
 
(b)           Liens in respect of Property of any Company imposed by law, which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business, and (i) which do not
in the aggregate materially detract from the value of the Property of the
Companies, taken as a whole, or the Loan Parties, taken as a whole, and do not
materially impair the use thereof in the operation of the business of the
Companies, taken as a whole, or the Loan Parties, taken as a whole, and (ii)
which, if they secure obligations that are then due and unpaid, are being
contested in good faith by appropriate proceedings promptly initiated and
diligently conducted for which adequate reserves have been established in
accordance with GAAP, which proceedings (or Orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Property subject to any such Lien;
 

125

 

 

 
(c)           any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(n)(A), does not secure an aggregate amount of Indebtedness or other
obligations, if any, greater than that secured on the Closing Date (minus the
aggregate amount of any permanent repayments and prepayments thereof since the
Closing Date but only to the extent that such repayments and prepayments by
their terms cannot be reborrowed or redrawn and do not occur in connection with
a refinancing of all or a portion of such Indebtedness) and (ii) does not
encumber any Property other than the Property subject thereto on the Closing
Date (any such Lien, an “Existing Lien”);
 
(d)           easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions, servitudes and
other similar charges or encumbrances, and minor title deficiencies, in each
case, on or with respect to any Real Property, whether now or hereafter in
existence, not (i) securing Indebtedness, (ii) individually or in the aggregate
materially impairing the value or marketability of such Real Property or (iii)
individually or in the aggregate materially interfering with the ordinary
conduct of the business of the Companies at or otherwise with respect to such
Real Property;
 
(e)           Liens arising out of judgments, attachments or awards not
resulting in a Default or Event of Default and in respect of which such Company
shall in good faith be diligently prosecuting an appeal or proceedings for
review in respect of which there shall be secured a subsisting stay of execution
pending such appeal or proceedings;
 
(f)           Liens (other than any Lien imposed by ERISA or in respect of any
Foreign Plan or, except as provided in clause (a) above, any Canadian Pension
Plan) (x) imposed by law or deposits made in connection therewith in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security legislation, (y)
incurred in the ordinary course of business to secure the performance of
tenders, statutory obligations (other than excise taxes), surety, stay, customs
and appeal bonds, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(in each case, exclusive of obligations for the payment of Indebtedness) or (z)
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that (i) with respect to
clauses (x), (y) and (z) of this Section 6.02(f), such Liens are for amounts not
yet due and payable or delinquent or, to the extent such amounts are so due and
payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings (or Orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the Property subject to
any such Lien, and (ii) to the extent such Liens are not imposed by Legal
Requirements, such Liens shall in no event encumber any Property other than cash
and Cash Equivalents;
 

126

 

 

 
(g)           Leases, subleases or licenses of the properties of any Company, in
each case entered into in the ordinary course of such Company’s business so long
as such Leases do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of any Company or
(ii) materially impair the use (for its intended purposes) or the value of the
Property subject thereto;
 
(h)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;
 
(i)            Liens securing Indebtedness incurred pursuant to Section 6.01(e),
provided that (i) any such Liens attach only to the Property being financed
pursuant to such Indebtedness, (ii) do not encumber any other Property of any
Company and (iii) the principal amount of the Indebtedness secured by any such
Lien shall not exceed the lesser of the Fair Market Value or the cost of the
Property secured by such Lien;
 
(j)            Liens on property rented to, or leased by, any Company pursuant
to a Sale and Leaseback Transaction; provided that (i) such Sale and Leaseback
Transaction is permitted by Section 6.03, (ii) such Liens do not encumber any
other property of any Company, and (iii) such Liens secure only the Attributable
Indebtedness incurred in connection with such Sale and Leaseback Transaction;
 
(k)           Reserved
 
(l)            bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to Cash Management
Services; provided that, unless such Liens are non-consensual and arise by
operation of applicable Legal Requirements, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;
 
(m)           Liens on Property of a Person existing at the time such Person is
acquired or merged with or into or amalgamated or consolidated with any Company
to the extent permitted hereunder; provided that such Liens (i) do not extend to
Property not subject to such Liens at the time of such acquisition, merger,
consolidation or amalgamation (other than improvements thereon), (ii) are no
more favorable to the lienholders than such existing Liens and (iii) are not
created in anticipation or contemplation of such acquisition, merger,
consolidation or amalgamation;
 
(n)           Liens granted pursuant to the Security Documents to secure the
Secured Obligations;
 

127

 

 

 
(o)           licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;
 
(p)           the filing of UCC or PPSA financing statements (or equivalent)
solely as a precautionary measure in connection with operating leases or
consignment of goods;
 
(q)           Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC (or any equivalent provision of the UCC
or PPSA) covering only the items being collected upon;
 
(r)            Liens granted by a Company in favor of a Loan Party in respect of
Indebtedness owed by such Company to such Loan Party; provided that such
Indebtedness is (i) evidenced by the Intercompany Note and (ii) pledged by such
Loan Party as Collateral pursuant to the Security Documents; and
 
(s)           other Liens with respect to the property or assets of any Company
as to which the aggregate amount at any time outstanding of all obligations
secured thereby does not exceed $2,500,000.
 
Section 6.03     Sale and Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
Property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such Property or other Property which it
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred (a “Sale and Leaseback Transaction”) unless (i) the
sale of such property is entered into in the ordinary course of business and is
made for cash consideration in an amount not less than the Fair Market Value of
such property, (ii) the Sale and Leaseback Transaction is permitted by Section
6.06 and Section 6.17 and is consummated within 10 Business Days after the date
on which such property is sold or transferred, (iii) any Liens arising in
connection with its use of the property are permitted by Section 6.02(j), (iv)
the Sale and Leaseback Transaction would be permitted under Section 6.01,
assuming the Attributable Indebtedness with respect to the Sale and Leaseback
Transaction constituted Indebtedness under Section 6.01 and (v) the Attributable
Indebtedness incurred with respect to such Sale and Leaseback Transactions shall
not exceed $5,000,000 in the aggregate during the life of this Agreement.
 
Section 6.04     Investments, Loans and Advances.  Directly or indirectly, lend
money or credit (by way of guarantee, assumption of debt or otherwise) or make
advances to any Person, or purchase or acquire any stock, bonds, notes,
debentures or other obligations or securities of, or any other interest in, or
make any capital contribution to, any other Person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract (all of
the foregoing, collectively, “Investments”), except that the following shall be
permitted:
 

128

 

 

 
(a)           the Companies may consummate the Transactions in accordance with
the provisions of the Transaction Documents;
 
(b)           Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);
 
(c)           the Companies may (i) acquire and hold accounts receivables owing
to any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other similar deposits in the ordinary course of business;
 
(d)           Hedging Obligations permitted pursuant to Section 6.01(c);
 
(e)           loans and advances to directors, employees and officers of
Borrower and the Subsidiaries for bona fide business purposes, in aggregate
amount not to exceed $2,000,000 at any time outstanding (calculated without
regard to write-downs or write-offs thereof); provided that no loans in
violation of Section 402 of the Sarbanes-Oxley Act shall be permitted hereunder;
 
(f)            Investments by (i) Borrower in any Guarantor, (ii) any Company in
Borrower or any Guarantor, and (iii) a Subsidiary of Borrower that is not a
Guarantor in any other Subsidiary of Borrower that is not a Guarantor; provided
that any Investment in the form of a loan or advance shall be evidenced by the
Intercompany Note and, in the case of a loan or advance by a Loan Party, pledged
by such Loan Party as Collateral pursuant to the Security Documents;
 
(g)           Investments in securities of trade creditors or customers in the
ordinary course of business and consistent with such Company’s past practices
that are received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;
 
(h)           mergers, consolidations and amalgamation in compliance with
Section 6.05;
 
(i)            Investments made by Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06;
 
(j)            acquisitions of Property in compliance with Section 6.07 (other
than Section 6.07(a));
 
(k)           Dividends in compliance with Section 6.08;
 
(l)            Investments of any Person that becomes a Subsidiary on or after
the date hereof; provided that (i) such Investments exist at the time such
Person is acquired, (ii) such Investments are not made in anticipation or
contemplation of such Person becoming a Subsidiary, and (iii) such Investments
are not directly or indirectly recourse to any of the Companies or any of their
respective assets, other than to the Person that becomes a Subsidiary; and
 

129

 

 

 
(m)           Permitted Acquisitions (including the formation of Subsidiaries
for the purpose of consummating Permitted Acquisitions);
 
(n)           other Investments in an aggregate amount not to exceed $15,000,000
on the date such Investments are made; and
 
(o)           Investments in an aggregate amount outstanding not to exceed the
Cumulative Credit Availability as of the time such Investments were made;
provided, that  Borrower shall have delivered an Officers’ Certificate to the
Administrative Agent certifying as to compliance with the foregoing.
 
Section 6.05     Mergers and Consolidations.  Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger, consolidation or amalgamation
(or agree to do any of the foregoing at any time), except that the following
shall be permitted:
 
(a)           the Transactions as contemplated by, and in compliance with, the
Transaction Documents;
 
(b)           Dispositions of assets in compliance with Section 6.06 (other than
Section 6.06(e) and Section 6.06(f));
 
(c)           Permitted Acquisitions;
 
(d)           any solvent Company (other than Borrower) may merge, consolidate
or amalgamate with or into Borrower or any Guarantor (as long as Borrower or a
Guarantor is the surviving Person in such merger, consolidation or amalgamation
and, in the case of any Guarantor, remains a Wholly Owned Subsidiary of
Borrower); provided that the Lien on and security interest in such Property
granted or to be granted in favor of the Collateral Agent under the Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.11 or Section 5.12, as applicable;
 
(e)           any Wholly Owned Subsidiary of Borrower that is not a Guarantor
may merge, consolidate or amalgamate with or into any other Wholly Owned
Subsidiary of Borrower that is not a Guarantor; and
 
(f)           any Immaterial Subsidiary may dissolve, liquidate or wind up its
affairs at any time if such dissolution, liquidation or winding up is not
disadvantageous to any Agent or Lender in any material respect.
 

130

 

 

 
To the extent the requisite Lenders under Section 10.02(b) waive the provisions
of this Section 6.05 with respect to the sale of any Collateral, or any
Collateral is sold as permitted by this Section 6.05, such Collateral (unless
sold to a Company or any Affiliate thereof), but not the proceeds thereof, shall
be sold free and clear of the Liens created by the Security Documents, and, so
long as Borrower shall have previously provided to the Collateral Agent and the
Administrative Agent such certifications or documents as the Collateral Agent
and/or the Administrative Agent shall reasonably request in order to demonstrate
compliance with this Section 6.05, the Collateral Agent shall take all actions
it deems appropriate in order to effect the foregoing.
 
Section 6.06     Asset Sales.  Effect any Disposition of any Property, or agree
to effect any Disposition of any Property, except that the following shall be
permitted:
 
(a)           Dispositions of obsolete Property by Borrower or any of its
Subsidiaries in the ordinary course of business and the abandonment or other
Disposition of Intellectual Property that is, in the reasonable good faith
judgment of Borrower, no longer economically practicable to maintain or useful
in the conduct of the business of the Companies taken as a whole;
 
(b)           other Dispositions of Property; provided that (i) the aggregate
consideration received in respect of all Dispositions of Property pursuant to
this clause (b) shall not exceed $10,000,000 in any period of 12 consecutive
months, (ii) such Dispositions of Property are made for Fair Market Value and on
an arms-length commercial basis, and (iii) at least 90% of the consideration
payable in respect of such Disposition of Property is in the form of cash or
Cash Equivalents;
 
(c)           leases and subleases of real or personal Property in the ordinary
course of business and in accordance with the applicable Security Documents;
 
(d)           the Transactions as contemplated by, and in compliance with, the
Transaction Documents;
 
(e)           Investments in compliance with Section 6.04;
 
(f)            mergers, consolidations and amalgamations in compliance with
Section 6.05;
 
(g)           Dividends in compliance with Section 6.08;
 
(h)           sales of inventory in the ordinary course of business and
Dispositions of cash and Cash Equivalents in the ordinary course of business;
 
(i)            any Disposition of Property that constitutes a Casualty Event;
 
(j)            any Disposition of Property by any Subsidiary of Borrower to
Borrower or any of its Wholly Owned Subsidiaries; provided that if the
transferor of such Property is a Guarantor, the transferee thereof must be
Borrower or a Guarantor; and
 

131

 

 

 
(k)           any Disposition of one or more Immaterial Subsidiaries and, in the
event that the “Funio” division of iWeb Technologies Inc. would qualify as an
Immaterial Subsidiary at the time of such Disposition if determined on a
stand-alone basis, the “Funio” division of iWeb Technologies Inc.
 
To the extent the requisite Lenders under Section 10.02(b) waive the provisions
of this Section 6.06, with respect to the sale of any Collateral, or any
Collateral is sold as permitted by this Section 6.06, such Collateral (unless
sold to a Company or any Affiliate thereof), but not the proceeds thereof, shall
be sold free and clear of the Liens created by the Security Documents, and, so
long as Borrower shall have previously provided to the Collateral Agent and the
Administrative Agent such certifications or documents as the Collateral Agent
and/or the Administrative Agent shall reasonably request in order to demonstrate
compliance with this Section 6.06, the Collateral Agent shall take all actions
it deems appropriate in order to effect the foregoing.
 
Section 6.07     Acquisitions.  Directly or indirectly purchase or otherwise
acquire (in one or a series of related transactions) any part of the Property of
any Person (or agree to do any of the foregoing at any time), except that the
following shall be permitted:
 
(a)           Investments in compliance with Section 6.04;
 
(b)           Capital Expenditures by Borrower and the Subsidiaries to the
extent permitted by Section 6.10(c);
 
(c)           purchases and other acquisitions of inventory, materials,
equipment and intangible Property in the ordinary course of business;
 
(d)           leases or licenses of real or personal Property in the ordinary
course of business and in accordance with this Agreement and the applicable
Security Documents;
 
(e)           the Transactions as contemplated by, and in compliance with, the
Transaction Documents;
 
(f)            Permitted Acquisitions;
 
(g)           mergers, consolidations and amalgamations in compliance with
Section 6.05; and
 
(h)           Dividends in compliance with Section 6.08.
 
provided that the Lien on and security interest in such Property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.
 

132

 

 

 
Section 6.08     Dividends.  Authorize, declare or pay, directly or indirectly,
any Dividends with respect to any Company (including pursuant to any Synthetic
Purchase Agreement) or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:
 
(a)            Dividends by any Company that is a Wholly Owned Subsidiary of
Borrower to Borrower or any Guarantor that is a Wholly Owned Subsidiary of
Borrower shall be permitted; and
 
(b)           payments by Borrower to repurchase or redeem Qualified Capital
Stock of Borrower held by officers, directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates) of any Company, upon their death, disability, retirement,
severance or termination of employment or service; provided that the aggregate
amount of payments to Borrower shall not exceed, in any period of 12 consecutive
months, $2,000,000 and, in the aggregate, $6,000,000.
 
Section 6.09     Transactions with Affiliates.  Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
(x) between or among the Loan Parties, (y) between and among the Companies that
are not Loan Parties or (z) between and among the Companies so long as such
transactions are immaterial as a whole to the Loan Parties), other than on terms
and conditions at least as favorable to such Company as would reasonably be
obtained by such Company at that time in a comparable arm’s-length transaction
with a Person other than an Affiliate, except that the following shall be
permitted:
 
(a)           Dividends permitted by Section 6.08;
 
(b)           Investments permitted by Sections 6.04(e) and (f);
 
(c)           reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the Board of Directors of the applicable Company; and
 
(d)           the Transactions as contemplated by, and in accordance with, the
Transaction Documents.
 

133

 

 

 
Section 6.10        Financial Covenants.
 
(a)          Maximum Total Leverage Ratio.  Permit the Total Leverage Ratio, as
of the last day of any Test Period set forth in the table below, to exceed the
ratio set forth opposite such Test Period in the table below:
 
Test Period End Date
 
Total Leverage Ratio
3/31/14
 
6.00 to 1.00
6/30/14
 
6.00 to 1.00
9/30/14
 
6.00 to 1.00
12/31/14
 
6.00 to 1.00
3/31/15
 
6.00 to 1.00
6/30/15
 
5.75 to 1.00
9/30/15
 
5.50 to 1.00
12/31/15
 
5.25 to 1.00
3/31/16
 
5.00 to 1.00
6/30/16
 
4.75 to 1.00
9/30/16
 
4.50 to 1.00
12/31/16
 
4.25 to 1.00
3/31/17
 
4.00 to 1.00
6/30/17
 
3.75 to 1.00
9/30/17
 
3.50 to 1.00
12/31/17
 
3.25 to 1.00
3/31/18
 
3.00 to 1.00
6/30/18
 
3.00 to 1.00
9/30/18
 
3.00 to 1.00
12/31/18
 
3.00 to 1.00




134

 

 

 
(b)           Minimum Consolidated Interest Coverage Ratio.  Permit the
Consolidated Interest Coverage Ratio, as of the last day of any Test Period set
forth in the table below, to be less than the ratio set forth opposite such Test
Period in the table below:
 
Test Period End Date
 
Consolidated Interest Coverage Ratio
3/31/14
 
2.45 to 1.00
6/30/14
 
2.45 to 1.00
9/30/14
 
2.45 to 1.00
12/31/14
 
2.55 to 1.00
3/31/15
 
2.70 to 1.00
6/30/15
 
2.80 to 1.00
9/30/15
 
2.95 to 1.00
12/31/15
 
3.05 to 1.00
3/31/16
 
3.20 to 1.00
6/30/16
 
3.35 to 1.00
9/30/16
 
3.50 to 1.00
12/31/16
 
3.65 to 1.00
3/31/17
 
3.90 to 1.00
6/30/17
 
4.00 to 1.00
9/30/17
 
4.00 to 1.00
12/31/17
 
4.00 to 1.00
3/31/18
 
4.00 to 1.00
6/30/18
 
4.00 to 1.00
9/30/18
 
4.00 to 1.00
12/31/18
 
4.00 to 1.00




135

 

 

 
(c)           Limitation on Capital Expenditures.  Permit the aggregate amount
of Capital Expenditures made in any period set forth below (a “Base Period”), to
exceed the amount set forth below (the “Base Amount”) opposite such period
below:
 
Base Period
 
Base Amount
12/31/14
 
$91,000,000
12/31/15
 
$103,000,000
12/31/16
 
$80,000,000
12/31/17
 
$88,250,000
12/31/18
 
$102,000,000

 
provided, however, that (i) if the aggregate amount of Capital Expenditures made
in any Base Period shall be less than the Base Amount for such Base Period
(before giving effect to any carryover), then an amount of such shortfall not
exceeding 50% of the Base Amount in the immediately preceding Base Period
(without giving effect to clause (iii) below) may, so long as no Default or
Event of Default has occurred and is then continuing, be added to the Base
Amount for the immediately succeeding (but not any other) Base Period, (ii) in
determining whether any amount is available for carryover, the amount expended
in any Base Period shall first be deemed to be expended from the Base Amount
(before giving effect to any carryover) and (iii) the Base Amount for any Base
Period shall be increased by the then applicable Cumulative Credit Availability.
 
Section 6.11     Prepayments of Other Indebtedness; Modifications of
Organizational Documents, Acquisition and Certain Other Documents,
etc.  Directly or indirectly:
 
(a)           (including pursuant to any Synthetic Purchase Agreement) make or
offer to make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption, retirement, defeasance, or acquisition
for value of, or any prepayment or redemption as a result of any asset sale,
change of control or similar event of, any Indebtedness outstanding under any
Subordinated Indebtedness;
 
(b)           waive, amend, supplement or modify, or permit the waiver,
amendment, supplementation or modification of, any provision of any Transaction
Document or any Material Indebtedness in any manner that is, or could reasonably
be expected to be, adverse in any material respect to the interests of any Agent
or Lender; or
 

136

 

 

 
(c)           terminate, amend, waive, modify (including electing to treat any
Pledged Interests (as defined in the Security Agreement) as a “security” under
Section 8-103 of the UCC) or change any of its Organizational Documents
(including by the filing or modification of any certificate of designation) or
any agreement to which it is a party with respect to its Equity Interests
(including any stockholders’ agreement), or enter into any new agreement with
respect to its Equity Interests, other than any such terminations, amendments,
waivers, modifications or changes or such new agreements which are not, and
could not reasonably be expected to be, adverse in any material respect to the
interests of any Agent or Lender.
 
Section 6.12     Limitation on Certain Restrictions on Subsidiaries.  Directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance, restriction or condition on the ability of any Subsidiary to
(i) pay Dividends or make any other distributions on its Equity Interests or any
other interest or participation in its profits owned by any Company, or pay any
Indebtedness owed to any Company, (ii) make loans or advances to any Company or
(iii) transfer any of its properties to any Company, except for such
encumbrances, restrictions or conditions existing under or by reason of:
 
(a)            applicable mandatory Legal Requirements;
 
(b)           this Agreement and the other Loan Documents;
 
(c)           customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Subsidiary;
 
(d)           customary provisions restricting assignment of any agreement
entered into by a Subsidiary in the ordinary course of business; or
 
(e)           customary restrictions and conditions contained in any agreement
relating to the sale or other Disposition of any Property pending the
consummation of such sale; provided that (i) such restrictions and conditions
apply only to the Property to be sold, and (ii) such sale or other Disposition
is permitted hereunder.
 
Section 6.13     Limitation on Issuance of Capital Stock.  (a)           With
respect to Borrower, issue any Equity Interest that is Disqualified Capital
Stock.
 
(b)           With respect to any Subsidiary of Borrower, issue any Equity
Interest (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, any Equity Interest,
except (i) for stock splits, stock dividends and additional issuances of Equity
Interests which do not decrease the percentage ownership of Borrower or any
Subsidiaries in any class of the Equity Interests of such Subsidiary and (ii)
Subsidiaries of Borrower formed or acquired after the Closing Date in accordance
with Section 6.14 may issue Equity Interests to Borrower or the Wholly Owned
Subsidiary of Borrower which is to own such Equity Interests.  All Equity
Interests issued in accordance with this Section 6.13(b) shall, to the extent
required by Sections 5.11 and 5.12 or any Security Document, be delivered to the
Collateral Agent for pledge pursuant to the applicable Security Document.
 
Section 6.14     Business.  Engage (directly or indirectly) in any businesses
other than those businesses in which Borrower and its Subsidiaries are engaged
on the Closing Date as described in the Confidential Information Memorandum (or
which are substantially related thereto or are reasonable extensions thereof).
 

137

 

 

 
Section 6.15     Limitation on Accounting Changes.  Make or permit, any change
in accounting policies or reporting practices, without the consent of the
Required Lenders, which consent shall not be unreasonably withheld, except (a)
changes that are required or permitted by GAAP or (b) to implement IFRS (in each
case of clauses (a) and (b), subject in each case to the provisions of Section
1.04).
 
Section 6.16     Fiscal Periods.  Change its fiscal year-end and fiscal
quarter-ends to dates other than December 31 and the last day of each March,
June, September and December, respectively.
 
Section 6.17     No Further Negative Pledge.  Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Company
to create, incur, assume or suffer to exist any Lien upon any of its properties
or revenues, whether now owned or hereafter acquired, or which requires the
grant of any Lien for an obligation if security is granted for another
obligation, except the following:  (a) this Agreement and the other Loan
Documents; (b) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens (other than Liens permitted under Section 6.02(n)) on
the properties encumbered thereby; and (c) any prohibition or limitation that
(i) exists pursuant to applicable Legal Requirements, or (ii) consists of
customary restrictions and conditions contained in any agreement relating to the
Disposition of any Property pending the consummation of such Disposition;
provided that (1) such restrictions apply only to the Property to be sold and
such sale is permitted hereunder, and (2) such Disposition is permitted
hereunder, or (iii) restricts subletting or assignment of any lease governing a
leasehold interest of Borrower or any of its Subsidiaries.
 
Section 6.18     Anti-Terrorism Law; Anti-Money
Laundering.  (a)           Directly or indirectly, (i) conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any Person described in Section 3.21, (ii) deal in, or
otherwise engage in any transaction relating to, any Property or interests in
Property blocked pursuant to the Executive Order or any other Anti-Terrorism Law
or Canadian Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
or Canadian Anti-Terrorism Law (and the Loan Parties shall deliver to the
Lenders any certification or other evidence requested from time to time by any
Lender in its reasonable discretion, confirming the Companies’ compliance with
this Section 6.18).
 
(b)           Cause or permit any of the funds of such Loan Party that are used
to repay the Credit Extensions to be derived from any unlawful activity with the
result that the making of the Credit Extensions would be in violation of Legal
Requirements.
 
Section 6.19     Embargoed Person.  Directly or indirectly (a) cause or permit
any of the funds or properties of the Loan Parties that are used to repay the
Loans or other Credit Extensions to constitute Property of, or be beneficially
owned directly or indirectly by, any Embargoed Person, (b) cause or permit any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by applicable Legal
Requirements or the Credit Extensions are in violation of applicable Legal
Requirements, or (c) cause or permit any Company to conduct any business or
engage in any action that is in violation of any of any Sanctions Law.
 

138

 

 

 
Section 6.20     Compliance with Canadian Pension Plans.  Directly or indirectly
(a) establish any new defined benefit Canadian Pension Plan, (b) permit its
unfunded pension fund and other employee benefit plan obligation and liabilities
to remain unfunded other than in accordance with applicable law, or (c)
terminate or wind-up any defined benefit Canadian Pension Plan, except as
otherwise permitted under Section 5.06(b).
 
Section 6.21     Permitted Activities of License Subsidiaries.No License
Subsidiary shall (a) incur, directly or indirectly, any Indebtedness other than
the Indebtedness under this Agreement and the other Loan Documents; (b) create,
or suffer to exist any Lien upon any property or assets now owned or hereafter
acquired by it other than the Liens created under the Security Documents to
which it is a party and Permitted Liens; (c) engage in any business or activity
or own any assets other than (i) holding the Regulatory Licenses and (ii)
performing its obligations and activities incidental thereto under the Loan
Documents; (d) consolidate with or merge or amalgamate with or into, or convey,
transfer or lease all or substantially all its assets to, any Person other than
a License Subsidiary and in accordance with the provisions of this Agreement;
(e) sell or otherwise dispose of any Equity Interests of any of its Subsidiaries
other than to a License Subsidiary and in accordance with the other provisions
of this Agreement; (f) create or acquire any Subsidiary or make or own any
Investment in any Person; or (g) fail to hold itself out to the public as a
legal entity separate and distinct from all other Persons.
 
Section 6.22     Regulatory Licenses.No Loan Party shall, or shall permit any of
its Subsidiaries to, operate its businesses other than in accordance with
applicable Legal Requirements with respect to, and the terms and conditions of,
the Regulatory Licenses, unless such failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect.  No Loan Party shall fail, or shall permit any of its Subsidiaries to
fail, to file any report or application or pay any regulatory or filing fee
pertaining to its businesses which is required to be filed with or paid to any
Governmental Authority pursuant to applicable Legal Requirements, unless such
failure to file a report or pay any regulatory or filing fee would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  No Loan Party shall, or shall permit any of its Subsidiaries
to, take any action that could reasonably be expected to result in a
Governmental Authority instituting any proceedings for the cancellation,
revocation, non-renewal, short-term renewal or adverse modification of any
Regulatory License, unless such proceedings would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or take or
permit to be taken any other action within its control that could reasonably be
expected to result in non-compliance in any respect with applicable Legal
Requirements with respect to any Regulatory License, except where the failure to
be in compliance would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.  Each Loan Party shall ensure that no
Company other than a License Subsidiary that is a Loan Party shall own any
interest in any Regulatory License.
 

139

 

 

 
ARTICLE VII
GUARANTEE
 
Section 7.01     The Guarantee.  The Guarantors hereby, jointly and severally,
guarantee, as primary obligors and not as sureties, to each Secured Party and
their respective successors and assigns, the prompt payment and performance in
full when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of, and premium and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of the Bankruptcy Code after any bankruptcy or insolvency
petition under the Bankruptcy Code) on the Loans made by the Lenders to, and the
Notes held by each Lender of, Borrower, and all other Secured Obligations from
time to time owing to the Secured Parties by any Loan Party in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”).  The Guarantors hereby
jointly and severally agree that if Borrower or any other Guarantor(s) shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
 
Section 7.02     Obligations Unconditional.  The obligations of the Guarantors
under Section 7.01 shall constitute a guaranty of payment and performance and
not of collection and to the fullest extent permitted by applicable Legal
Requirements, are primary, absolute, irrevocable and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations under this Agreement, the Notes, if
any, or any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full of the Guaranteed
Obligations with respect to the Secured Obligations set forth in clauses (a) and
(b) of the definition thereof).  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:
 
(a)                      at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
 

140

 

 

 
(b)                      any of the acts mentioned in any of the provisions of
this Agreement, the other Loan Documents or the Notes, if any, or any other
agreement or instrument referred to herein or therein shall be done or omitted;
 
(c)                      the maturity of any of the Guaranteed Obligations shall
be accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
 
(d)                      any Lien or security interest granted to, or in favor
of, any Secured Party as security for any of the Guaranteed Obligations shall
fail to be valid, perfected or to have the priority required under the Loan
Documents; or
 
(e)                      the release of any other Guarantor pursuant to Section
7.09.
 
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower or any Guarantor
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.  The
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee.  This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment and performance
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by the Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall be primary and
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other Person at any time of any right or remedy against Borrower or
against any other Person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto.  This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantors and their respective successors and
assigns, and shall inure to the benefit of the Secured Parties, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.
 
Section 7.03     Reinstatement.  The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
 

141

 

 

 
Section 7.04     Subrogation; Subordination.  Each Guarantor hereby agrees that
until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall waive any claim and shall not exercise
any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 7.01, whether by subrogation or otherwise,
against Borrower or any other Guarantor of any of the Guaranteed Obligations or
any security for any of the Guaranteed Obligations.  Any Indebtedness of any
Loan Party permitted pursuant to Section 6.04(f) shall be subordinated to such
Loan Party’s Secured Obligations in the manner set forth in the Intercompany
Note evidencing such Indebtedness.
 
Section 7.05     Remedies.  The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and other Loan Documents may be declared to be forthwith due and
payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the Guarantors for purposes of Section
7.01.
 
Section 7.06     Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.
 
Section 7.07     Continuing Guarantee.  The guarantee in this Article VII is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.
 
Section 7.08     General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency or reorganization law or other Legal Requirement affecting the rights
of creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any other Loan Party or any other Person, be
automatically limited and reduced to the highest amount (after giving effect to
the rights of subrogation and contribution established in Sections 7.04 and
7.10, respectively) that is valid and enforceable, not void or voidable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
 

142

 

 

 
Section 7.09     Release of Guarantors.  If, in compliance with the terms and
provisions of the Loan Documents, (i) all of the Equity Interests or (ii) all or
substantially all of the Property of any Guarantor are sold or otherwise
transferred (a “Transferred Guarantor”) to a Person or Persons (other than any
Company or any Affiliate thereof), such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.03) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and, in the case of the sale of all of the Equity Interests of
the Transferred Guarantor, the pledge of such Equity Interests to the Collateral
Agent pursuant to the Security Documents shall be automatically released, and,
so long as Borrower shall have previously provided the Collateral Agent and the
Administrative Agent such certifications or documents the Collateral Agent
and/or the Administrative Agent as shall reasonably request, the Collateral
Agent shall take, and the Lenders hereby irrevocably authorize the Collateral
Agent to take, such actions as are necessary to effect each release described in
this Section 7.09 in accordance with the relevant provisions of the Security
Documents.
 
Section 7.10     Right of Contribution.  Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.04.  The provisions of
this Section 7.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the Issuing Bank, the Swingline
Lender and the Lenders, and each Guarantor shall remain liable to the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders for
the full amount guaranteed by such Guarantor hereunder.
 
Section 7.11     Qualified ECP Guarantors.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Article VII in
respect of Hedging Obligations that constitute Secured Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 7.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.11, or otherwise
under this Article VII, voidable under applicable Legal Requirements relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this Section
7.11 shall remain in full force and effect until the Termination Time.  Each
Qualified ECP Guarantor intends that this Section 7.11 constitute, and this
Section 7.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 

143

 

 

 
ARTICLE VIII
EVENTS OF DEFAULT
 
Section 8.01     Events of Default.  Upon the occurrence and during the
continuance of any of the following events (each, an “Event of Default”):
 
(a)           default shall be made in the payment of any principal of any Loan
or any Reimbursement Obligation when and as the same shall become due and
payable, whether at the due date thereof (including a Term Loan Repayment Date)
or at a date fixed for repayment thereof or by acceleration thereof or
otherwise;
 
(b)          default shall be made in the payment of any interest on any Credit
Extension or any Fee or any other amount (other than an amount referred to in
paragraph (a) above) due under any Loan Document, when and as the same shall
become due and payable, whether at the due date thereof (including an Interest
Payment Date) or at a date fixed for prepayment (whether optional or mandatory)
or by acceleration or demand thereof or otherwise, and such default shall
continue unremedied for a period of three Business Days;
 
(c)           any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings of Loans or issuances of
Letters of Credit hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect (or in any
respect, in the case of any representation or warranty that is (x) qualified as
to “materiality”, “Material Adverse Effect” or similar language or (y) made
pursuant to Section 3.21) when so made, deemed made or furnished;
 
(d)           default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Sections 5.01,
5.02, 5.03(a) 5.08, 5.10, 5.11 or 5.15 or in Article VI;
 
(e)           default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of 10
Business Days (or three Business Days in the case of the Fee Letter) after the
occurrence thereof;
 
(f)           any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
(with or without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due before its stated maturity or become subject to a
mandatory offer to purchase by the obligor; provided that it shall not
constitute an Event of Default pursuant to this paragraph (f) unless the
aggregate amount of all such Indebtedness referred to in clauses (i) and (ii)
exceeds $10,000,000 at any one time;
 

144

 

 

 
(g)           Other than with respect to an Immaterial Subsidiary, an Insolvency
Proceeding shall be commenced or an involuntary petition shall be filed in a
court of competent jurisdiction seeking (i) relief in respect of any Company or
of a substantial part of the Property of any Company, under any Insolvency Laws,
(ii) the appointment of a receiver, receiver and manager, interim receiver,
trustee, custodian, sequestrator, conservator, liquidator, rehabilitator or
similar official for any Company or for a substantial part of the Property of
any Company, or (iii) the winding-up or liquidation of any Company; and such
proceeding or petition shall continue undismissed for 60 days or an Order
approving or ordering any of the foregoing shall be entered;
 
(h)           Other than with respect to an Immaterial Subsidiary, any Company
shall (i) voluntarily commence any proceeding or file any petition seeking
relief any Insolvency Laws, (ii)consent to the institution of, or fail to
contest in a timely and appropriate manner, any Insolvency Proceeding or the
filing of any petition described in clause (g) above, (iii) apply for or consent
to the appointment of a receiver, receiver and manager, interim receiver,
trustee, custodian, sequestrator, conservator, liquidator, rehabilitator or
similar official for any Company or for a substantial part of the Property of
any Company, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due, (vii) wind up or
liquidate, or (viii) take any action for the purpose of effecting any of the
foregoing;
 
(i)            one or more Orders for the payment of money in an aggregate
amount in excess of $10,000,000 (that are not covered by insurance from an
unaffiliated insurance company with an A.M.  Best financial strength rating of
at least A-, it being understood that even if such amounts are covered by
insurance from such an insurance company, such amounts shall count against such
basket if responsibility for such amounts has been denied by such insurance
company or such insurance company has not been promptly notified of such amounts
or such insurance company is not participating in the defense thereof with
customary diligence (as reasonably determined by the Administrative Agent))
shall be rendered against any Company or any combination thereof and the same
shall remain undischarged, unvacated or unbonded for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon properties of any Company
to enforce any such Order;
 
(j)            one or more ERISA Events or noncompliance with respect to
Canadian Pension Plans or Foreign Plans shall have occurred that, in the opinion
of the Required Lenders, when taken together with all other such ERISA Events
and noncompliance with respect to Canadian Pension Plans or Foreign Plans that
have occurred, could reasonably be expected to result in liability of any
Company or any of its ERISA Affiliates in an aggregate amount exceeding
$10,000,000 or the imposition of a Lien on any properties of a Company that is
not a Permitted Lien;
 

145

 

 

 
(k)           any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall cease to
give the Collateral Agent, for the benefit of the Secured Parties, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Documents with respect to any material portion of the Collateral
(including a valid, enforceable, perfected first priority security interest in
and Lien on, such portion of the Collateral thereunder (except as otherwise
expressly provided in this Agreement or such Security Document)) in favor of the
Collateral Agent, or shall be asserted by or on behalf of any Company not to be,
a valid, enforceable, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in or
Lien on the Collateral covered thereby;
 
(l)            any material provision of any Loan Document (or any Loan Document
as a whole) shall at any time and for any reason be declared by a court of
competent jurisdiction to be null and void, or a proceeding shall be commenced
by or on behalf of any Loan Party or any other Person, or by any Governmental
Authority, seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any
Company (directly or indirectly) shall repudiate, revoke, terminate or rescind
(or purport to do any of the foregoing) or deny any portion of its liability or
obligation for the Obligations; or
 
(m)          there shall have occurred a Change in Control;
 
(n)           there shall have occurred the termination of, or the receipt by
any Company of notice of the termination of, or the occurrence of any event or
condition which would, with the passage of time or the giving of notice or both,
constitute an event of default under or permit the termination of, any one or
more Material Agreements (other than Data Center Leases) of any Company,
provided that it shall not constitute an Event of Default pursuant to this
paragraph (n): (i) unless the amount of such Material Agreements in this
paragraph (n) individually or in the aggregate exceeds $10,000,000 at any one
time or (ii) if the termination of such Material Agreement occurs as a result of
(A) the expiration of any such Material Agreement on the stated expiration date
or (B) any Company terminating any such Material Agreement in accordance with
its terms in the absence of any default thereunder by any party thereto; or
 
(o)           there shall have occurred the termination of, or the receipt by
any Company of notice of the termination of, or the occurrence of any event or
condition which would, with the passage of time or the giving of notice or both,
constitute an event of default under or permit the termination of, any one or
more Data Center Leases of any Company, provided that it shall not constitute an
Event of Default pursuant to this paragraph (o): (i) unless the impact of the
termination of any such affected Data Center Leases, individually or in the
aggregate, reduces or could reasonably be expected to reduce the Consolidated
EBITDA of Borrower and its Subsidiaries for the Test Period commencing from the
first full fiscal quarter following any such termination by at least 15% below
the amount it would have been had all such terminations not occurred, (ii) if
the termination of such Data Center Lease occurs as a result of (A) the
expiration of any such Data Center Lease on the stated expiration date or
(B)  any Company terminating such Data Center Lease in accordance with its terms
in the absence of any default thereunder by any party thereto or (iii) for a
Loan Party to terminate the Data Center Leases set forth on Schedule 8.01(o);
 

146

 

 

 
then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take any or all of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments; (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Loan Parties accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Loan Parties, anything contained herein or in any other
Loan Document or otherwise to the contrary notwithstanding; and (iii) exercise
any and all of its other rights and remedies under applicable Legal
Requirements, hereunder and under the other Loan Documents; and in any event
with respect to Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans and
Reimbursement Obligations then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Loan
Parties accrued hereunder and under any other Loan Document, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Loan Parties,
anything contained herein or in any other Loan Document or otherwise to the
contrary notwithstanding.
 
In addition, without limiting the foregoing, in the event of a foreclosure (or
other similar exercise of remedies) by Collateral Agent on any of the Collateral
pursuant to a public or private sale or other Disposition, the Collateral Agent,
the Administrative Agent or any Secured Party may be the purchaser of any or all
of such Collateral at any such sale or other Disposition and, in addition, the
Collateral Agent or the Administrative Agent, as agent for and representative of
all of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale or other Disposition, to use and apply any of the Obligations as a credit
on account of the purchase price for any Collateral payable by Collateral Agent
at such sale.
 

147

 

 

 
Section 8.02     Rescission.  If at any time after termination of the
Commitments or acceleration of the maturity of the Loans, the Loan Parties shall
pay all arrears of interest and all payments on account of principal of the
Loans and Reimbursement Obligations owing by them that shall have become due
otherwise than by acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified herein) and all
Defaults (other than non-payment of principal of and accrued interest on the
Loans due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to Section 10.02, then upon the written consent of the Required
Lenders (which may be given or withheld in their sole discretion) and written
notice to Borrower, the termination of the Commitments or the acceleration and
their consequences may be rescinded and annulled; but such action shall not
affect any subsequent Default or Event of Default or impair any right or remedy
consequent thereon.  The provisions of the preceding sentence are intended
merely to bind the Lenders, the Issuing Bank and the other Secured Parties to a
decision that may be made at the election of the Required Lenders, and such
provisions are not intended to benefit Borrower or any of the other Loan Parties
and do not give Borrower and/or any of the Loan Parties the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are met.
 
Section 8.03     Borrower’s Right to Cure.  Notwithstanding anything to the
contrary contained in Section 8.01, for purposes of determining whether an Event
of Default has occurred under any financial covenant set forth in Section 6.10,
any equity contribution (in the form of Qualified Capital Stock) made to
Borrower after the last day of any Fiscal Quarter and on or before the day that
is 10 days after the day on which financial statements are required to be
delivered for that Fiscal Quarter will, at the request of Borrower, be included
in the calculation of Consolidated EBITDA solely for the purposes of determining
compliance with the financial covenants at the end of such Fiscal Quarter and
any subsequent period that includes such Fiscal Quarter (any such equity
contribution, a “Specified Equity Contribution”); provided that (a) Borrower
shall not be permitted to so request that a Specified Equity Contribution be
included in the calculation of Consolidated EBITDA with respect to any Fiscal
Quarter unless, after giving effect to such requested Specified Equity
Contribution, there will be a period of at least two consecutive Fiscal Quarters
in the Relevant Four Fiscal Quarter Period in which no Specified Equity
Contribution has been made, (b) the amount of any Specified Equity Contribution
and the use of proceeds therefrom will be no greater than the amount required to
cause Borrower to be in compliance with the financial covenants, (c) no more
than four Specified Equity Contributions may be made during the term of the
Credit Facilities, (d) all Specified Equity Contributions and the use of
proceeds therefrom will be disregarded for all other purposes under the Loan
Documents (including calculating Consolidated EBITDA for purposes of determining
basket levels, Applicable Revolving Loan Margin, Applicable Term Loan Margin,
and other items governed by reference to Consolidated EBITDA, and for purposes
of the Dividends covenant in Section 6.08).  To the extent that the proceeds of
the Specified Equity Contribution are used to repay Indebtedness, such
Indebtedness shall not be deemed to have been repaid for purposes of calculating
any financial covenant set forth in Section 6.10 for the Relevant Four Fiscal
Quarter Period.  For purposes of this paragraph, the term “Relevant Four Fiscal
Quarter Period” means, with respect to any requested Specified Equity
Contribution, the four Fiscal Quarter period ending on (and including) the
Fiscal Quarter in which Consolidated EBITDA will be increased as a result of
such Specified Equity Contribution.
 

148

 

 

 
Section 8.04     Application of Proceeds.  The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together
with any other sums then held by the Collateral Agent pursuant to this Agreement
or any other Loan Document, promptly by the Collateral Agent as follows:
 
(a)           First, to the indefeasible payment in full in cash of all costs
and expenses, fees, commissions and taxes of such sale, collection or other
realization (including compensation to the Collateral Agent, the Administrative
Agent and their respective agents and counsel, and all expenses, liabilities and
advances made or incurred by the Collateral Agent and the Administrative Agent
in connection therewith and all amounts for which the Collateral Agent and the
Administrative Agent is entitled to indemnification pursuant to the provisions
of any Loan Document), together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;
 
(b)           Second, to the indefeasible payment in full in cash of all other
reasonable costs and expenses of such sale, collection or other realization
(including compensation to the other Secured Parties and their agents and
counsel and all costs, liabilities and advances made or incurred by the other
Secured Parties in connection therewith), together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;
 
(c)           Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations in respect of the Credit
Facilities (other than principal, Reimbursement Obligations and obligations to
Cash Collateralize Letters of Credit) in each case equally and ratably in
accordance with the respective amounts thereof then due and owing (it being
agreed that, for purposes of applying this clause (c), all interest and all
other amounts described herein will be deemed payable in accordance with this
Agreement regardless of whether such claims are allowed in any proceeding
described in Section 8.01(g) or (h));
 
(d)           Fourth, to the indefeasible payment in full in cash of Secured
Obligations of the type specified in clause (b) or (c) of the definition of
Secured Obligations then due and owing and the principal amount of the
Obligations in respect of the Credit Facilities (including Reimbursement
Obligations and obligations to Cash Collateralize Letters of Credit), pro rata;
 
(e)           Fifth, to the indefeasible payment in full in cash of the
remaining Secured Obligations then due and owing, pro rata; and
 
(f)            Sixth, the balance, if any, to the Person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (f) above, the Loan Parties shall remain
liable, jointly and severally, for any deficiency.
 

149

 

 

 
ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
Section 9.01     Appointment.  (a)           Each Lender and the Issuing Bank
hereby irrevocably designates and appoints each of the Administrative Agent and
the Collateral Agent as an agent of such Lender under this Agreement and the
other Loan Documents and the Administrative Agent and the Collateral Agent
hereby accept such designations and appointments.  Each Lender and each Issuing
Bank irrevocably authorizes each Agent, in such capacity, through its agents or
employees, to take such actions on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are delegated to such Agent by the terms of this Agreement and
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article IX are solely for
the benefit of the Agents, the Lenders and the Issuing Bank, and no Loan Party
shall have rights as a third party beneficiary of any such provisions.  Without
limiting the generality of the foregoing, the Agents are hereby expressly
authorized to execute any and all documents (including releases) with respect to
the Collateral and any rights of the Secured Parties with respect thereto as
contemplated by and in accordance with the provisions of this Agreement and the
other Loan Documents.  In performing its functions and duties hereunder, each
Agent shall act solely as an agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for Borrower or any of its Subsidiaries.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
 
(b)           Each Lender and the Issuing Bank hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted by
Collateral Agent under the provisions of the UCC or PPSA, including pursuant to
Sections 9-610 or 9-620 of the UCC (or any equivalent provision of the UCC or
the PPSA), at any sale thereof conducted under the provisions of the Bankruptcy
Code, including Section 363 of the Bankruptcy Code, or at any other sale or
foreclosure conducted by Collateral Agent (whether by judicial action or
otherwise) in accordance with applicable Legal Requirements.
 
(c)           Each Lender irrevocably appoints each other Lender as its agent
and bailee for the purpose of perfecting Liens (whether pursuant to Section
8-301(a)(2) of the UCC or otherwise), for the benefit of the Secured Parties, in
assets in which, in accordance with the UCC or any other applicable Legal
Requirement a security interest can be perfected by possession or
control.  Should any Lender (other than the Collateral Agent) obtain possession
or control of any such Collateral, such Lender shall notify the Collateral Agent
thereof, and, promptly following the Collateral Agent’s request therefor, shall
deliver such Collateral to the Collateral Agent or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.
 

150

 

 

 
Section 9.02     Agent in Its Individual Capacity.  Each Person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as an Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, any Company or Affiliate thereof as if it were not an Agent hereunder and
without duty to account therefor to the Lenders or the Issuing Bank.
 
Section 9.03     Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that such Agent is required to exercise in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02); provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability, if the Agent is not indemnified to its
satisfactory, or that is contrary to any Loan Document or applicable Legal
Requirements including, for the avoidance of doubt any action that may be in
violation of the automatic stay under any Insolvency Law or that may effect a
foreclosure, modification or termination of Property of a Defaulting Lender
under any Debtor Relief Law, and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to any Company or any of its
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.  No Agent shall be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as any Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Section 10.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and nonappealable judgment.  No Agent shall be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof describing such Default or Event of Default is given to
such Agent by Borrower, a Lender, or the Issuing Bank, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan
Document.  Each party to this Agreement acknowledges and agrees that the
Administrative Agent may from time to time use one or more outside service
providers for the tracking of all UCC financing statements (and/or other
collateral related filings and registrations from time to time) required to be
filed or recorded pursuant to the Loan Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that each of such service providers will be deemed to be acting at
the request and on behalf of Borrower and the other Loan Parties.  No Agent
shall be liable for any action taken or not taken by any such service
provider.  Neither any Agent nor any of its officers, partners, directors,
employees or agents shall be liable to the Lenders for any action taken or
omitted by any Agent under or in connection with any of the Loan Documents.
 

151

 

 

 
Section 9.04     Reliance by Agent.  Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper Person.  Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless each Agent shall have
received written notice to the contrary from such Lender or the Issuing Bank
before the making of such Loan or the issuance of such Letter of Credit.  Each
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other advisors selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or advisors.
 
Section 9.05     Delegation of Duties.  Each Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent and, so long as no
Default or Event of Default has occurred and is continuing, Borrower consent
(not to be unreasonably withheld or delayed) shall be required for (i) any
delegation of a material portion of the duties of such Agent (taken as a whole)
or (ii) any delegation that could reasonably be expected to have a material
adverse effect on Borrower; provided, however, if Borrower fails to reply to any
delegation request pursuant to this Section 9.05 within 2 Business Days,
Borrower shall be deemed to have given its consent to such request; provided,
further, Borrower consent shall not be required if such delegation is, in the
opinion of such Agent, necessary or advisable to create, maintain, or perfect
the security interest in or Lien on the Collateral.  Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates.  The exculpatory,
indemnification and other provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Affiliates of each Agent and any such sub-agent,
and shall apply, without limiting the foregoing, to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as Agent.  The Agents shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agent.
 

152

 

 

 
Section 9.06     Successor Agent.  Each Agent may resign as such at any time
upon at least 10 days’ prior notice to the Lenders, the Issuing Bank and
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with Borrower, to appoint a successor Agent from among the
Lenders.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 10 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent, which successor shall
be (i) a commercial banking institution organized under the laws of the United
States (or any State thereof) or a United States branch or agency of a
commercial banking institution, in each case, having combined capital and
surplus of at least $500,000,000, or an Affiliate of such institution, or (ii)
another entity satisfactory to the Required Lenders; provided that if such
retiring Agent is unable to find a successor Agent that is willing to accept
such appointment and which meets the qualifications set forth above, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the retiring (or retired) Agent shall be discharged from its duties and
obligations under the Loan Documents, and the Required Lenders shall assume and
perform all of the duties of the Agent under the Loan Documents until such time,
if any, as the Required Lenders appoint a successor Agent.  Any such resignation
by an Agent hereunder shall also constitute, to the extent applicable, its
resignation as an Issuing Bank and as Swingline Lender, in which case such
resigning Agent (a) shall not be required to issue any further Letters of Credit
or make any additional Swingline Loans hereunder and (b) shall maintain all of
its rights as Issuing Bank or Swingline Lender, as the case may be, with respect
to any Letters of Credit issued by it, or Swingline Loans made by it, prior to
the date of such resignation.
 
Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan
Documents.  The fees payable by Borrower to a successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor.  After an Agent’s resignation hereunder, the provisions of this
Article IX, Section 10.03 and Sections 10.08 to 10.10 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.
 
Section 9.07     Non-Reliance on Agent and Other Lenders.  Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it has deemed appropriate, conducted its own
independent investigation of the financial condition and affairs of the Loan
Parties and their Subsidiaries and made its own credit analysis and decision to
enter into this Agreement.  Each Lender further represents and warrants that it
has reviewed the Confidential Information Memorandum and each other document
made available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof (including any such terms and conditions set forth, or otherwise
maintained, on the Platform with respect thereto).  Each Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
 

153

 

 

 
Section 9.08     Name Agents.  The parties hereto acknowledge that the
Arrangers, the Book Managers, the Documentation Agent and the Syndication Agent
hold such titles in name only, and that such titles confer no additional rights
or obligations relative to those conferred on any Lender or the Issuing Bank
hereunder.
 
Section 9.09     Indemnification.  The Lenders severally agree to indemnify each
Agent in its capacity as such and each of its Related Persons (to the extent not
reimbursed by Borrower or the Guarantors and without limiting the obligation of
Borrower or the Guarantors to do so), ratably according to their respective
outstanding Loans and Commitments in effect on the date on which indemnification
is sought under this Section 9.09 (or, if indemnification is sought after the
date upon which all Commitments shall have terminated and the Loans and
Reimbursement Obligations shall have been paid in full, ratably in accordance
with such outstanding Loans and Commitments as in effect immediately before such
date), from and against any and all liabilities, obligations, losses, damages,
fines, penalties, actions, claims, suits, judgments, litigations,
investigations, inquiries or proceedings, costs, expenses or disbursements of
any kind whatsoever that may at any time (whether before or after the payment of
the Loans and Reimbursement Obligations) be imposed on, incurred by or asserted
against such Agent or Related Person in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein, the Transactions or
any of the other transactions contemplated hereby or thereby or any action taken
or omitted by such Agent or Related Person under or in connection with any of
the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR
RELATED PERSON); provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
claims, suits, judgments, litigations, investigations, inquiries or proceedings,
costs, expenses or disbursements that are found by a final and nonappealable
judgment of a court of competent jurisdiction to have directly resulted solely
and directly from such Agent’s or Related Person’s, as the case may be, gross
negligence or willful misconduct.  The agreements in this Section 9.09 shall
survive the payment of the Loans and all other amounts payable hereunder.
 
Section 9.10     Reserved.
 
Section 9.11     Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures or
cause any of the foregoing (through Affiliates or otherwise), with respect to
any Collateral or any other Property of any such Loan Party, without the prior
written consent of the Administrative Agent.  Without limiting the foregoing,
each Lender agrees that, except as otherwise provided in any Loan Documents or
with the written consent of the Administrative Agent, it will not take any
enforcement action, accelerate Obligations under any Loan Documents, or exercise
any right that it might otherwise have under applicable Legal Requirements to
credit bid or purchase any portion of the Collateral at any sale or foreclosure
thereof referred to in Section 9.01(b); provided that nothing contained in this
Section shall affect any Lender’s right to credit bid its pro rata share of the
Obligations pursuant to Section 363(k) of the Bankruptcy Code.
 

154

 

 

 
Section 9.12     Withholding Taxes.  To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax.  If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding tax from
such payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.
 
Section 9.13     Lender’s Representations, Warranties and
Acknowledgements.  (a) Each Lender represents and warrants that it has made its
own independent investigation of the financial condition and affairs of Borrower
and its Subsidiaries in connection with Credit Extensions hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Borrower and its Subsidiaries.  No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders.  Each Lender and
Issuing Bank acknowledges that no Agent or Related Person of any Agent has made
any representation or warranty to it.  Except for documents expressly required
by any Loan Document to be transmitted by an Agent to the Lenders or Issuing
Bank, no Agent shall have any duty or responsibility (either express or implied)
to provide any Lender or Issuing Bank with any credit or other information
concerning any Loan Party, including the business, prospects, operations,
Property, financial and other condition or creditworthiness  of any Loan Party
or any Affiliate of a Loan Party, that may come in to the possession of an Agent
or any of its Related Persons.
 

155

 

 

 
(b)           Each Lender, by delivering its signature page to this Agreement or
an Assignment and Assumption and funding its Loan, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or the Lenders, as applicable, on the Closing Date.
 
Section 9.14     Security Documents and Guarantee.
 
(a)           Agents under Security Documents and Guarantee.  Each Secured Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Guarantee, the Collateral and the Loan Documents; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any holder of Secured Obligations with respect to any Permitted Hedging
Agreement.  Subject to Section 10.02, without further written consent or
authorization from any Secured Party, the Administrative Agent or the Collateral
Agent, as applicable, may execute any documents or instruments necessary to (i)
in connection with a sale or Disposition of assets permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or other Disposition of assets, release any Lien encumbering any item of
Collateral owned by any Guarantor that becomes an Excluded Subsidiary or to
which the Required Lenders (or such other Lenders as may be required to give
such consent under Section 10.02) have otherwise consented or (ii) release any
Guarantor from the Guarantee pursuant to Section 7.09, or to the extent such
Guarantor becomes an Excluded Subsidiary, or with respect to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.02) have otherwise consented.
 
(b)           Right to Realize on Collateral and Enforce Guarantee.  Anything
contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, the Administrative Agent, the Collateral Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by the Administrative Agent or
the Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Agent for
the benefit of the Secured Parties in accordance with the terms thereof, and
(ii) in the event of a foreclosure or similar enforcement action by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other Disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Collateral
Agent (or any Lender, except with respect to a “credit bid” pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other Disposition and the Collateral Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
Disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
sale or other Disposition.
 

156

 

 

 
(c)           Release of Collateral and Guarantees, Termination of Loan
Documents.
 
(i)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent shall (without notice to, or
vote or consent of, any Lender, or any Affiliate of any Lender that is a party
to any Hedging Agreement) take such actions as shall be required to release its
security interest in any Collateral subject to any Disposition permitted by the
Loan Documents, and to release any guarantee obligations under any Loan Document
of any Person subject to such Disposition, to the extent necessary to permit
consummation of such Disposition in accordance with the Loan Documents, to
release any guarantee obligations under any Loan Document of any Guarantor that
becomes an Excluded Subsidiary and to release its security interest in any
Collateral owned by any Guarantor that becomes an Excluded Subsidiary.
 
(ii)          Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Secured Obligations under clauses (a) and (b) of
the definition thereof (other than contingent expense reimbursement and
indemnity obligations that are not then due and payable) have been paid in full
and all Commitments have terminated or expired, upon request of Borrower, the
Administrative Agent and the Collateral Agent shall (without notice to, or vote
or consent of, any Lender, or any other Secured Party) take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations provided for in any Loan Document, whether or
not on the date of such release there may be outstanding Secured Obligations
under clause (c) of the definition thereof.  Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its Property, or otherwise, all as though such payment had not been
made.
 
(d)           The Collateral Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.
 

157

 

 

 
Section 9.15      Administrative Agent May File Bankruptcy Disclosure and Proofs
of Claim.  In case of the pendency of any proceeding under any Debtor Relief
Laws relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:
 
(a)           to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that, in its sole opinion, complies with such
rule’s disclosure requirements for entities representing more than one creditor;
 
(b)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due the Administrative Agent under Sections
2.03 and 10.03) allowed in such judicial proceeding; and
 
(c)           to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.  To the extent that the payment of
any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.01      Notices.  (a)           Generally.  Notices and other
communications provided for herein shall, except as provided in Section
10.01(b), be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:
 
(i)                        if to any Loan Party, to Borrower at One Ravinia
Drive, Suite 1300, Atlanta, Georgia 30346, Attention:  Chief Financial Officer,
Facsimile No.:  (404) 302-9920;
 

158

 

 

 
(ii)                       if to the Administrative Agent, the Collateral Agent,
the Swingline Lender or the Issuing Bank, to it at: Jefferies Finance LLC, 520
Madison Avenue, New York, New York  10022, Attention:  Account Officer Internap
Network Services Corporation, Facsimile No.:  (212) 284-3444; and
 
(iii)                      if to a Lender, to it at its address (or facsimile
number) set forth on Annex I or in the Assignment and Assumption  pursuant to
which such Lender shall have become a party hereto.
 
Notices and other communications to the Lenders and the Issuing Bank hereunder
may (subject to Section 10.01(b)) be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent.  Any party hereto may change
its address, facsimile number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.  The
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (A) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.
 
(b)           Posting.  Each Loan Party hereby agrees that it will provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent pursuant to this Agreement
and any other Loan Document, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing, Borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement before the scheduled date therefor, (iii) provides notice of any
Default or Event of Default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other Credit Extension hereunder (all such
non-excluded communications, collectively, the “Communications”), by (x)
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at the e-mail address(es)
provided to Borrower by the Administrative Agent from time to time or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require  or (y) pursuant to the last paragraph of Section 5.01.  In
addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in this Agreement or any other
Loan Document or in such other form, including hard copy delivery thereof, as
the Administrative Agent shall require.  Nothing in this Section 10.01 shall
prejudice the right of the Agents, any Lender, the Issuing Bank or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document or as any such Agent shall require..
 

159

 

 

 
(c)           To the extent consented to by the Administrative Agent in writing
from time to time, the Administrative Agent agrees that receipt of the
Communications by the Administrative Agent at its e-mail address(es) set forth
above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.
 
(d)           Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the other Agents, the Lenders or the
Issuing Bank by posting the Communications on a Platform.  The Platform and any
Approved Electronic Communications are provided “as is” and “as available.”  The
Agents do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Platform and the Approved Electronic Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent in connection with the Communications or the
Platform.  In no event shall any Agent have any liability to any Loan Party, any
Lender or any other Person for damages of any kind, whether or not based on
strict liability and including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in contract, tort or
otherwise) arising out of or related to any Loan Party’s or any Agent’s
transmissions of Communications through Internet (including the
Platform).  Notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.  Each Loan Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
 
(e)           The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents.  Each Lender agrees that receipt of notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents.  Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.  Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
 

160

 

 

 
(f)           Each Loan Party, each Lender and each Agent agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.
 
(g)           Each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Non-Public Information with respect
to Borrower, its Subsidiaries or their securities for purposes of United States
federal or state securities laws.  In the event that any Public Lender has
determined for itself to not access any information disclosed through the
Platform or otherwise, such Public Lender acknowledges that (i) other Lenders
may have availed themselves of such information and (ii) neither the Borrower
nor the Administrative Agent has any responsibility for such Public Lender’s
decision to limit the scope of the information it has obtained in connection
with this Agreement and the other Loan Documents.
 
Section 10.02      Waivers; Amendment.  (a)  No failure or delay by any Agent,
the Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of each Agent, the Issuing Bank and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by Section
10.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.  No notice
or demand on Borrower or any other Loan Party in any case shall entitle Borrower
or any other Loan Party to any other or further notice or demand in similar or
other circumstances.
 

161

 

 

 
(b)          Subject to Section 2.16(c) and Section 10.02(c) and (d), neither
this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended, supplemented or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent (in the case of any Security
Document) and the Loan Party or Loan Parties that are parties thereto, in each
case with the written consent of the Required Lenders; provided that no such
agreement shall:
 
(i)                        increase or extend the expiry date of the Commitment
of any Lender without the written consent of such Lender (it being understood
that no amendment, modification, termination, waiver or consent with respect to
any condition precedent, covenant or Default or Event of Default (or any
definition used, respectively, therein) shall constitute an increase in or
extension of the expiry date of the Commitment of any Lender for purposes of
this clause (i));
 
(ii)                       reduce the principal amount or premium, if any, of
any Loan or LC Disbursement or reduce the rate of interest thereon (other than
interest pursuant to Section 2.06(c)), or reduce any Fees payable hereunder, or
change the form or currency of payment of any Obligation, without the written
consent of each Lender directly affected thereby (it being understood that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a reduction in the rate of interest or fees for purposes of this
clause (ii));
 
(iii)                      postpone or extend the maturity of any Loan, or any
scheduled date of payment of or the installment otherwise due on the principal
amount of any Term Loan under Section 2.09, or the required date of payment of
any Reimbursement Obligation, or any date for the payment of any interest or
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment (other than a waiver of any increase in the interest rate pursuant to
Section 2.06(c)), or postpone the scheduled date of expiration of any Commitment
or postpone the scheduled date of expiration of any Letter of Credit beyond the
Letter of Credit Expiration Date, without the written consent of each Lender
directly affected thereby;
 
(iv)                       change Section 2.14(b) or (c) or Section 9.02 in a
manner that would alter the order of or the pro rata sharing of payments or
setoffs required thereby, without the written consent of each Lender;
 
(v)                       change the percentage set forth in the definition of
“Required Lenders” or “Majority Revolving Lenders” or any other provision of any
Loan Document (including this Section 10.02) specifying the number or percentage
of Lenders (or Lenders of any Class) required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (or each Lender of such Class, as the
case may be);
 

162

 

 

 
(vi)                      release all or substantially all of the Guarantors
from their respective Guarantees (except as expressly provided in Article VII),
or limit their liability in respect of such Guarantees, without the written
consent of each Lender;
 
(vii)                     except as expressly permitted in this Agreement or any
Security Document, release all or substantially all of the Collateral from the
Liens of the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Secured Obligations equally and ratably with
the other Secured Obligations), in each case without the written consent of each
Lender;
 
(viii)                   change any provisions of any Loan Document in a manner
that by its terms adversely and directly affects the rights in respect of
payments due to Lenders holding Loans of any Class materially differently than
those holding Loans of any other Class, without the written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each directly affected Class;
 
(ix)                      change Section 10.04(h) without the consent of each
Granting Lender all or any part of whose Loans are being funded by any SPC at
the time of any such amendment, waiver or other modification;
 
(x)                       change the order of application of prepayments among
Term Loans and Revolving Commitments under Section 2.10(h) or change the
application of prepayments of Term Loans set forth in Section 2.10(h) in each
case without the consent of the Required Lenders and Term Loan Lenders holding
more than 50% of the principal amount of the outstanding Term Loans,
 
(xi)                       change Section 10.04(b) in a manner which further
restricts assignments thereunder without the written consent of each Lender;
 
(xii)                     permit assignments by any Loan Party of its rights or
obligations under the Credit Facilities without the written consent of each
Lender, the Administrative Agent, the Collateral Agent, the Swingline Lender and
the Issuing Bank; or
 
(xiii)                    subordinate the Obligations under the Loan Documents
to any other Indebtedness;
 

163

 

 

 
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, the Issuing Bank or the Swingline Lender, as the case
may be, (2) any waiver, amendment or modification of this Agreement that by its
terms directly affects the rights or duties under this Agreement of the
Revolving Lenders (but not the Term Loan Lenders), or the Term Loan Lenders (but
not the Revolving Lenders) may be effected by an agreement or agreements in
writing entered into by Borrower and the requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section 10.02 if such Class of Lenders were the only Class of Lenders hereunder
at the time, (3) any waiver, amendment or modification of this Agreement that by
its terms results in (at the time of such waiver, amendment or modification or
any time thereafter) Borrower satisfying any condition to a Revolving Borrowing
contained in Section 4.02 hereof (which, but for such waiver, amendment or
modification would not otherwise be satisfied), without the consent of the
Majority Revolving Lenders, and (4) any waiver, amendment or modification before
the achievement of a successful syndication of the credit facilities provided
herein (as determined by the Arrangers in their sole discretion) may not be
effected without the written consent of the Arrangers (or, if the Fee Letter
only requires the written consent of either Arranger, such
Arranger).  Notwithstanding the foregoing, any provision of this Agreement may
be amended by an agreement in writing entered into by Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the Issuing Bank and the Swingline Lender) if (x) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment,
(y) at the time such amendment becomes effective, each Lender not consenting
thereto receives payment in full of the principal of, premium, if any, and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement, and (z) Section 2.16(b) is
complied with.
 
(c)           Without the consent of any other Person, the applicable Loan Party
or Loan Parties and the Administrative Agent and/or Collateral Agent may (in its
or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional Property to become Collateral for the benefit of the Secured
Parties, or as required by applicable Legal Requirements to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
Property or assets so that the security interests therein comply with applicable
Legal Requirements.
 
(d)           Notwithstanding the foregoing, (x) this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (y) Borrower and the
Administrative Agent may enter into amendments to this Agreement and the other
Loan Documents in accordance with the provisions of Section 2.19 and Section
2.20.
 

164

 

 

 
Section 10.03      Expenses; Indemnity; Damage Waiver.  (a)           The Loan
Parties agree, jointly and severally, to pay, promptly upon demand:
 
(i)                       all reasonable and documented out-of-pocket costs and
expenses incurred by the Arrangers, the Administrative Agent, the Collateral
Agent, the Swingline Lender and the Issuing Bank, including the reasonable fees,
charges and disbursements of Advisors for the Arrangers, the Administrative
Agent, the Collateral Agent, the Swingline Lender and the Issuing Bank, in
connection with the syndication of the Loans and Commitments, the preparation,
negotiation, execution and delivery of the Loan Documents, the administration of
the Credit Extensions and Commitments, the perfection and maintenance of the
Liens securing the Collateral (including, without limitation, conducting
Collateral audits from time to time) and any actual or proposed amendment,
supplement or waiver of any of the Loan Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated);
 
(ii)                      all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent or the Collateral Agent, including
the fees, charges and disbursements of Advisors for the Administrative Agent and
the Collateral Agent, in connection with any action, claim, suit, litigation,
investigation, inquiry or proceeding affecting the Collateral or any part
thereof, in which action, claim, suit, litigation, investigation, inquiry or
proceeding the Administrative Agent or the Collateral Agent is made a party or
participates or in which the right to use the Collateral or any part thereof is
threatened, or in which it becomes necessary in the judgment of the
Administrative Agent or the Collateral Agent to defend or uphold the Liens
granted by the Security Documents (including any action, claim, suit,
litigation, investigation, inquiry or proceeding to establish or uphold the
compliance of the Collateral with any Legal Requirements);
 
(iii)                      all reasonable and documented out-of-pocket costs and
expenses incurred by the Arrangers, the Administrative Agent, the Collateral
Agent, any other Agent, the Swingline Lender, the Issuing Bank or any Lender,
including the fees, charges and disbursements of Advisors for any of the
foregoing (but limited, in the case of legal fees and expenses, to one firm for
the Arrangers, Administrative Agent and Collateral Agent and one firm for the
Lenders taken as a whole (and, if reasonably necessary, of one local counsel in
any relevant jurisdiction and one special regulatory counsel in respect of any
relevant regulations, in each case, for all such Persons and, solely in the case
of any conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Persons similarly situated, taken as a
whole)), incurred in connection with the enforcement or protection of its rights
under the Loan Documents, including its rights under this Section 10.03(a), or
in connection with the Loans made or Letters of Credit issued hereunder and the
collection of the Secured Obligations, including all such costs and expenses
incurred during any workout, restructuring or negotiations in respect of the
Secured Obligations; and
 

165

 

 

 
(iv)                      all Other Taxes in respect of the Loan Documents.
 
(b)           The Loan Parties agree, jointly and severally, to indemnify the
Agents, each Lender, the Issuing Bank and the Swingline Lender and each of their
respective Related Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, all reasonable out-of-pocket
costs and any and all losses, claims, damages, liabilities, fees, fines,
penalties, actions, judgments, suits and related expenses, including reasonable
Advisors fees, charges and disbursements (collectively, “Claims”), incurred by,
imposed on or asserted against any Indemnitee, directly or indirectly, arising
out of, in any way connected with, or as a result of (i) the execution,
delivery, performance, administration or enforcement of the Loan Documents or
any agreement or instrument contemplated thereby or the performance by the
parties thereto of their respective obligations thereunder, (ii) any actual or
proposed use of the proceeds of the Loans or issuance of Letters of Credit,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, (iv) any actual or
alleged presence or Release or threatened Release of Hazardous Materials, on,
at, under or from any Property owned, leased or operated by any Company at any
time, or any Environmental Claim or threatened Environmental Claim related in
any way to any Company, (v) any past, present or future non-compliance with, or
violation of, Environmental Laws  or Environmental Permits applicable to any
Company, or any Company’s business, or any Property presently or formerly owned,
leased, or operated by any Company or their predecessors in interest, (vi) the
environmental condition of any Property owned, leased, or operated by any
Company at any time, or the applicability of any Legal Requirements relating to
such Property, whether or not occasioned wholly or in part by any condition,
accident or event caused by any act or omission of any Company, (vii) the
imposition of any environmental Lien encumbering any Real Property, (viii) the
consummation of the Transactions and the other transactions contemplated hereby
(including the syndication of the Credit Facilities) or (ix) any actual or
prospective action, claim, suit, litigation, investigation, inquiry or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Loan Party or
otherwise, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, apply (x)  to disputes
solely between or among the Indemnitees or disputes solely between or among
Indemnitees and their respective Affiliates, other than disputes arising out of
any act or omission on the part of Borrower or its Subsidiaries or the Acquired
Business, it being understood and agreed that the indemnification in this
Agreement shall extend to disputes between or among the Arrangers, on the one
hand, and one or more Lenders, or one or more of their Affiliates, on the other
hand or (y) to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
judgment to have directly resulted solely from the gross negligence or willful
misconduct of such Indemnitee.
 
(c)           The Loan Parties agree, jointly and severally, that, without the
prior written consent of the Administrative Agent and any affected Issuing Bank
or Lender, which consent(s) will not be unreasonably withheld, the Loan Parties
will not enter into any settlement of a Claim in respect of the subject matter
of clauses (i) through (ix) of Section 10.03(b) unless such settlement includes
an explicit and unconditional release from the party bringing such Claim of all
Indemnitees.
 

166

 

 

 
(d)           The provisions of this Section 10.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the Transactions and the other transactions
contemplated hereby, the repayment of the Loans, Reimbursement Obligations and
any other Secured Obligations, the release of any Guarantor or of all or any
portion of the Collateral, the expiration of the Commitments, the expiration of
any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agents, the Issuing Bank or any Lender.  All amounts
due under this Section 10.03 shall be accompanied by reasonable documentation
with respect to any reimbursement, indemnification or other amount requested.
 
(e)           To the extent that the Loan Parties fail to indefeasibly pay any
amount required to be paid by them to the Agents, the Issuing Bank or the
Swingline Lender under Sections 10.03(a) or (b) in accordance with Section
9.03(g), each Lender severally agrees to pay to the Agents, the Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (such indemnity shall be effective
whether or not the related losses, claims, damages, liabilities and related
expenses are incurred or asserted by any party hereto or any third party);
provided that the unreimbursed Claim was incurred by or asserted against any of
the Agents, the Issuing Bank or the Swingline Lender in its capacity as
such.  For purposes of this Section 10.03(e), a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the total Revolving Exposure,
outstanding Term Loans and unused Commitments at the time.
 
(f)            To the fullest extent permitted by applicable Legal Requirements,
no Loan Party shall assert, and each Loan Party hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, exemplary,
consequential, or punitive damages (including any loss of profits, business or
anticipated savings) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with the Loan Documents or the transactions contemplated hereby or
thereby.
 
(g)           All amounts due under this Section 10.03 shall be payable not
later than 10 days after demand therefor.
 
Section 10.04      Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Loan Parties
may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of the Administrative
Agent, the Collateral Agent, the Issuing Bank, the Swingline Lender, and each
Lender, which consent may be withheld in their respective sole discretion (and
any attempted assignment or transfer by any Loan Party without such consent
shall be null and void).  Nothing in this Agreement or any other Loan Document,
express or implied, shall be construed to confer upon any Person (other than the
parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants to the extent expressly provided in Section 10.04(e) and, to the
extent expressly contemplated hereby, the other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement or any
other Loan Document.
 

167

 

 

 
(b)           Any Lender shall have the right at any time to assign to one or
more assignees (other than any Company or any Affiliate thereof except as
provided in Section 10.04(j) below or a natural person) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that:
 
(i)                       except in the case of (A) an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, (B) contemporaneous assignments to
related Approved Funds that equal at least the amount specified in this Section
10.04(b)(i) in the aggregate, (C) any assignment made in connection with the
primary syndication of the Commitments and Loans by the Arrangers or (D) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans, the amount of the Term Loan Commitment or Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 and the amount of the
Revolving Commitment or Revolving Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $2,500,000; provided that the foregoing amounts may be reduced with
the consent of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, Borrower (not to be unreasonably
withheld or delayed);
 
(ii)                      each partial assignment shall be made as an assignment
of a proportionate part of all of the assigning Lender’s rights and obligations
under this Agreement, except that this clause (ii) shall not be construed to
prohibit the assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of one Class of Commitments or Loans;
 
(iii)                     the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that such fee shall not be
payable in the case of an assignment by any Lender to an Affiliate or an
Approved Fund of such Lender;
 
(iv)                     the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire;
 
(v)                      in the case of an assignment of all or a portion of a
Revolving Commitment or any Revolving Lender’s obligations in respect of its LC
Exposure or Swingline Exposure, the Issuing Bank and the Swingline Lender must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld, delayed or conditioned);
 

168

 

 

 
(vi)                     the Administrative Agent must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld,
delayed or conditioned); and
 
(vii)                    in the case of an assignment of all or a portion of a
Revolving Commitment, a Revolving Loan or any Revolving Lender’s obligations in
respect of its LC Exposure or Swingline Exposure (except in the case of (A) an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or (B) any
assignment made in connection with the primary syndication of the Commitments
and Loans by the Arranger), Borrower must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld, delayed or
conditioned); provided that Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof.
 
Notwithstanding the foregoing, if a Default or an Event of Default has occurred
and is continuing (i) any consent of Borrower otherwise required under this
paragraph shall not be required, and (ii) any consent of the Issuing Bank and
the Swingline Lender required under this Section 10.04(b) may be withheld by
such Person in its sole discretion.  Subject to acceptance and recording thereof
pursuant to Section 10.04(d), from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement (provided that
any liability of Borrower to such assignee under Section 2.12, 2.13 or 2.15
shall be limited to the amount, if any, that would have been payable thereunder
by Borrower in the absence of such assignment, except to the extent any such
amounts are attributable to a Change in Law occurring after the date of such
assignment), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03).
 
(c)           The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of and
stated interest on the Loans and LC Disbursements owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive and binding in the absence of manifest error, and
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by Borrower,
the Issuing Bank, the Collateral Agent, the Swingline Lender and any Lender
(with respect to its own interest only), at any reasonable time and from time to
time upon reasonable prior notice.
 

169

 

 

 
(d)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 10.04(b)
and any written consent to such assignment required by Section 10.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 10.04(b).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with the
requirements of this Section 10.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.04(e).
 
(e)           Any Lender shall have the right at any time, without the consent
of, or notice to Borrower, the Administrative Agent, the Issuing Bank, or the
Swingline Lender or any other Person to sell participations to any Person (other
than any Company or any Affiliate thereof or a natural person) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) is described in clauses (i), (ii) or
(iii) of the proviso to Section 10.02(b) and (2) directly affects such
Participant.  Subject to Section 10.04(f), each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.04(b)
(it being understood that the documentation required under Section 2.15(e) shall
be delivered to the participating Lender, if such Participant would be a Foreign
Lender if it were a Lender).  To the extent permitted by Legal Requirements,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees in writing to be
subject to Section 2.14(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting for this purpose as an agent of Borrower, maintain
at one of its offices a register for the recordation of the names and addresses
of its Participants, the principal amounts of and stated interest on, and terms
of, its participations (the “Participant Register”).  The entries in the
Participant Register shall be conclusive and binding absent manifest error, and
such Lender (and Borrower, to the extent that the Participant requests payment
from Borrower) shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 

170

 

 

 
(f)           A Participant shall not be entitled to receive any greater payment
under Sections 2.12, 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the prior
written consent of Borrower (which consent shall not be unreasonably withheld,
delayed or conditioned) or the greater payment results from a Change in Law
after the date the participation was sold to the Participant.
 
(g)           Any Lender may at any time, without the consent of Borrower or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank, and this Section 10.04(g) shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.  Without limiting the foregoing, in the case of any Lender
that is a fund that invests in bank loans or similar extensions of credit, such
Lender may, without the consent of Borrower, the Issuing Bank, the Swingline
Lender, the Administrative Agent or any other Person, collaterally assign or
pledge all or any portion of its rights under this Agreement, including the
Loans and Notes or any other instrument evidencing its rights as a Lender under
this Agreement, to any holder of, trustee for, or any other representative of
holders of, obligations owed or securities issued, by such fund, as security for
such obligations or securities.
 
(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and Borrower, the option to provide to Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to such Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof; provided further that nothing herein shall make
the SPC a “Lender” for the purposes of this Agreement, obligate Borrower or any
other Loan Party or the Administrative Agent to deal with such SPC directly,
obligate Borrower or any other Loan Party in any manner to any greater extent
than they were obligated to the Granting Lender, or increase costs or expenses
of Borrower.  The Loan Parties and the Administrative Agent shall be entitled to
deal solely with, and obtain good discharge from, the Granting Lender and shall
not be required to investigate or otherwise seek the consent or approval of any
SPC, including for the approval of any amendment, waiver or other modification
of any provision of any Loan Document.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
before the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any state
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 10.04(h), any SPC may (i) with notice to, but without the prior
written consent of, Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.
 

171

 

 

 
(i)            The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Legal Requirement, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.
 
(j)            Certain Permitted Term Loan Repurchases.
 
Notwithstanding anything to the contrary contained in this Section 10.04(j) or
any other provision of this Agreement, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, Borrower may
repurchase outstanding Term Loans on the following basis:
 
(i)   Borrower may conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Term Loans  (such Term Loans,
the “Offer Loans”) of Lenders, provided that, (A) Borrower delivers a notice of
the Term Loans that will be subject to such Auction to Administrative Agent (for
distribution to the Lenders) no later than noon (New York City time) at least
five Business Days in advance of a proposed consummation date of such Auction
indicating (1) the date on which the Auction will conclude, (2) the maximum
principal amount of Term Loans Borrower is willing to purchase in the Auction
and (3) the range of discounts to par at which Borrower would be willing to
repurchase the Offer Loans; (B) the maximum dollar amount of the Auction shall
be no less than an aggregate $1,000,000 or an integral multiple of $500,000 in
excess thereof; (C) Borrower shall hold the Auction open for a minimum period of
two Business Days; (D) a Lender who elects to participate in the Auction may
choose to tender all or part of such Lender’s Offer Loans; (E) the Auction shall
be made to Lenders holding the Offer Loans on a pro rata basis; and (F) the
Auction shall be conducted pursuant to such procedures as the Administrative
Agent may establish which are consistent with this Section 10.04(j), that a
Lender must follow in order to have its Offer Loans repurchased;
 

172

 

 

 
(ii)    the purchase consideration for such assignment shall in no event, be
funded directly or indirectly with the proceeds of Revolving Loans;
 
(iii)   Borrower shall represent that, as of the launch date of the related
Auction and the effective date of any Assignment and Assumption, it is not in
possession of any material non-public information regarding Borrower, its
Subsidiaries, or their assets or securities, that (x) has not been disclosed
generally to the Lenders which are not “public side” Lenders before such date
and (y) could reasonably be expected to have a material effect upon, or
otherwise be material to, a Lender’s decision to assign Loans to such Person;
 
(iv)   after giving effect to any purchase or assignment of Term Loans pursuant
to this Section 10.04(j), the sum of (x) all unrestricted cash and Cash
Equivalents of the Loan Parties and (y) the undrawn and available portion of the
Revolving Commitments shall not be less than $25,000,000.
 
(v)    at the time of the consummation of each purchase and assignment of Term
Loans pursuant to this Section 10.04(j), Borrower shall have delivered to the
Administrative Agent an Officers’ Certificate as to compliance with the
preceding clauses (iii) and (iv).
 
(vi)   With respect to all repurchases made by Borrower pursuant to this Section
10.04(j), (A) Borrower shall pay to the applicable assigning Lender all accrued
and unpaid interest, if any, on the repurchased Term Loans to the date of
repurchase of such Term Loans, (B) the repurchase of such Term Loans by Borrower
shall not be taken into account in the calculation of Excess Cash Flow, (C)
notwithstanding anything to the contrary contained herein (including in the
definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any noncash
gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Term Loans purchased by Borrower shall be excluded from the
determination of Consolidated Net Income and Consolidated EBITDA, and (D) such
repurchases shall not be deemed to be voluntary prepayments or mandatory
prepayment pursuant to Section 2.10 except that the amount of the Loans so
repurchased shall be applied on a pro rata basis to reduce the scheduled
remaining Installments of principal on such Term Loan; and
 

173

 

 

 
(vii)   Following repurchase by Borrower pursuant to this Section 10.04(j), the
Term Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
Borrower), for all purposes of this Agreement and all other Loan Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Loan Document, (B) the
making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Loan Document or (C) the determination
of Required Lenders, or for any similar or related purpose, under this Agreement
or any other Loan Document.
 
In connection with any Term Loans repurchased and cancelled pursuant to this
Section 10.04(j), Administrative Agent is authorized to make appropriate entries
in the Register to reflect any such cancellation.
 
Section 10.05      Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the reports, certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Agents, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or Event of Default, failure of any condition set forth in Article IV to
be satisfied or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
Obligation or any Letter of Credit is outstanding (or Cash Collateralized) and
so long as the Commitments have not expired or terminated.  The provisions of
Article IX and Sections 2.12 to 2.15, 9.06, 10.03 and 10.08 to 10.10 shall
survive and remain in full force and effect regardless of the consummation of
the Transactions and the other transactions contemplated hereby, the repayment
of the Loans, the payment of the Reimbursement Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
 
Section 10.06      Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent and/or the Arrangers, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
 

174

 

 

 
Section 10.07      Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 10.08      Right of Setoff; Marshalling; Payments Set Aside.  If an
Event of Default shall have occurred and be continuing, each Lender, the Issuing
Bank and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Legal
Requirements, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Bank or any such Affiliate to or for the credit or the account of any
Loan Party against any and all of the obligations of any Loan Party now or
hereafter existing under this Agreement or any other Loan Documents held by such
Lender or the Issuing Bank, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be contingent or unmatured or are owed to a branch
or office of such Lender or the Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Lender under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.  None of any
Agent, any Lender or any Issuing Bank shall be under any obligation to marshal
any assets in favor of any Loan Party or any other Person or against or in
payment of any or all of the Obligations.  To the extent that any Loan Party
makes a payment or payments to Administrative Agent, Issuing Bank or Lenders (or
to Administrative Agent, on behalf of Lenders or Issuing Bank), or any Agent,
Issuing Bank or Lender enforces any security interests or exercises any right of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any Debtor Relief Law or any equitable cause,
then, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.
 
Section 10.09      Governing Law; Jurisdiction; Consent to Service of
Process.  (a) This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether sounding in contract, tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York without
giving effect to any choice of law principles that would apply the laws of
another jurisdiction (except that the definition of Purchase Agreement Material
Adverse Effect shall be governed by, and construed in accordance with, the laws
applicable in the Province of Québec and the federal Laws of Canada applicable
therein).
 

175

 

 

 
(b)           Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its Property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding shall be heard and determined in
such New York State court or, to the extent permitted by applicable Legal
Requirements, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Legal Requirements.  Nothing in this Agreement or any
other Loan Document or otherwise shall affect any right that the Administrative
Agent, any other Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
 
(c)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than facsimile or email) in
Section 10.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.
 
Section 10.10      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, THE TRANSACTIONS OR
THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.
 

176

 

 

 
Section 10.11      Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 10.12      Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ and Approved Funds’ directors, officers, employees,
agents, advisors and other representatives, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof),
(b) to the extent requested by any regulatory authority or any quasi-regulatory
authority (such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Legal Requirements or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under the Loan Documents or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
10.12, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement, (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, or (iii) any
actual or prospective investor in an SPC, (g) with the consent of Borrower, (h)
to any rating agency when required by it, (i) to an investor or prospective
investor in securities issued by an Approved Fund of any Lender that also agrees
that Information shall be used solely for the purpose of evaluating an
investment in such securities issued by an Approved Fund of any Lender or to a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in securities issued by an Approved Fund of any Lender in connection with
the administration, servicing and reporting on the assets serving as collateral
for securities issued by such Approved Fund, (j) to any assignee or pledge under
Section 10.04(g), or (k) to the extent such Information (x) is publicly
available at the time of disclosure or becomes publicly available other than as
a result of a breach of this Section 10.12 or (y) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than Borrower or any Subsidiary.  In addition, each of the
Administrative Agent, the Issuing Bank and the Lenders may disclose the
existence of this Agreement and the information about this Agreement to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent, the Issuing Bank and the Lenders in connection with the
administration and management of this Agreement and the other Loan
Documents.  For the purposes of this Section 10.12, “Information” means all
information received from Borrower relating to Borrower or any of its
Subsidiaries or its business unless (x) it is clearly labeled “Public-Contains
Only Public Information,” or (y) any such information is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
before disclosure by Borrower.  Any Person required to maintain the
confidentiality of Information as provided in this Section 10.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 

177

 

 

 
Section 10.13      Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable Legal Requirements, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.13 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
 
Section 10.14      Assignment and Assumption.  Each Lender to become a party to
this Agreement (other than the Administrative Agent and any other Lender that is
a signatory hereto) shall do so by delivering to the Administrative Agent an
Assignment and Assumption duly executed by each of the Persons required to be
party thereto.
 
Section 10.15      Obligations Absolute.  To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:
 
(a)           any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;
 
(b)           any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;
 
(c)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;
 
(d)          any exchange, release or non-perfection or loss of priority of any
Liens on any or all of the Collateral, or any release or amendment or waiver of
or consent to any departure from any guarantee, for all or any of the Secured
Obligations;
 
(e)           any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or
 
(f)           any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
 

178

 

 

 
Section 10.16      Waiver of Defenses; Absence of Fiduciary
Duties.  (a)           Each of the Loan Parties hereby waives any and all
suretyship defenses available to it as a Guarantor arising out of the joint and
several nature of its respective duties and obligations hereunder (including any
defense contained in Article VII).
 
(b)           Each Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates.  Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other.  The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Each Loan Party agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Loan Party, in connection with such transaction or the
process leading thereto.
 
Section 10.17      Reinstatement.  To the extent that any payments on the
Indebtedness or proceeds of any Collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, receiver and manager, interim
receiver or other Person under any bankruptcy law or other Insolvency Law,
common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Secured Parties’ Liens, security interests, rights, powers
and remedies under this Agreement and each Loan Document shall continue in full
force and effect.  In such event, each Loan Document shall be automatically
reinstated and each Loan Party shall take (and shall cause each other Loan Party
to take) such action as may be requested by the Administrative Agent, the
Collateral Agent or the Required Lenders to effect such reinstatement.
 

179

 

 

 
Section 10.18      USA Patriot Act.  Each Lender hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name, address and taxpayer identification number of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.
 

180

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers or other authorized
signatories as of the day and year first above written.

       
INTERNAP NETWORK SERVICES
CORPORATION, as Borrower
       
By
/s/ J. Eric. Cooney
 
Name:
J. Eric Cooney
 
Title:
Chief Executive Officer
       
VOXEL HOLDINGS, INC., as a Guarantor
       
By
/s/ John D. Maggard
 
Name:
John D. Maggard
 
Title:
President and Treasurer
       
VOXEL DOT NET, INC., as a Guarantor
       
By
/s/ John D. Maggard
 
Name:
John D. Maggard
 
Title:
President and Treasurer
       
UBERSMITH, INC., as a Guarantor
       
By
/s/ John D. Maggard
 
Name:
John D. Maggard
 
Title:
President and Treasurer
       
INTERNAP CONNECTIVITY LLC, as a Guarantor
       
By
/s/ John D. Maggard
 
Name:
John D. Maggard
 
Title:
President and Treasurer

 

Annex I-1

 

 

 

 
JEFFERIES FINANCE LLC, as Administrative
Agent, Collateral Agent, Arranger and Book
Manager
       
By
/s/ Brian Buoye  
Name:
Brian Buoye
 
Title:
Managing Director
       
JEFFERIES FINANCE LLC,
 
as Term Lender, as Revolving Lender, as Swingline Lender and as Issuing Bank
       
By
/s/ Brian Buoye  
Name:
Brian Buoye
 
Title:
Managing Director

 

2

 

 


 
PNC CAPITAL MARKETS LLC,
 
as Arranger and Book Manager
       
By
/s Ralph A. Phillips
 
Name:
Ralph A. Phillips
 
Title:
Managing Director
       
PNC BANK, NATIONAL ASSOCIATION,
 
as Revolving Lender and as Syndication Agent
       
By
/s/ Brendan T. McGuire
 
Name:
Brendan T. McGuire
 
Title:
Senior Vice President

 

3

 

 

 

 
ING CAPITAL LLC,
 
as Documentation Agent
       
By
/s Stephen M. Nettler
 
Name:
Stephen M. Nettler
 
Title:
Managing Director
       
ING CAPITAL LLC,
 
as Revolving Lender
       
By
/s/ Stephen M. Nettler
 
Name:
Stephen M. Nettler
 
Title:
Managing Director

4

 